









Exhibit 10.1





--------------------------------------------------------------------------------



$1,200,000,000
AMENDED AND RESTATED CREDIT AGREEMENT

dated as of September 5, 2019


by and among
REALPAGE, INC.,
as Borrower,
the Lenders referred to herein,
as Lenders,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender


FIFTH THIRD BANK
and
BANK OF AMERICA, N.A.,
as Co-Syndication Agents
PNC BANK, NATIONAL ASSOCIATION,
REGIONS BANK
and
CITIBANK, N.A.,
as Co-Documentation Agents
WELLS FARGO SECURITIES, LLC,
BOFA SECURITIES, INC.
and
FIFTH THIRD BANK,
as Joint Lead Arrangers and Joint Bookrunners





--------------------------------------------------------------------------------







119071794_7



--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


ARTICLE I
DEFINITIONS    1

SECTION 1.1
Definitions    1

SECTION 1.2
Other Definitions and Provisions    37

SECTION 1.3
Accounting Terms    38

SECTION 1.4
UCC Terms    38

SECTION 1.5
Rounding    38

SECTION 1.6
References to Agreement and Laws    38

SECTION 1.7
Times of Day    39

SECTION 1.8
Letter of Credit Amounts    39

SECTION 1.9
Guarantees    39

SECTION 1.10
Covenant Compliance Generally    39

SECTION 1.11
Rates    39

SECTION 1.12
Divisions    39

SECTION 1.13
Limited Condition Transactions    40

ARTICLE II
REVOLVING CREDIT FACILITY    41

SECTION 2.1
Revolving Credit Loans    41

SECTION 2.2
Swingline Loans    42

SECTION 2.3
Procedure for Advances of Revolving Credit Loans and Swingline Loans    43

SECTION 2.4
Repayment and Prepayment of Revolving Credit and Swingline Loans    44

SECTION 2.5
Permanent Reduction of the Revolving Credit Commitment    45

SECTION 2.6
Termination of Revolving Credit Facility    45



i
119071794_7



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


SECTION 2.7
Incremental Commitments    45

ARTICLE III
LETTER OF CREDIT FACILITY    48

SECTION 3.1
L/C Facility    48

SECTION 3.2
Procedure for Issuance of Letters of Credit    49

SECTION 3.3
Commissions and Other Charges    49

SECTION 3.4
L/C Participations    50

SECTION 3.5
Reimbursement Obligation of the Borrower    51

SECTION 3.6
Obligations Absolute    51

SECTION 3.7
Effect of Letter of Credit Application    52

SECTION 3.8
Letters of Credit Issued for Subsidiaries    52

ARTICLE IV
TERM LOAN FACILITY    52

SECTION 4.1
Term Loans    52

SECTION 4.2
Procedure for Advance of Term Loans    52

SECTION 4.3
Repayment of Term Loans    53

SECTION 4.4
Prepayments of Term Loans    54

ARTICLE V
GENERAL LOAN PROVISIONS    56

SECTION 5.1
Interest    56

SECTION 5.2
Notice and Manner of Conversion or Continuation of Loans    57

SECTION 5.3
Fees    57

SECTION 5.4
Manner of Payment    58

SECTION 5.5
Evidence of Indebtedness    58



ii


119071794_7

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


SECTION 5.6
Sharing of Payments by Lenders    59

SECTION 5.7
Administrative Agent’s Clawback    60

SECTION 5.8
Changed Circumstances    60

SECTION 5.9
Indemnity    62

SECTION 5.10
Increased Costs    63

SECTION 5.11
Taxes    64

SECTION 5.12
Mitigation Obligations; Replacement of Lenders    67

SECTION 5.13
[Reserved]    68

SECTION 5.14
Cash Collateral    68

SECTION 5.15
Defaulting Lenders    69

ARTICLE VI
CONDITIONS OF CLOSING AND BORROWING    71

SECTION 6.1
Conditions to Closing and Initial Extensions of Credit    71

SECTION 6.2
Conditions to All Extensions of Credit    75

ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES    75

SECTION 7.1
Organization; Power; Qualification    76

SECTION 7.2
Ownership    76

SECTION 7.3
Authorization; Enforceability    76

SECTION 7.4
Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc    76

SECTION 7.5
Compliance with Law; Governmental Approvals    77

SECTION 7.6
Tax Returns and Payments    77

SECTION 7.7
Intellectual Property Matters    77



iii


119071794_7

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


SECTION 7.8
Environmental Matters    77

SECTION 7.9
Employee Benefit Matters    78

SECTION 7.10
Margin Stock    79

SECTION 7.11
Government Regulation    79

SECTION 7.12
Material Contracts    80

SECTION 7.13
Employee Relations    80

SECTION 7.14
Financial Statements    80

SECTION 7.15
No Material Adverse Change    80

SECTION 7.16
Solvency    80

SECTION 7.17
Title to Properties    80

SECTION 7.18
Litigation    80

SECTION 7.19
Anti-Corruption Laws and Sanctions    81

SECTION 7.20
Disclosure    81

SECTION 7.21
Leases    81

SECTION 7.22
Credit Parties    81

SECTION 7.23
Existing Obligations Pertaining to Acquisitions    81

ARTICLE VIII
AFFIRMATIVE COVENANTS    82

SECTION 8.1
Financial Statements and Budgets    82

SECTION 8.2
Certificates; Other Reports    83

SECTION 8.3
Notice of Litigation and Other Matters    84

SECTION 8.4
Preservation of Corporate Existence and Related Matters    84



iv


119071794_7

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


SECTION 8.5
Maintenance of Property    84

SECTION 8.6
Insurance    85

SECTION 8.7
Accounting Methods and Financial Records    85

SECTION 8.8
Payment of Taxes    85

SECTION 8.9
Compliance with Laws and Approvals    85

SECTION 8.10
Environmental Laws    85

SECTION 8.11
Compliance with ERISA    85

SECTION 8.12
Visits and Inspections    86

SECTION 8.13
Additional Subsidiaries    86

SECTION 8.14
Compliance with Anti-Corruption Laws; Beneficial Ownership Regulation,
Anti-Money Laundering Laws and Sanctions    87

SECTION 8.15
Use of Proceeds    87

SECTION 8.16
Disclosure Updates    88

SECTION 8.17
Further Assurances    88

SECTION 8.18
Post-Closing Matters    88

ARTICLE IX
NEGATIVE COVENANTS    88

SECTION 9.1
Indebtedness    88

SECTION 9.2
Liens    91

SECTION 9.3
Investments    93

SECTION 9.4
Fundamental Changes    95

SECTION 9.5
Asset Dispositions    96

SECTION 9.6
Restricted Payments    98



v


119071794_7

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


SECTION 9.7
Transactions with Affiliates    99

SECTION 9.8
Accounting Changes; Organizational Documents    99

SECTION 9.9
Payments and Modifications of Junior Indebtedness    100

SECTION 9.10
No Further Negative Pledges; Restrictive Agreements    101

SECTION 9.11
Nature of Business    102

SECTION 9.12
Reserved    102

SECTION 9.13
Financial Covenants    102

ARTICLE X
DEFAULT AND REMEDIES    103

SECTION 10.1
Events of Default    103

SECTION 10.2
Remedies    105

SECTION 10.3
Rights and Remedies Cumulative; Non-Waiver; etc    106

SECTION 10.4
Crediting of Payments and Proceeds    106

SECTION 10.5
Administrative Agent May File Proofs of Claim    107

SECTION 10.6
Credit Bidding    108

ARTICLE XI
THE ADMINISTRATIVE AGENT    108

SECTION 11.1
Appointment and Authority    108

SECTION 11.2
Rights as a Lender    109

SECTION 11.3
Exculpatory Provisions    109

SECTION 11.4
Reliance by the Administrative Agent    110

SECTION 11.5
Delegation of Duties    110

SECTION 11.6
Resignation of Administrative Agent    111



vi


119071794_7

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


SECTION 11.7
Non-Reliance on Administrative Agent and Other Lenders    112

SECTION 11.8
No Other Duties, Etc    112

SECTION 11.9
Collateral and Guaranty Matters    112

SECTION 11.10
Secured Hedge Obligations and Secured Cash Management Obligations    113

ARTICLE XII
MISCELLANEOUS    113

SECTION 12.1
Notices    113

SECTION 12.2
Amendments, Waivers and Consents    116

SECTION 12.3
Expenses; Indemnity    118

SECTION 12.4
Right of Setoff    120

SECTION 12.5
Governing Law; Jurisdiction, Etc    121

SECTION 12.6
Waiver of Jury Trial    121

SECTION 12.7
Reversal of Payments    122

SECTION 12.8
Injunctive Relief    122

SECTION 12.9
Successors and Assigns; Participations    122

SECTION 12.10
Treatment of Certain Information; Confidentiality    126

SECTION 12.11
Performance of Duties    127

SECTION 12.12
All Powers Coupled with Interest    127

SECTION 12.13
Survival    127

SECTION 12.14
Titles and Captions    128

SECTION 12.15
Severability of Provisions    128

SECTION 12.16
Counterparts; Integration; Effectiveness; Electronic Execution    128



vii


119071794_7

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


SECTION 12.17
Term of Agreement    128

SECTION 12.18
USA PATRIOT Act; Anti-Money Laundering Laws    128

SECTION 12.19
Independent Effect of Covenants    128

SECTION 12.20
No Advisory or Fiduciary Responsibility    129

SECTION 12.21
Inconsistencies with Other Documents    129

SECTION 12.22
Acknowledgment and Consent to Bail-In of EEA Financial Institutions    129

SECTION 12.23
Certain ERISA Matters    131

SECTION 12.24
Amendment and Restatement; No Novation    132

SECTION 12.25
Acknowledgement Regarding Any Supported QFCs    132





viii


119071794_7

--------------------------------------------------------------------------------






EXHIBITS
 
 
Exhibit A-1
-
Form of Revolving Credit Note
Exhibit A-2
-
Form of Swingline Note
Exhibit A-3
-
Form of Term Loan Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Notice of Account Designation
Exhibit D
-
Form of Notice of Prepayment
Exhibit E
-
Form of Notice of Conversion/Continuation
Exhibit F
-
Form of Officer’s Compliance Certificate
Exhibit G
-
Form of Assignment and Assumption
Exhibit H-1
-
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)
Exhibit H-2
-
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)
Exhibit H-3
-
Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)
Exhibit H-4
-
Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)
Exhibit I
-
IP Reporting Certificate
 
SCHEDULES
Schedule 1.1
-
Existing Letters of Credit
Schedule 1.1(a)
-
Lenders and Commitments







ix


119071794_7

--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 5, 2019, by and
among RealPage, Inc., a Delaware corporation, as Borrower, the lenders who are
party to this Agreement and the lenders who may become a party to this Agreement
pursuant to the terms hereof, as Lenders, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders.
STATEMENT OF PURPOSE
WHEREAS, the Borrower, certain financial institutions party thereto and Wells
Fargo Bank, National Association, as administrative agent, are parties to that
certain Credit Agreement dated as of September 30, 2014 (as amended, modified,
restated or supplemented immediately prior to the date hereof, the “Existing
Credit Agreement”). The Borrower has requested, and subject to the terms and
conditions set forth in this Agreement, the Administrative Agent and the Lenders
have agreed, to amend and restate the Existing Credit Agreement pursuant to the
terms hereof.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.1    Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any corporation, partnership, limited liability company or
other company, or line of business or division thereof, whether through purchase
of assets, exchange, issuance of stock or other equity or debt securities,
merger, reorganization, amalgamation, division or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
the members of the board of directors or the equivalent governing body (other
than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership, limited liability company or other
company.
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction from time to time concerning or relating to bribery or corruption,
including, without limitation, the United States Foreign Corrupt Practices Act
of 1977 and the rules and regulations thereunder and the U.K. Bribery Act 2010
and the rules and regulations thereunder.


1
119071794_7



--------------------------------------------------------------------------------





“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules related to terrorism
financing, money laundering, any predicate crime to money laundering or any
financial record keeping, including any applicable provision of the PATRIOT Act
and The Currency and Foreign Transactions Reporting Act (also known as the “Bank
Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959).
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Margin” means, with respect to the interest rate margins for
Revolving Extensions of Credit and Initial Term Loans, the Commitment Fee and
the Delayed Draw Ticking Fee, the corresponding percentages per annum as set
forth below based on the Consolidated Net Leverage Ratio:
Pricing Level
Consolidated Net Leverage Ratio
Commitment Fee and Delayed Draw Ticking Fee
LIBOR +
Base Rate +
I
Less than 1.50 to 1.00
0.15%
1.00%
0.00%
II
Greater than or equal to 1.50 to 1.00, but less than 2.50 to 1.00
0.20%
1.25%
0.25%
III
Greater than or equal to 2.50 to 1.00, but less than 3.50 to 1.00
0.25%
1.50%
0.50%
IV
Greater than or equal to 3.50 to 1.00, but less than 4.50 to 1.00
0.30%
1.75%
0.75%
V
Greater than or equal to 4.50 to 1.00
0.35%
2.00%
1.00%
 
 
 
 
 

The Applicable Margin shall be determined and adjusted quarterly on the date one
(1) Business Day after the day on which the Borrower provides an Officer’s
Compliance Certificate pursuant to Section 8.2(a) for the most recently ended
fiscal quarter of the Borrower (each such date, a “Calculation Date”); provided
that (a) on the Closing Date, the Applicable Margin shall automatically be based
on Pricing Level II until the first Calculation Date occurring after the Closing
Date and, thereafter the Pricing Level shall be determined by reference to the
Consolidated Net Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Borrower preceding the applicable Calculation Date, and
(b) if the Borrower fails to provide an Officer’s Compliance Certificate when
due as required by Section 8.2(a) for the most recently ended fiscal quarter of
the Borrower preceding the applicable Calculation Date, the Applicable Margin
from the date on which such Officer’s Compliance Certificate was required to
have been delivered shall be based on Pricing Level V until such time as such
Officer’s Compliance Certificate is delivered, at which time the Pricing Level
shall be determined by reference to the Consolidated Net Leverage Ratio as of
the last day of the most recently ended fiscal quarter of the Borrower preceding
such Calculation Date. The applicable Pricing Level shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the Pricing
Level shall be applicable to all Extensions of Credit then existing or
subsequently made or issued.
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (A) the Borrower shall promptly deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (B) the Applicable Margin for such Applicable Period shall be
determined as if the Consolidated Net Leverage Ratio in the corrected Officer’s
Compliance Certificate were applicable for such Applicable Period, and (C) the
Borrower shall promptly and retroactively be obligated to pay to


2


119071794_7

--------------------------------------------------------------------------------





the Administrative Agent the accrued additional interest and fees owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
Section 5.4. Nothing in this paragraph shall limit the rights of the
Administrative Agent and Lenders with respect to Sections 5.1(b) and 10.2 nor
any of their other rights under this Agreement or any other Loan Document. The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Wells Fargo Securities, LLC, BofA Securities, Inc. and Fifth
Third Bank, each in its capacity as a joint lead arranger and joint bookrunner.
“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Equity Interests owned thereby) owned by any
Credit Party or any Subsidiary thereof whether by sale, lease, Sale Leaseback,
statutory division, transfer or otherwise. For the avoidance of doubt, the
performance by the Borrower of and/or any Subsidiary thereof of the Borrower’s
or such Subsidiary’s obligations under any Convertible Debt Securities or any
Permitted Call Spread Agreement shall not constitute an “Asset Disposition”.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease Obligation of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation.
“Available Liquidity” means, at any time, the sum of (a) the Revolving Credit
Commitments minus the Revolving Credit Outstandings at such time plus (b) all
Qualified Cash and Cash Equivalents at such time.
“Bail-In Action” has the meaning assigned thereto in Section 12.22.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable).
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread


3


119071794_7

--------------------------------------------------------------------------------





adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by
the Relevant Governmental Body or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:
(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; and
(b)in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:
(a)a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely; provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;
(b)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely; provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR; or
(c)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has


4


119071794_7

--------------------------------------------------------------------------------





occurred if, at such time, no Benchmark Replacement has replaced LIBOR for all
purposes hereunder in accordance with Section 5.8(c) and (b) ending at the time
that a Benchmark Replacement has replaced LIBOR for all purposes hereunder
pursuant to Section 5.8(c).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower” means RealPage, Inc., a Delaware corporation.
“Borrower Materials” has the meaning assigned thereto in Section 8.2.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Santa Monica, California and New York, New York, are open for the conduct of
their commercial banking business and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a London Banking Day.
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
“Capital Lease Obligations” of any Person means, subject to Section 1.3(b), the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases or finance leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
“Cash Collateralize” means, to pledge and deposit with, or deliver to the
Administrative Agent, or directly to the Issuing Lender (with notice thereof to
the Administrative Agent), for the benefit of one or more of the Issuing Lender,
the Swingline Lender or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations
or Swingline Loans, cash or deposit account balances or, if the Administrative
Agent and the Issuing Lender and the Swingline Lender shall agree, in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent, the Issuing
Lender and the Swingline Lender, as applicable. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one (1) year from the date of acquisition thereof,
(b) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having a rating of at least A-1 (or the then
equivalent grade) or P-1 (or the then equivalent grade) obtainable from either
S&P or Moody’s, respectively, (c) certificates of deposit maturing no more than
one (1) year from the date of creation thereof issued by any Lender or any other
commercial banks incorporated under the laws of the United States, each having
combined capital, surplus and undivided profits of not less than $500,000,000
and having a rating of “A” or better by a nationally recognized rating agency,
(d) overnight deposits or time deposits maturing no more than one (1) year from
the date of creation thereof with any Lender or any other commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder, and (e) solely in the
case of a Foreign Subsidiary, instruments equivalent to those referred to in
clauses (a) through (d) of this definition denominated in any foreign


5


119071794_7

--------------------------------------------------------------------------------





currency that is the local currency of such Foreign Subsidiary comparable in
tenor and in credit quality to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by such Foreign Subsidiary organized in such jurisdiction.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.
“Change in Control” means an event or series of events by which:
(a)    (i) any “person” or “group” (within the meaning of Sections 13(d) and
14(d) of the Exchange Act) (other than a Permitted Holder) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Equity Interests that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, on a fully diluted
basis (and taking into account all such securities that such “person” or “group”
has the right to acquire pursuant to any option right), of thirty-five percent
(35%) or more of the Equity Interests of the Borrower entitled to vote in the
election of members of the board of directors (or equivalent governing body) of
the Borrower, (ii) a majority of the members of the board of directors (or other
equivalent governing body) of the Borrower shall not constitute Continuing
Directors or (iii) the Borrower fails to own and control, directly or
indirectly, more than fifty percent (50%) of the Equity Interests of each other
Credit Party; provided, that any merger or liquidation permitted under Section
9.4 of the Agreement shall not constitute a Change in Control; or
(b)    there shall have occurred under any indenture or other instrument
evidencing any Indebtedness or Equity Interests in excess of the Threshold
Amount any “change in control” or similar provision (as set forth in the
indenture, agreement or other evidence of such Indebtedness) obligating the
Borrower or any of its Subsidiaries to repurchase, redeem or repay all or any
part of the Indebtedness or Equity Interests provided for therein.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, implemented or issued.
“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.
“Collateral Agreement” means the amended and restated collateral agreement of
even date herewith executed by the Credit Parties in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, which shall be in form
and substance reasonably acceptable to the Administrative Agent.


6


119071794_7

--------------------------------------------------------------------------------





“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).
“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.
“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP; provided that “Consolidated” with respect to the Borrower and its
Subsidiaries shall exclude the financial performance (including, without
limitation, the net income, assets and Indebtedness) of the Venture Capital Fund
Subsidiaries for all purposes under this Agreement (other than for purposes of
delivering financial statements prepared in accordance with GAAP).
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries:
(a)
Consolidated Net Income for such period plus

(b)the sum of the following, without duplication, to the extent deducted in
determining Consolidated Net Income (other than as set forth in clause
(b)(v)(C)) for such period:
(i)    provisions for taxes based on income, profits or capital, including
federal, foreign and state income, franchise taxes, and similar taxes based on
income, profits or capital paid or accrued during such period (including in
respect of repatriated funds),
(ii)    Consolidated Interest Expense,
(iii)    amortization, depreciation and other non‑cash charges, expenses or
losses (except to the extent that such non-cash charges, expenses or losses are
reserved for cash expenses to be taken in the future or are related to the
amortization of capitalized commission expense pursuant to FASB ASC 606),
(iv)    unusual or extraordinary losses (excluding extraordinary losses from
discontinued operations),
(v)    (A) one-time restructuring and integration expenses (which for the
avoidance of doubt, shall include, but not be limited to, retention, severance,
systems establishment costs, contract termination costs, including future lease
commitments, and costs to consolidate facilities and relocate employees)
incurred by the Borrower and its Subsidiaries in connection with, and directly
related to, any Permitted Acquisition, (B) non-recurring costs and extraordinary
expenses attributable to Permitted Acquisitions, Asset Dispositions and/or other
operating improvement, restructuring, cost savings initiatives or other similar
initiatives that have been consummated during such period and (C) other pro
forma adjustments (including anticipated cost savings and other synergies)
attributable to Permitted Acquisitions, Asset Dispositions and/or other
operating improvement, restructuring, cost savings initiatives or other similar
initiatives that have been consummated during such period to the extent that
such costs, expenses or adjustments (I) are reasonably expected to be realized
within twelve (12) months of such Permitted Acquisition, Asset Disposition
and/or other operating improvement, restructuring, cost savings initiative or
other similar initiative as set forth in reasonable detail


7


119071794_7

--------------------------------------------------------------------------------





on a certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent and (II) are calculated on a basis consistent with GAAP and
are, in each case, reasonably identifiable, factually supportable, and expected
to have a continuing impact on the operations of the Borrower and its
Subsidiaries; provided that the aggregate amount added back in reliance on this
clause (v) shall not exceed twenty-five percent (25%) of Consolidated EBITDA for
such period (calculated prior to giving effect to any such amounts added back
under this clause (v)),
(vi)    one-time out-of-pocket costs and expenses incurred by the Borrower and
its Subsidiaries in connection with, and directly related to, (A) the
Transactions, (B) any Permitted Acquisition, (C) issuances of any Equity
Interests, (D) dispositions of any assets permitted hereunder, (E) incurrence,
amendment, modification, refinancing or repayment of Indebtedness (in each case
of clauses (B) through (E), whether or not successful), including, without
limitation, legal, accounting and advisory fees, provided that to the extent
incurred after the Closing Date or the consummation of the applicable
transaction, such out-of-pocket costs and expenses may only be included to the
extent that such out-of-pocket costs and expenses are incurred within twelve
(12) months following the Closing Date or the consummation of such transaction,
as applicable,
(vii)    fees, costs and expenses in connection with litigation proceedings,
administrative matters or other regulatory compliance matters (but exclusive of
any payments that are funded with proceeds of Borrower’s liability insurance)
incurred by Borrower and its Subsidiaries during the preceding twelve (12) month
period, not to exceed $20,000,000 in the aggregate for any such period, less
(c)    the sum of the following, without duplication, to the extent included in
determining Consolidated Net Income for such period:
(i)    interest income,
(ii)     any unusual or extraordinary gains; and
(iii)     non-cash gains or non-cash items increasing Consolidated Net Income;
provided that, to the extent included in determining Consolidated Net Income for
such period, Consolidated EBITDA shall be calculated so as to exclude (x) the
effects of adjustments (including, without limitation, in connection with the
fair value adjustment tied to the Borrower’s deferred revenue and fair value
adjustments determined in accordance with GAAP related to Earn-outs, Holdbacks
or other contingent consideration obligations) resulting from the application of
purchase accounting related to the Transactions, any Acquisition consummated
prior to the date hereof or any Permitted Acquisition or the amortization or
write-off of any amounts thereof, net of Taxes and (y) the cumulative effect of
any changes in GAAP or accounting principles applied by management during such
period. For purposes of this Agreement, Consolidated EBITDA shall be calculated
on a Pro Forma Basis.
“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis, without
duplication, the sum of (a) all Indebtedness of the type described in clauses
(a), (b) (only to the extent of Earn-outs and Holdbacks payable in cash that are
required to be set forth on the Consolidated balance sheet of the Borrower and
its Subsidiaries in an amount calculated in accordance with GAAP) and (c) of the
definition of Indebtedness on such date plus (b) guarantees of Indebtedness of
the type described in clauses (a), (b) (only to the extent of Earn-outs and
Holdbacks payable in cash that are required to be set forth on the Consolidated
balance sheet of the Borrower and its Subsidiaries in an amount calculated in
accordance with GAAP) and (c) of the definition of Indebtedness on such date
plus (c) the aggregate amount of Indebtedness relating to the drawn and
unreimbursed amounts outstanding under letters of credit (including standby and
commercial) and bankers’ acceptances on such date.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date to (b) Consolidated
Interest Expense for the period of four (4) consecutive fiscal quarters ending
on or immediately prior to such date; provided that only the cash portion of
Consolidated Interest Expense attributable to Convertible Debt


8


119071794_7

--------------------------------------------------------------------------------





Securities shall be included in the calculation of Consolidated Interest Expense
for purposes of calculating the Consolidated Interest Coverage Ratio.
“Consolidated Interest Expense” means, for any period, determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
in accordance with GAAP, interest expense (including, without limitation,
interest expense attributable to Capital Lease Obligations, but only to the
extent such interest expense would have been classified as such prior to the
enactment of ASC 842, and all net payment obligations pursuant to Hedge
Agreements) for such period.
“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) (i) Consolidated Funded Indebtedness on such date less (ii) the
aggregate amount of Qualified Cash and Cash Equivalents on such date to (b)
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (without duplication) (a) the net income (or
loss) of any Person (other than a Subsidiary which shall be subject to
clause (c) below), in which the Borrower or any of its Subsidiaries has a joint
interest with a third party, except to the extent such net income is actually
paid in cash to the Borrower or any of its Subsidiaries by dividend or other
distribution during such period, (b) subject to any pro forma adjustments
required herein, the net income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of the Borrower or any of its Subsidiaries or is
merged into or consolidated with the Borrower or any of its Subsidiaries or that
Person’s assets are acquired by the Borrower or any of its Subsidiaries except
to the extent included pursuant to the foregoing clause (a), (c) the net income
(or loss), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (is not at the time permitted by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to such Subsidiary,
but only to the extent of such prohibition and (d) any gain or loss from Asset
Dispositions during such period.
“Consolidated Senior Secured Indebtedness” means, as of any date of
determination with respect to the Borrower and its Subsidiaries on a
Consolidated basis, without duplication, all Consolidated Funded Indebtedness
that is secured by a Lien on any Property of the Borrower or any Subsidiary.
“Consolidated Senior Secured Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated Senior Secured Indebtedness on
such date less (ii) the aggregate amount of Qualified Cash and Cash Equivalents
on such date to (b) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date.
“Continuing Directors” means the directors of the Borrower on the Closing Date
and each other director of the Borrower, if, in each case, such other director’s
election or nomination for election to the board of directors (or equivalent
governing body) of the Borrower is approved by more than 50% of the then
Continuing Directors (either by a specific vote or by approval of the board of
directors of the Borrower of a proxy statement in which such member was named as
a nominee for election as a director).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Debt Securities” means any notes issued by the Borrower, including
the Senior Notes, that are convertible into common stock of the Borrower (or
other securities or property following a merger event, reclassification or other
change of the common stock), cash or any combination thereof.


9


119071794_7

--------------------------------------------------------------------------------





“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility, the L/C Facility and the Term Loans.
“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.
“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans or any Term
Loans, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 5.15(b)) upon delivery of written notice of such determination to the
Borrower, the Issuing Lender, the Swingline Lender and each Lender.
“Delayed Draw Term Loan” means the term loan made, or to be made, to the
Borrower pursuant to Section 4.1(b).
“Delayed Draw Term Loan Commitment” means (a) as to any Term Loan Lender, the
obligation of such Term Loan Lender to make its portion of the Delayed Draw Term
Loan to the account of the Borrower hereunder in an aggregate principal amount
not to exceed the amount set forth opposite such Term Loan Lender’s name on
Schedule 1.1(a), as such amount may be increased, reduced or otherwise modified
at any time or from time to time


10


119071794_7

--------------------------------------------------------------------------------





pursuant to the terms hereof, and (b) as to all Term Loan Lenders, the aggregate
commitment of all Term Loan Lenders to make such Delayed Draw Term Loan. The
aggregate Delayed Draw Term Loan Commitment of all Term Loan Lenders on the
Closing Date shall be $300,000,000. Any unfunded portion of the Delayed Draw
Term Loan Commitment shall automatically terminate in its entirety on the
earlier to occur of the Delayed Draw Funding Deadline and the Delayed Draw
Funding Date.
“Delayed Draw Funding Date” means the date occurring after the Closing Date upon
which all of the conditions to funding the Delayed Draw Term Loan set forth in
Section 6.2 are satisfied and the Delayed Draw Term Loan is funded.
“Delayed Draw Funding Deadline” means September 5, 2020.
“Delayed Draw Ticking Fee” has the meaning assigned thereto in Section 5.3(b).
“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Subsidiary in connection with an
Asset Disposition that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer of the Borrower, setting
forth the basis of such valuation, less the amount of cash or Cash Equivalents
received in connection with a subsequent sale of or collection on such
Designated Non-Cash Consideration.
“Disclosure Letter” means the Disclosure Letter, dated as of the date hereof,
delivered by Borrower to the Administrative Agent in connection with this
Agreement, as may be updated from time to time in accordance with the terms of
this Agreement and the other Loan Documents.
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a)  mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations (other than inchoate indemnity obligations) that are
accrued and payable and the termination of the Commitments), (b) are redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests) (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations (other than inchoate indemnity obligations) that are
accrued and payable and the termination of the Commitments), in whole or in
part, (c) provide for the scheduled payment of dividends in cash or (d) are or
become convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Latest Maturity Date; provided that
if such Equity Interests is issued pursuant to a plan for the benefit of the
Borrower or its Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because they
may be required to be repurchased by the Borrower or its Subsidiaries in order
to satisfy applicable statutory or regulatory obligations.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States or any political subdivision of the United States,
provided such Subsidiary is owned by the Borrower or a Domestic Subsidiary of
the Borrower.
“Early Opt-in Election” means the occurrence of:
(a)(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained


11


119071794_7

--------------------------------------------------------------------------------





in Section 5.8(c), are being executed or amended, as applicable, to incorporate
or adopt a new benchmark interest rate to replace LIBOR, and
(b)(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“Earn-outs” means unsecured liabilities of a Credit Party arising under an
agreement to make any deferred payment as a part of the purchase price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the underlying target, in each case, to the extent that such deferred
payment would be included as part of such purchase price; provided that
Earn-outs shall not include payments consistent with the management incentive
plan or professional incentive plan generally offered by the Borrower.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)).
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.
“Engagement Letter” means that certain Engagement Letter dated as of July 24,
2019, between Wells Fargo Securities, LLC and the Borrower, as amended,
restated, supplemented or otherwise modified from time to time.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any violation of any permit issued, or any
approval given, under any such Environmental Law, including, without limitation,
any and all claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to public
health or the environment under any Environmental Laws.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals and orders of courts or Governmental Authorities,
relating to the protection of human health or the environment, including, but
not limited to, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Materials.
“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing (including equity-linked securities, but excluding
Convertible Debt Securities (irrespective whether settled in Equity Interests
(or other securities or property following a merger event, reclassification or
other change of the common stock of the Borrower), cash or any combination
thereof) and Permitted Call Spread Agreements).
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.


12


119071794_7

--------------------------------------------------------------------------------





“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Subsidiary” means (a) RealPage Payment Processing Services, Inc., (b)
RealPage Payments Services LLC, (c) any other Subsidiary of the Borrower whose
business consists solely of processing third party payments or operating a money
services business for the transmission of third party funds, (d) any Foreign
Subsidiary Holding Company and (e) any Venture Capital Fund Subsidiary.
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under the keepwell provisions in the
Guaranty Agreement). If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are otherwise Other Connection Taxes, (b) in the case of a Lender,
United States federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 5.12(b)) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 5.11, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.11(g) and (d)
any United States federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned thereto in the Statement of
Purpose.
“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1.
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit


13


119071794_7

--------------------------------------------------------------------------------





Commitment Percentage of the Swingline Loans then outstanding and (iv) the
aggregate principal amount of Term Loans made by such Lender then outstanding or
(b) the making of any Loan or participation in any Letter of Credit by such
Lender, as the context requires.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (including, for the avoidance of doubt, any agreements between the
governments of the United States and the jurisdiction in which the applicable
Recipient is resident implementing such provisions), or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with, any current or future regulations promulgated thereunder or
official interpretations thereof, and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any law implementing an intergovernmental
agreement that is included in this definition.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and the Equity Interests of which are owned directly by any Credit Party.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year, except in the case of RealPage India
Private Limited for which the fiscal year ends on March 31 of each calendar
year.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Holding Company” means any Domestic Subsidiary substantially
all of the assets of which consist of the Equity Interests of one or more
Foreign Subsidiaries.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by the Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and (b)
with respect to the Swingline Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be


14


119071794_7

--------------------------------------------------------------------------------





approved by a significant segment of the accounting profession in the United
States, that are applicable to the circumstances as of the date of
determination, consistently applied.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part); provided, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business or
customary indemnification obligations.
“Guaranty Agreement” means the amended and restated guaranty agreement of even
date herewith executed by the Borrower and the Subsidiary Guarantors in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties, which
shall be in form and substance reasonably acceptable to the Administrative
Agent.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, or (e) 
which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement; provided that the term
Hedge Agreement shall not include (i) Permitted Call Spread Agreements, (ii) any
derivative instruments issued under equity incentive or similar plans
(including, any stock option or phantom stock plan), (iii) any forward, option
or warrant agreement for the purchase or sale of Equity Interests of the
Borrower, (iv) contracts for the purchase of securities of


15


119071794_7

--------------------------------------------------------------------------------





the Borrower or (v) any of the items described in this definition to the extent
that it constitutes a derivative embedded in Convertible Debt Securities issued
by the Borrower.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in Hedge Agreements of the same type as such Hedge Agreements
(which may include a Lender or any Affiliate of a Lender).
“Holdback” means a portion of the purchase price for a Permitted Acquisition not
paid at the closing therefor but held by a Credit Party for satisfaction of
indemnification obligations and purchase price adjustments.
“Immaterial Subsidiary” means any Subsidiary (excluding any Excluded
Subsidiaries) that (a) together with its Subsidiaries (excluding any Excluded
Subsidiaries), (i) has assets (excluding restricted cash and Cash Equivalents)
representing no more than five percent (5%) of the Consolidated total assets
(excluding restricted cash and Cash Equivalents) of the Borrower and its
Subsidiaries (excluding any Excluded Subsidiaries) or (ii) generates no more
than five percent (5%) of the Consolidated revenues of the Borrower and its
Subsidiaries (excluding any Excluded Subsidiaries), in each case, as reflected
in the most recent financial statements delivered pursuant to Section 6.1(e)(i)
or Sections 8.1(a) or (b), as applicable and (b) has been designated as an
“Immaterial Subsidiary” by the Borrower in the manner provided below; provided
that, if at any time, (A) the total assets of the Immaterial Subsidiaries
(excluding restricted cash and Cash Equivalents), taken as a whole, as of the
last day of the Borrower’s most recently ended fiscal quarter shall be greater
than ten percent (10%) of the Consolidated total assets (excluding restricted
cash and Cash Equivalents) of the Borrower and its Subsidiaries (excluding any
Excluded Subsidiaries) or (B) the total revenues of the Immaterial Subsidiaries,
taken as a whole, as of the last day of the Borrower’s most recently ended
fiscal quarter shall be greater than ten percent (10%) the Consolidated total
revenues of the Borrower and its Subsidiaries (excluding any Excluded
Subsidiaries) on such date, then the Borrower shall take such actions as may be
necessary, including causing an Immaterial Subsidiary to become a Subsidiary
Guarantor and grant security interests pursuant to Section 8.13, to comply with
the requirements set forth in the preceding clauses (A) and (B).  The Borrower
may from time to time designate any Subsidiary (including a newly-created or
newly-acquired Subsidiary) as an Immaterial Subsidiary by delivering to the
Administrative Agent a certificate of a Responsible Officer making such
designation and confirming that (x) such Subsidiary meets the requirements set
forth in this definition and (y) immediately after giving effect to such
designation, no Event of Default shall have occurred and be continuing.
“Increase Effective Date” has the meaning assigned thereto in Section 2.7(c).
“Incremental Amendment” has the meaning assigned thereto in Section 2.7(d)(iii).
“Incremental Commitments” has the meaning assigned thereto in Section 2.7(a).
“Incremental Facilities Amount” means, with respect to any proposed incurrence
of additional Indebtedness under Section 2.7, an amount equal to the sum of:
(a)    an amount (the “Fixed Incremental Amount”) equal to the sum of (i) the
greater of (x) $250,000,000 and (y) 100% of Consolidated EBITDA for the most
recently completed four (4) fiscal quarter period for which financial statements
have been delivered pursuant to Section 8.1(a) or (b), as applicable, and (ii)
all voluntary prepayments of the Incremental Term Loans and permanent reductions
of the Revolving Credit Commitments prior to the date of such incurrence
(except, in each case, to the extent such prepayment or commitment reduction was
financed with the proceeds of long-term Indebtedness), less the total aggregate
initial principal amount (as of the date of incurrence thereof) of all
Incremental Commitments, in each case previously incurred under the Fixed
Incremental Amount. plus
(b)    an amount of additional Indebtedness (the “Ratio Incremental Amount”)
that would not cause the Consolidated Senior Secured Net Leverage Ratio as of
the most recently completed four (4) fiscal quarter period for


16


119071794_7

--------------------------------------------------------------------------------





which financial statements have been delivered pursuant to Section 8.1(a) or
(b), as applicable, prior to the incurrence of such additional Indebtedness (or
in the case of any additional Indebtedness, the proceeds of which will finance a
substantially concurrent Limited Condition Transaction, the LCT Test Date) to
exceed 3.50 to 1.00 (calculated on a Pro Forma Basis after giving effect to the
incurrence of such additional Indebtedness and any Limited Condition Transaction
to be consummated using the proceeds of such additional Indebtedness and
assuming that any proposed Revolving Commitment Increase is fully drawn at such
time and giving effect to the use of proceeds thereof without deducting the net
cash proceeds from such additional Indebtedness in the calculation of the
Consolidated Senior Secured Net Leverage Ratio).
The Borrower may elect to use any component of the Incremental Facilities
Amount, in any order, in its sole discretion, and if there is capacity under the
Ratio Incremental Amount at any time that an Incremental Term Loan or Revolving
Commitment Increase is incurred and the Borrower does not otherwise make an
election, the Borrower will be deemed to have elected the Ratio Incremental
Amount.
“Incremental Lender” has the meaning assigned thereto in Section 2.7(b).


“Incremental Term Loan” has the meaning assigned thereto in Section 2.7(a).


“Incremental Term Loan Commitment” has the meaning assigned thereto in Section
2.7(a).


“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:
(a)    all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
(b)    all obligations to pay the deferred purchase price of property or
services of any such Person (including Earn-outs and Holdbacks solely to the
extent payable in cash, in an amount calculated in accordance with GAAP and to
the extent included on the Consolidated balance sheet of the Borrower and its
Subsidiaries), except (i) trade payables arising in the ordinary course of
business and repayable in accordance with customary trade practices, or that are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of such Person, (ii) deferred compensation, deferred revenue and deferred
tax liabilities, and (iii) intercompany liabilities and other accrued
obligations, in each case incurred in the ordinary course of business;
(c)    the Attributable Indebtedness of such Person with respect to such
Person’s Capital Lease Obligations and Synthetic Leases (regardless of whether
accounted for as indebtedness under GAAP);
(d)    all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);
(e)    all Indebtedness of any third party secured by a Lien on any asset owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payables
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse; provided, that
the amount of such Indebtedness shall be limited to the lesser of such
obligation and the value of the property subject to such Lien if such Person has
not assumed or become liable for the payment of such obligation;
(f)    all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;


17


119071794_7

--------------------------------------------------------------------------------





(g)    all obligations of any such Person in respect of Disqualified Equity
Interests;
(h)    all net obligations of such Person under any Hedge Agreements; and
(i)    all Guarantees of any such Person with respect to any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date. For purposes hereof, the amount of any Convertible Debt
Securities shall be the aggregate stated principal amount thereof without giving
effect to any obligation to pay cash or deliver shares with value in excess of
such principal amount, and without giving effect to any integration thereof with
any Permitted Call Spread Agreement pursuant to U.S. Treasury Regulation §
1.1275-6.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Indemnitee” has the meaning assigned thereto in Section 12.3(b).
“Initial Term Loan” means, collectively, the term loans made, or to be made, to
the Borrower by the Term Loan Lenders pursuant to Section 4.1, including the
Delayed Draw Term Loan after the funding thereof.
“Initial Term Loan Commitment” means (a) as to any Term Loan Lender, the
obligation of such Term Loan Lender to make a portion of the Initial Term Loan
to the account of the Borrower hereunder on the Closing Date in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1(a), as such amount may be increased, reduced or otherwise
modified at any time or from time to time pursuant to the terms hereof and
(b) as to all Term Loan Lenders, the aggregate commitment of all Term Loan
Lenders to make such Initial Term Loans. The aggregate Term Loan Commitment with
respect to the Initial Term Loan of all Term Loan Lenders on the Closing Date
shall be $300,000,000.
“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.
“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), three (3), or six (6) months
thereafter, in each case as selected by the Borrower in its Notice of Borrowing
or Notice of Conversion/Continuation and subject to availability; provided that:
(a)    the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
(b)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
(c)    any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month


18


119071794_7

--------------------------------------------------------------------------------





at the end of such Interest Period) shall end on the last Business Day of the
relevant calendar month at the end of such Interest Period;
(d)    no Interest Period shall extend beyond the Latest Maturity Date; and
(e)    there shall be no more than six (6) Interest Periods in effect at any
time.
“IP Reporting Certificate” means a certificate of a Responsible Officer of the
Borrower substantially in the form attached as Exhibit I.
“IRS” means the United States Internal Revenue Service.
“ISP98” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).
“Issuing Lender” means Wells Fargo in its capacity as issuing lender hereunder
(including with respect to the Existing Letters of Credit) or any successor
thereto.
“Junior Indebtedness” means (a) any Indebtedness of the Borrower incurred under
Section 9.1(r), (b) any Subordinated Indebtedness and (c) the Senior Notes.
“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan, Revolving Credit Commitment or Term
Loan Commitment hereunder at such time, including the latest maturity or
expiration date of any Incremental Term Loan.
“L/C Commitment” means the lesser of (a) $10,000,000 and (b) the Revolving
Credit Commitment.
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender.
“LCT Test Date” has the meaning assigned thereto in Section 1.13(a).
“Lender” means each Person executing this Agreement as a Lender on the Closing
Date, each Term Loan Lender and any other Person that shall have become a party
to this Agreement as a Lender pursuant to an Assignment and Assumption or
pursuant to Section 2.7, other than any Person that ceases to be a party hereto
as a Lender pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.
“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit. Notwithstanding
anything to the contrary contained herein, a letter of credit issued by the
Issuing Lender (other than Wells Fargo at any time it is also acting as
Administrative Agent) shall not be a “Letter of


19


119071794_7

--------------------------------------------------------------------------------





Credit” for purposes of the Loan Documents until such time as the Administrative
Agent has been notified in writing of the issuance thereof by the Issuing
Lender.
“LIBOR” means, subject to the implementation of a Benchmark Replacement in
accordance with Section 5.8(c),
(a)    for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period as published by the
ICE Benchmark Administration Limited, a United Kingdom company, or a comparable
or successor quoting service approved by the Administrative Agent, at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period. If, for any reason, such rate is
not so published then “LIBOR” shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period, and
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as published by the ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day. If, for any reason,
such rate is not so published then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) on such date of determination for a period equal to one month
commencing on such date of determination.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
Notwithstanding the foregoing, (x) in no event shall LIBOR (including any
Benchmark Replacement with respect thereto) be less than 0% and (y) unless
otherwise specified in any amendment to this Agreement entered into in
accordance with Section 5.8(c), in the event that a Benchmark Replacement with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Benchmark Replacement.
“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage



“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance in the nature of
a security interest of any kind in respect of such asset. For the purposes of
this Agreement, a Person shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, Capital Lease Obligation or other title
retention agreement relating to such asset.
“Limited Condition Transaction” means any identified Permitted Acquisition,
other Investment, or any unconditional and irrevocable permitted repayment or
redemption of, or offer to purchase, any Indebtedness (including


20


119071794_7

--------------------------------------------------------------------------------





the incurrence of any Indebtedness (other than under the Revolving Credit
Facility) in connection with any of the foregoing) that (a) is permitted
hereunder, and (b) is not conditioned on the availability of, or on obtaining,
third-party financing.
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Guaranty Agreement and each
other document, instrument, certificate and agreement executed and delivered by
the Credit Parties or any of their respective Subsidiaries in favor of or
provided to the Administrative Agent or any Secured Party in connection with
this Agreement or otherwise referred to herein or contemplated hereby (excluding
any Secured Hedge Agreement and any Secured Cash Management Agreement).
“Loans” means the collective reference to the Revolving Credit Loans, the
Swingline Loans and the Term Loans, and “Loan” means any of such Loans.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Material Adverse Effect” means a material adverse change in (a) the business,
operations, results of operations, assets, liabilities or financial condition of
the Borrower and its Subsidiaries, taken as a whole, (b)  the ability of any
Credit Party to perform its obligations under any Loan Document to which it is a
party, (c)  the rights and remedies of the Administrative Agent or any Lender
under any Loan Document, or (d) the legality, validity, binding effect or
enforceability against any Credit Party of any Loan Document to which it is a
party.
“Material Contract” means, with respect to any Credit Party, any contract,
agreement, instrument or arrangement which is a type of material contract
covered by Item 601(b)(10) of Regulation S-K.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the sum of (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time and (b) otherwise, an amount determined by the Administrative Agent
and the Issuing Lender at such time in their reasonable discretion.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding five (5) years, or to which any Credit
Party or any ERISA Affiliate has any liability (contingent or otherwise).
“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received, and any cash insurance proceeds
or condemnation award proceeds) less the sum of (i)  all income taxes and other
taxes assessed by, or reasonably estimated to be payable to, a Governmental
Authority as a result of such transaction (provided that if such estimated taxes
exceed the amount of actual taxes required to be paid in cash in respect of such
Asset Disposition, the amount of such excess shall constitute Net Cash
Proceeds), (ii) all reasonable and customary out-of-pocket fees and expenses
incurred in connection with such Asset Disposition and (iii) the principal
amount of, premium, if any, and interest on any Indebtedness (other than the
Obligations) secured by a Lien on the asset (or a portion thereof) disposed of,
which Indebtedness is required to be repaid (to the extent such repayment is
permitted hereunder) in connection with such transaction or event, and (b) with
respect to any Debt Issuance, the gross cash proceeds received by any Credit
Party or any of its Subsidiaries therefrom less all reasonable and customary
out-of-pocket legal, underwriting and other fees and expenses incurred in
connection therewith.


21


119071794_7

--------------------------------------------------------------------------------





“Net Share Settlement” shall mean any settlement upon conversion of Convertible
Debt Securities consisting of Equity Interests (or other securities or property
following a merger event, reclassification or other change of the common stock),
cash or any combination of cash and Equity Interests (or such other securities
or property).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (b) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.
“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.
“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties to the Lenders,
the Issuing Lender or the Administrative Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under any Debtor
Relief Laws, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. For the
avoidance of doubt, any obligation under any Permitted Call Spread Agreement
shall not constitute Obligations.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).
“Participant” has the meaning assigned thereto in Section 12.9(d).


22


119071794_7

--------------------------------------------------------------------------------





“Participant Register” has the meaning assigned thereto in Section 12.9(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any employee benefit plan within the meaning of Section
3(2) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code and which (a) is
maintained, funded or administered for the employees of any Credit Party or any
ERISA Affiliate, (b) has at any time within the preceding five (5) years been
maintained, funded or administered for the employees of any Credit Party or any
current or former ERISA Affiliates or (c) any Credit Party or any ERISA
Affiliate has any liability (contingent or otherwise).
“Permitted Acquisition” means any Acquisition by the Borrower or any Subsidiary
if such Acquisition meets all of the following requirements, which in the case
of a Limited Condition Transaction shall be subject to Section 1.13:
(a)    no less than ten (10) Business Days (or such shorter period of time as
Administrative Agent may agree in its sole discretion) prior to the proposed
closing date of such Acquisition, the Borrower shall have delivered written
notice of such Acquisition to the Administrative Agent, which notice shall
include the proposed closing date of such Acquisition;
(b)    the Board of Directors and/or shareholders (or equivalent) of the Person
to be acquired shall have approved the consummation of such Acquisition (which
approval shall not have been withdrawn);
(c)    the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 9.11;
(d)    if such transaction is a merger or consolidation, (i) the Borrower shall
be the surviving Person in any such transaction involving the Borrower, or if
such transaction is a merger or consolidation involving a Subsidiary Guarantor,
either a Subsidiary Guarantor shall be the surviving Person or the surviving
Person shall become a Subsidiary Guarantor within the applicable time period
specified in Section 8.13, and (ii) no Change in Control shall have been
effected thereby;
(e)    the Borrower shall have delivered or will deliver to the Administrative
Agent all documents required to be delivered pursuant to, and in accordance
with, Section 8.13 in the applicable time periods specified therein;
(f)    the Borrower is in compliance on a Pro Forma Basis (as of the last day of
the most recent fiscal quarter end preceding such Acquisition for which
financial statements have been delivered pursuant to Section 8.1(a) or (b), as
applicable, and after giving effect thereto and any Indebtedness incurred in
connection therewith) with each covenant contained in Section 9.13 (after giving
effect to any increase in the Consolidated Net Leverage Ratio and/or
Consolidated Senior Secured Net Leverage Ratio pursuant to Section 9.13(a) and
(b));
(g)    for any Acquisition with aggregate consideration (including cash, Cash
Equivalents, Equity Interests, Earn-outs, Holdbacks and other deferred payment
obligations) in excess of $25,000,000, not later than five (5) Business Days (or
such later date as Administrative Agent may agree in its sole discretion)
following the consummation of such Acquisition, the Borrower shall have
delivered to the Administrative Agent an Officer’s Compliance Certificate for
the most recent fiscal quarter end preceding such Acquisition for which
financial statements have been delivered pursuant to Section 8.1(a) or (b), as
applicable, demonstrating that the Borrower is in compliance on a Pro Forma
Basis (as of the last day of such fiscal quarter and after giving effect thereto
and any Indebtedness incurred in connection therewith) with each covenant
contained in Section 9.13 (after giving effect to any increase in the
Consolidated Net Leverage Ratio and/or Consolidated Senior Secured Net Leverage
Ratio pursuant to Section 9.13(a) and (b));
(h)    for any Acquisition with aggregate consideration (including cash, Cash
Equivalents, Equity Interests, Earn-outs, Holdbacks and other deferred payment
obligations) in excess of $75,000,000, not later than five (5) Business


23


119071794_7

--------------------------------------------------------------------------------





Days (or such later date as Administrative Agent may agree in its sole
discretion) following the consummation of such Acquisition, the Borrower shall
have delivered to the Administrative Agent:
(i)    forecasted balance sheets, profit and loss statements and cash flow
statements for the Person to be acquired, all prepared on a basis consistent
with such Person’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions for the one (1)
year period following the date of the proposed Acquisition, on a quarterly
basis, in form and substance (including, without limitation, as to scope and
underlying assumptions) reasonably satisfactory to the Administrative Agent; and
(ii)    if requested by the Administrative Agent, copies of final documentation
entered into in connection with such Acquisition;
(i)    no Default or Event of Default shall have occurred and be continuing both
before and immediately after giving effect to such Acquisition;
(j)    the consideration for all Acquisitions of Non-Guarantor Subsidiaries
consummated during the term of this Agreement shall not exceed, when taken
together with the aggregate outstanding amount of Investments made pursuant to
Section 9.3(a)(vi), $300,000,000 in the aggregate; and
(k)    for any Acquisition with aggregate consideration (including cash, Cash
Equivalents, Equity Interests, Earn-outs, Holdbacks and other deferred payment
obligations) in excess of $50,000,000, not later than five (5) Business Days (or
such later date as Administrative Agent may agree in its sole discretion)
following the consummation of such Acquisition, the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer
thereof certifying that all of the requirements set forth above have been
satisfied.
“Permitted Call Spread Agreements” means (a) any contract (including, but not
limited to, any convertible bond hedge or capped call transaction (or
substantively equivalent derivative transaction)) pursuant to which, among other
things, the Borrower acquires an option requiring the counterparty thereto to
deliver to the Borrower shares of common stock of the Borrower (or other
securities or property following a merger event, reclassification or other
change of the common stock of the Borrower), cash in lieu of delivering shares
of common stock (or such other securities or property) or cash representing the
termination value of such option or a combination thereof from time to time upon
exercise or early termination of such option and (b) any contract pursuant to
which, among other things, the Borrower issues to the counterparty thereto
warrants to acquire shares of common stock (or other securities or property
following a merger event, reclassification or other change of the common stock)
of the Borrower, the cash value of such shares (or such other securities or
property) or a combination thereof upon exercise of such warrants, in each case
entered into by the Borrower in connection with the issuance of Convertible Debt
Securities (including, without limitation, the exercise of any over‐allotment or
underwriter’s or initial purchaser’s option); provided that the terms,
conditions and covenants of such contract are customary for contracts of such
type (as determined by the Borrower in good faith). For the avoidance of doubt,
the Borrower’s call options and warrants related to the Senior Notes shall
constitute Permitted Call Spread Agreements.
“Permitted Holder” means Steve Winn and his Affiliates or any other entity to
which Mr. Winn may be attributed beneficial ownership (as defined in Rule 13d-3
under the Exchange Act), other than affiliate portfolio companies.
“Permitted Liens” means the Liens permitted pursuant to Section 9.2.
“Permitted Refinancing Indebtedness” means any Indebtedness (the “Refinancing
Indebtedness”), the proceeds of which are used to refinance, refund, renew,
extend or replace outstanding Indebtedness (such outstanding Indebtedness, the
“Refinanced Indebtedness”); provided that (a) the principal amount (or accreted
value, if applicable) of such Refinancing Indebtedness is not greater than the
principal amount (or accreted value, if applicable) of the Refinanced
Indebtedness at the time of such refinancing, refunding, renewal, extension or
replacement, except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such refinancing, refunding, renewal, extension or
replacement, and by an


24


119071794_7

--------------------------------------------------------------------------------





amount equal to any existing commitments thereunder that have not been utilized
at the time of such refinancing, refunding, renewal, extension or replacement,
(b) the final maturity and weighted average life to maturity of such Refinancing
Indebtedness shall not be prior to or shorter than that applicable to the
Refinanced Indebtedness, (c) the primary obligor of such Refinancing
Indebtedness shall be the same as the primary obligor of the Refinanced
Indebtedness, (d) such Refinancing Indebtedness shall not be secured by
(i) Liens on assets other than (x) assets securing the Refinanced Indebtedness
at the time of such refinancing, refunding, renewal, extension or replacement,
(y) any after-acquired property that is affixed or incorporated into the
property covered by such Liens and (z) proceeds and products thereof, or
(ii) Liens having a higher priority than the Liens, if any, securing the
Refinanced Indebtedness, (e) such Refinancing Indebtedness shall not be
guaranteed by or otherwise recourse to any Person other than the Person(s) to
whom the Refinanced Indebtedness is recourse or by whom it is guaranteed, in
each case as of the time of such refinancing, refunding, renewal, extension or
replacement, (f) to the extent such Refinanced Indebtedness is subordinated in
right of payment to the Obligations (or the Liens securing such Indebtedness
were originally contractually subordinated to the Liens securing the Collateral
pursuant to the Security Documents), such refinancing, refunding, renewal,
extension or replacement is subordinated in right of payment to the Obligations
(or the Liens securing such Indebtedness shall be subordinated to the Liens
securing the Collateral pursuant to the Security Documents) on terms at least as
favorable to the Lenders as those contained in the documentation governing such
Refinanced Indebtedness, (g) the terms of such Refinancing Indebtedness, taken
as a whole, are not materially more restrictive on the Borrower and its
Subsidiaries than the terms of the Refinanced Indebtedness, taken as a whole,
and (h) no Event of Default shall have occurred and be continuing at the time of
such refinancing, refunding, renewal, extension or replacement.
“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
“Platform” has the meaning assigned thereto in Section 8.2.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and Consolidated EBITDA
shall be determined by (a) with respect to any such Specified Disposition,
excluding the Consolidated EBITDA attributable to the Property or Person
disposed of in such Specified Disposition and (b) with respect to any such
Permitted Acquisition, including the Consolidated EBITDA attributable to the
Property or Person acquired in such Permitted Acquisition, in each case for such
period (calculated based on the Consolidated EBITDA for such Property or Person
prior to such acquisition, including any amounts added back or deducted pursuant
to the definition of Consolidated EBITDA) (provided that such Consolidated
EBITDA to be included is reflected in financial statements or other financial
data reasonably acceptable to the Administrative Agent and based upon reasonable
assumptions and calculations which are expected to have a continuous impact);
provided that the foregoing amounts shall be without duplication of any
adjustments that are already included in the calculation of Consolidated EBITDA.
If a transaction which is conditioned on compliance on a Pro Forma Basis with
the covenants set forth in Section 9.13 is consummated prior to the first date
on which such covenant is required to be satisfied, the level required for such
first date shall be deemed to apply for determining such compliance on a Pro
Forma Basis.
In connection with any Permitted Acquisition, any Incremental Term Loan or any
incurrence of Indebtedness under Section 9.1(r), which is conditioned on, or
determined by reference to, compliance on a Pro Forma Basis with Section 9.13,
such determinations on a Pro Forma Basis may include (i) an increase in the
maximum Consolidated Net Leverage Ratio under Section 9.13(a) to the extent
permitted pursuant to such clause (a) if Borrower notifies the Administrative
Agent not less than five (5) Business Days’ prior to the consummation of such
Permitted Acquisition


25


119071794_7

--------------------------------------------------------------------------------





(and incurrence of Indebtedness, if applicable), or the applicable LCT Test
Date, as applicable, that the conditions to such increase will be satisfied in
connection with such Permitted Acquisition (and incurrence of Indebtedness, if
applicable) and/or (ii) an increase in the maximum Consolidated Senior Secured
Net Leverage Ratio under Section 9.13(b) to the extent permitted pursuant to
such clause (b) if the Borrower has elected to exercise such increase by giving
written notice to the Administrative Agent not less than five (5) Business Days’
prior to the consummation of such Permitted Acquisition or incurrence of
Indebtedness, or the applicable LCT Test Date, as applicable.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lenders” has the meaning assigned thereto in Section 8.2.
“Qualified Cash and Cash Equivalents” means, as of any date of determination,
the aggregate amount of Unrestricted cash and Cash Equivalents held by the
Borrower and its Subsidiaries.  For purposes hereof, “Unrestricted” means, when
referring to cash and Cash Equivalents of the Borrower and its Subsidiaries,
that such cash and Cash Equivalents (a) do not appear or would not be required
to appear as “restricted” on the financial statements of the Borrower or any
such Subsidiary (unless related to the Loan Documents or the Liens created
thereunder) or (b) are not subject to a Lien (other than Liens permitted under
Section 9.2(a) or (k)).
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.
“Register” has the meaning assigned thereto in Section 12.9(c).
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by the Issuing Lender.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders.
“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitment has been terminated, any combination of Revolving Credit Lenders
holding more than fifty percent (50%) of the aggregate Revolving Credit
Exposure; provided that the Revolving Credit Commitment of, and the portion of
the Revolving Credit Exposure, as applicable, held or deemed held by, any
Defaulting Lender shall be disregarded in determining Required Revolving Credit
Lenders.
“Required Term Loan Lenders” means, at any time, Term Loan Lenders having
outstanding Term Loans and Term Loan Commitments representing more than fifty
percent (50%) of the aggregate principal amount of all outstanding Term Loans
and Term Loan Commitments. The outstanding Term Loans of any Defaulting Lender
shall be disregarded in determining Required Term Loan Lenders.


26


119071794_7

--------------------------------------------------------------------------------





“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, chief accounting officer, controller,
treasurer or assistant treasurer of such Person or any other officer of such
Person designated in writing by the Borrower or any Subsidiary Guarantor and
reasonably acceptable to the Administrative Agent; provided that, to the extent
requested thereby, the Administrative Agent shall have received a certificate of
such Person certifying as to the incumbency and genuineness of the signature of
each such officer. Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
limited liability company, partnership and/or other action on the part of such
Person and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Person.
“Restricted Payment” has the meaning assigned thereto in Section 9.6.
“Revolving Commitment Increase” shall have the meaning assigned thereto in
Section 2.7(a).
“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 2.7) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 2.7). The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the Closing
Date shall be $600,000,000. The Revolving Credit Commitment of each Revolving
Credit Lender as of the Closing Date is set forth opposite the name of such
Lender on Schedule 1.1(a).
“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The Revolving Credit Commitment Percentage of
each Revolving Credit Lender as of the Closing Date is set forth opposite the
name of such Lender on Schedule 1.1(a).
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 2.7).
“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment, or if the Revolving Credit Commitment has been
terminated, all Lenders having Revolving Credit Exposure.
“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.
“Revolving Credit Maturity Date” means the earliest to occur of (a) September 5,
2024, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5 and (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 10.2(a); provided that, if on or
prior to August 16, 2022, the Borrower has failed to demonstrate to the
Administrative Agent that it would be in compliance on a Pro Forma Basis with
each covenant contained in Section 9.13 (based on the financial statements for
the quarter ended June 30, 2022 and after giving pro forma effect to (x) the
repayment in full of the Senior Notes and (y) any combination of Revolving
Extensions of Credit and/or the use of Qualified Cash and Cash Equivalents, in
each case that would be required on such date to repay the outstanding principal
amount of all Senior Notes), then the Revolving Credit Maturity


27


119071794_7

--------------------------------------------------------------------------------





Date shall occur on August 16, 2022; provided further that, if, on any Business
Day during the Springing Maturity Test Period, the Available Liquidity of the
Borrower is less than an amount equal to 125% of the outstanding principal
amount of all Senior Notes and the Senior Notes have not been repaid in full,
then the Revolving Credit Maturity Date shall occur on the next Business Day
after such date.
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.
“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.
“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.
“S&P” means Standard & Poor’s Rating Service, a division of S&P Global Inc. and
any successor thereto.
“Sale Leaseback” means any arrangement pursuant to which any Credit Party or any
Subsidiary thereof, directly or indirectly becomes or remains liable as lessee
or as guarantor or other surety with respect to any lease, whether an operating
lease or a capital lease or finance lease, of any Property (whether real,
personal or mixed), whether now owned or hereafter acquired, (a) which any
Credit Party or any Subsidiary thereof has sold or transferred or is to sell or
transfer to a Person which is not another Credit Party or Subsidiary of a Credit
Party or (b) which any Credit Party or any Subsidiary thereof intends to use for
substantially the same purpose as any other Property that has been sold or is to
be sold or transferred by such Credit Party or such Subsidiary to another Person
which is not another Credit Party or Subsidiary of a Credit Party in connection
with such lease.
“Sanctioned Country” means at any time, a country, region or territory which is
itself (or whose government is) the subject or target of any Sanctions
(including, as of the Closing Date, Cuba, Iran, North Korea, Syria and Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including
OFAC’s Specially Designated Nationals and Blocked Persons List and OFAC’s
Consolidated Non-SDN List), the U.S. Department of State, the United Nations
Security Council, the European Union, any European member state, Her Majesty’s
Treasury, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by, any such Person or Persons described in clauses (a) and (b),
including a Person that is deemed by OFAC to be a Sanctions target based on the
ownership of such legal entity by Sanctioned Person(s).
“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and restrictions and
anti-terrorism laws, including but not limited to those imposed, administered or
enforced from time to time by the U.S. government (including those administered
by OFAC or the U.S. Department of State), the United Nations Security Council,
the European Union, any European member state, Her Majesty’s Treasury, or other
relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


28


119071794_7

--------------------------------------------------------------------------------





“Secured Cash Management Agreement” means (a) any Cash Management Agreement in
effect on the Closing Date between or among any Credit Party or any of its
Subsidiaries and a counterparty that is (i) a Lender, (ii) the Administrative
Agent or (iii) an Affiliate of a Lender or the Administrative Agent, in each
case as determined as of the Closing Date or (b) any Cash Management Agreement
entered into after the Closing Date between or among any Credit Party or any of
its Subsidiaries and a counterparty that is (i) a Lender, (ii) the
Administrative Agent or (iii) an Affiliate of a Lender or the Administrative
Agent, in each case as determined at the time such Cash Management Agreement is
entered into.
“Secured Cash Management Obligations” means all existing or future payment and
other obligations owing by any Credit Party or any of its Subsidiaries under any
Secured Cash Management Agreement.
“Secured Hedge Agreement” means (a) any Hedge Agreement in effect on the Closing
Date between or among any Credit Party or any of its Subsidiaries and a
counterparty that is (i) a Lender, (ii) the Administrative Agent or (iii) an
Affiliate of a Lender or the Administrative Agent, in each case as determined as
of the Closing Date or (b) any Hedge Agreement entered into after the Closing
Date between or among any Credit Party or any of its Subsidiaries and a
counterparty that is (i) a Lender, (ii) the Administrative Agent or (iii) an
Affiliate of a Lender or the Administrative Agent, in each case as determined at
the time such Hedge Agreement is entered into; provided that “Secured Hedge
Agreement” shall exclude any Permitted Call Spread Agreements.
“Secured Hedge Obligations” means all existing or future payment and other
obligations owing by any Credit Party or any of its Subsidiaries under any
Secured Hedge Agreement; provided that the “Secured Hedge Obligations” of a
Credit Party shall exclude any Excluded Swap Obligations with respect to such
Credit Party.
“Secured Obligations” means, collectively, (a) the Obligations and (b) any
Secured Hedge Obligations and (c) any Secured Cash Management Obligations.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the holders of any Secured Hedge Obligations, the holders of
any Secured Cash Management Obligations, each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Section 11.5, any other
holder from time to time of any of any Secured Obligations and, in each case,
their respective successors and permitted assigns.
“Security Documents” means the collective reference to the Collateral Agreement
and each other agreement or writing pursuant to which any Credit Party pledges
or grants a security interest in any Property or assets securing the Secured
Obligations.
“Senior Notes” means the Borrower’s outstanding 1.50% Convertible Senior Notes
due 2022, issued pursuant to that certain Indenture, dated as of May 23, 2017,
by and between the Borrower and Wells Fargo Bank, National Association.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the Property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments generally as they mature in the ordinary course of
business. The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.


29


119071794_7

--------------------------------------------------------------------------------





“Specified Disposition” means any Asset Disposition having gross sales proceeds
in excess of $25,000,000.
“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the Transactions.
“Springing Maturity Test Period” means the period commencing on August 16, 2022
and ending on the earlier of the final maturity date of the Senior Notes and the
date the principal of, and interest on, all of the Senior Notes is paid in full.
“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent.
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.
“Subsidiary Guarantors” means, collectively, all direct and indirect Domestic
Subsidiaries of the Borrower (other than any Immaterial Subsidiary and any
Excluded Subsidiary) in existence on the Closing Date or which become a party to
the Guaranty Agreement pursuant to Section 8.13.
“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.
“Swingline Commitment” means the lesser of (a) $20,000,000 and (b) the Revolving
Credit Commitment.
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Term Loan Commitment” means (a) as to any Term Loan Lender, such Term Loan
Lender’s Delayed Draw Term Loan Commitment, Initial Term Loan Commitment and/or
Incremental Term Loan Commitment, as applicable,


30


119071794_7

--------------------------------------------------------------------------------





and (b) as to all Term Loan Lenders, the aggregate Delayed Draw Term Loan
Commitments, Initial Term Loan Commitments and/or Incremental Term Loan
Commitments, as applicable.
“Term Loan Lenders” means, collectively, all of the Lenders with a Term Loan
Commitment and/or outstanding Term Loans.
“Term Loan Maturity Date” means (a) with respect to the Initial Term Loan
(including the Delayed Draw Term Loan), the earlier to occur of (i) September 5,
2024 and (ii) the date of the acceleration of the Term Loans pursuant to
Section 10.2(a), and (b) with respect to any Incremental Term Loan, the earlier
to occur of (i) the date of maturity determined by the applicable Term Loan
Lenders pursuant to Section 2.7 and (ii) the date of the acceleration of the
Term Loans pursuant to Section 10.2(a); provided that, if on or prior to August
16, 2022, the Borrower has failed to demonstrate to the Administrative Agent
that it would be in compliance on a Pro Forma Basis with each covenant contained
in Section 9.13 (based on the financial statements for the quarter ended June
30, 2022 and after giving pro forma effect to (x) the repayment in full of the
Senior Notes and (y) any combination of Revolving Extensions of Credit and/or
the use of Qualified Cash and Cash Equivalents, in each case that would be
required on such date to repay the outstanding principal amount of all Senior
Notes), then the Term Loan Maturity Date shall occur on August 16, 2022;
provided further that, if, on any Business Day during the Springing Maturity
Test Period, the Available Liquidity of the Borrower is less than an amount
equal to 125% of the outstanding principal amount of all Senior Notes and the
Senior Notes have not been repaid in full, then the Term Loan Maturity Date
shall occur on the next Business Day after such date.
“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.
“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans.
“Term Loans” means the Initial Term Loan (including the Delayed Draw Term Loan)
and, if applicable, any Incremental Term Loans.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA,
or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a Pension
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA, or (c) the termination of a Pension
Plan, the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment as a termination, under Section 4041 of
ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303 of ERISA, or (g) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or plan in endangered or
critical status with the meaning of Sections 430, 431 or 432 of the Code or
Sections 303, 304 or 305 of ERISA or (h) the partial or complete withdrawal of
any Credit Party or any ERISA Affiliate from a Multiemployer Plan if withdrawal
liability is asserted by such plan, or (i) any event or condition which results
in the reorganization or insolvency of a Multiemployer Plan under Section 4245
of ERISA, or (j) any event or condition which results in the termination of a
Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC of
proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA, or
(k) the imposition of any liability under Title IV of ERISA, other


31


119071794_7

--------------------------------------------------------------------------------





than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Credit Party or any ERISA Affiliate.
“Threshold Amount” means $30,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.
“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness outstanding under the Existing Credit Agreement, (b) the initial
Extensions of Credit and (c) the payment of all fees, commissions and expenses
incurred in connection with the foregoing.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“United States” means the United States of America.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).
“Venture Capital Fund Subsidiary” means (a) a Subsidiary of the Borrower
designated as a “venture capital fund subsidiary” by the Borrower in the manner
provided below and (b) any entity that is not a Subsidiary of the Borrower in
which the Borrower or any of its Subsidiaries holds a minority interest;
provided that in the case of clauses (a) and (b) of this definition, (i) such
Subsidiary or other entity (A) is a special-purpose entity created solely to
make equity investments in, loans to, or capital contributions in, such entities
that are engaged in a business similar to the business conducted by the Borrower
and its Subsidiaries as of the Closing Date and business activities reasonably
related, incidental, complementary or ancillary thereto, or otherwise reasonably
expanding the scope of the current business of the Borrower and its Subsidiaries
or (B) is a Subsidiary or other entity whose principal purpose is to own Equity
Interests in such special purpose entity and substantially all of the assets of
such Subsidiary or other entity consists of such Equity Interests and (ii) such
Subsidiary has no Indebtedness or other obligation that is recourse to the
Borrower or any of its Subsidiaries (other than Venture Capital Fund
Subsidiaries).  The Borrower may from time to time designate a Subsidiary as a
Venture Capital Fund Subsidiary by delivering to the Administrative Agent a
certificate of a Responsible Officer making such designation and confirming that
such Subsidiary meets the requirements set forth in this definition. For
purposes of calculating any financial ratio or financial calculation in any Loan
Document, the financial performance (including, without limitation, the net
income, assets and indebtedness) of the Venture Capital Fund Subsidiaries shall
be excluded.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness, in each case of clauses (a) and (b), without giving effect to the
application of any prior prepayment to such installment, sinking fund, serial
maturity or other required payment of principal.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries


32


119071794_7

--------------------------------------------------------------------------------





(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower and/or one or more of its
Wholly-Owned Subsidiaries).
“Withholding Agent” means the Borrower and the Administrative Agent.
SECTION 1.2    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form and (j) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”.
SECTION 1.3    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP, applied on a
consistent basis, as in effect from time to time and in a manner consistent with
that used in preparing the audited financial statements required by Section
6.1(e)(i) or Section 8.1(a), as applicable, except as otherwise specifically
prescribed herein. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, (i) Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, (ii) the effects of FASB ASC 825 and FASB ASC 470-20 shall be
disregarded and (iii) (A) all obligations of any Person that are or would have
been treated as operating leases for purposes of GAAP prior to the effectiveness
of FASB ASC 842 shall continue to be accounted for as operating leases for
purposes of all financial definitions and calculations for purposes of this
Agreement (for the avoidance of doubt, other than for purposes of the delivery
of financial statements prepared in accordance with GAAP), whether or not such
operating lease obligations were in effect on such date, notwithstanding the
fact that such obligations are required in accordance with FASB ASC 842 (on a
prospective or retroactive basis or otherwise) to be treated as Capital Lease
Obligations in the financial statements and (B) all financial statements
delivered to the Administrative Agent hereunder shall contain or be accompanied
by a schedule showing the modifications necessary to reconcile the adjustments
made pursuant to clause (iii)(A) above with such financial statements.
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP as in effect immediately prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.


33


119071794_7

--------------------------------------------------------------------------------





SECTION 1.4    UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.
SECTION 1.5    Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).
SECTION 1.6    References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the
PATRIOT Act, Anti-Corruption Laws, Anti-Money Laundering Laws, the Securities
Act of 1933, the UCC, the Investment Company Act of 1940, the Interstate
Commerce Act, the Trading with the Enemy Act of the United States or any of the
foreign assets control regulations of the United States Treasury Department,
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.
SECTION 1.7    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.8    Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).
SECTION 1.9    Guarantees. Unless otherwise specified, the amount of any
Guarantee shall be the lesser of the principal amount of the obligations
guaranteed and still outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee.
SECTION 1.10    Covenant Compliance Generally. For purposes of determining
compliance under Sections 9.1, 9.2, 9.3, 9.5 and 9.6, any amount in a currency
other than Dollars will be converted to Dollars in a manner consistent with that
used in calculating Consolidated Net Income in the most recent annual financial
statements of the Borrower and its Subsidiaries delivered pursuant to Section
6.1(e)(i) or Section 8.1(a), as applicable. Notwithstanding the foregoing, for
purposes of determining compliance with Sections 9.1, 9.2 and 9.3, with respect
to any amount of Indebtedness or Investment in a currency other than Dollars, no
breach of any basket contained in such sections shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.
SECTION 1.11    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR” or with respect to any rate that is an alternative or
replacement for or successor to any such rate (including, without limitation,
any Benchmark Replacement) or the effect of any of the foregoing, or of any
Benchmark Replacement Conforming Changes.


34


119071794_7

--------------------------------------------------------------------------------





SECTION 1.12    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under the Delaware Limited
Liability Company Act (or any comparable event under a different jurisdiction’s
laws): (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then it shall
be deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its Equity Interests at such time.
SECTION 1.13    Limited Condition Transactions. In the event that the Borrower
notifies the Administrative Agent in writing that any proposed transaction is a
Limited Condition Transaction and that the Borrower wishes to test the
conditions to such Limited Condition Transaction and any Indebtedness (other
than a Revolving Extension of Credit, but including the Delayed Draw Term Loan
and any Incremental Term Loan) that is to be used to finance such Limited
Condition Transaction and the related transaction costs and expenses associated
with such Limited Condition Transaction in accordance with this Section 1.13,
then, so long as the lenders providing such Indebtedness agree (provided, that
the Lenders with Delayed Draw Term Loan Commitments the proceeds of which are
used to finance a Permitted Acquisition that is a Limited Condition Transaction
shall be deemed to have agreed), the following provisions shall apply:
(a)    any condition to the consummation of such Limited Condition Transaction
or the incurrence of such Indebtedness that requires that no Default or Event of
Default shall have occurred and be continuing at the time of such Limited
Condition Transaction or the incurrence of such Indebtedness, shall be satisfied
if (i) no Default or Event of Default shall have occurred and be continuing at
the time of the execution of the definitive agreement (or other documentation)
governing such Limited Condition Transaction or irrevocable notice of repayment,
redemption or offer to purchase is given (the “LCT Test Date”) and (ii) no Event
of Default under any of Section 10.1(a), 10.1(b), 10.1(h) or 10.1(i) shall have
occurred and be continuing both immediately before and immediately after the
consummation such Limited Condition Transaction and the incurrence of such
Indebtedness;
(b)    any condition to the consummation of such Limited Condition Transaction
or the incurrence of such Indebtedness that the representations and warranties
in this Agreement and the other Loan Documents shall be true and correct at the
time of consummation of such Limited Condition Transaction or the incurrence of
such Indebtedness shall be deemed satisfied if (i) all representations and
warranties in this Agreement and the other Loan Documents are true and correct
in all material respects (except for any representation and warranty that is
qualified by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects) as of the
LCT Test Date, or if such representation speaks as of an earlier date, as of
such earlier date, and (ii) as of the date of consummation of such Limited
Condition Transaction, (A) the representations and warranties under the relevant
definitive agreement governing such Limited Condition Transaction as are
material to the lenders providing such Indebtedness shall be true and correct,
but only to the extent that the Borrower or its applicable Subsidiary has the
right to terminate its obligations under such agreement or otherwise decline to
close such Limited Condition Transaction as a result of a breach of such
representations and warranties or the failure of those representations and
warranties to be true and correct and (B) certain of the representations and
warranties in this Agreement and the other Loan Documents which are customary
for similar “funds certain” financings and required by the lenders providing
such Indebtedness (which, in the case of the Delayed Draw Term Loan Commitments,
shall be deemed to be limited to Section 3.4 of the Collateral Agreement
(subject to Section 8.13 of this Agreement) and Sections 7.1 (solely with
respect to the Credit Parties), 7.3 (solely with respect to the Credit Parties),
7.4(b) (solely with respect to the charter documents of the Credit Parties as it
relates to their entry into and performance of the Loan Documents), 7.10, 7.11,
7.16, and 7.19(b) (solely with respect to the use of the proceeds of the Delayed
Draw Term Loan on the date of the consummation of the Limited Condition
Transaction) of this Agreement) shall be true and correct in all material
respects (except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects), except for any
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date (except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date);


35


119071794_7

--------------------------------------------------------------------------------





(c)    any financial ratio test or condition to be tested in connection with
such Limited Condition Transaction and the availability of such Indebtedness
will be tested as of the LCT Test Date, in each case, after giving effect to the
relevant Limited Condition Transaction and related incurrence of Indebtedness
(assuming that such Indebtedness is fully funded on the LCT Test Date and giving
effect to the use of proceeds thereof, but without deducting the net cash
proceeds from such Indebtedness in the calculation of the Consolidated Senior
Secured Net Leverage Ratio or the Consolidated Net Leverage Ratio, as
applicable), on a Pro Forma Basis where applicable, and, for the avoidance of
doubt, (i) such ratios and baskets shall not be tested at the time of
consummation of such Limited Condition Transaction and (ii) if any of such
ratios are exceeded or conditions are not met following the LCT Test Date, but
at or prior to the closing of such Limited Condition Transaction, as a result of
fluctuations in such ratio or amount (including due to fluctuations in
Consolidated EBITDA of the Borrower or the Person subject to such Limited
Condition Transaction), at or prior to the consummation of the relevant
transaction or action, such ratios will not be deemed to have been exceeded and
such conditions will not be deemed unmet as a result of such fluctuations solely
for purposes of determining whether the relevant transaction or action is
permitted to be consummated or taken; and
(d)    in connection with any subsequent calculation of any ratio or basket on
or following the relevant LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated and the date that the
definitive agreement (or other documentation) for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, any such ratio or basket shall be calculated on a Pro
Forma Basis assuming such Limited Condition Transaction and other transactions
in connection therewith (including the incurrence or assumption of Indebtedness)
have been consummated; provided that, notwithstanding the foregoing, (i) any
calculation of a ratio in connection with determining the Applicable Margin and
determining whether or not the Borrower is in compliance with the financial
covenants set forth in Section 9.13 shall, in each case be calculated assuming
such Limited Condition Transaction and other transactions in connection
therewith (including the incurrence or assumption of Indebtedness) have not been
consummated and (ii) any calculation of a ratio or basket for payment of any
Restricted Payment under Section 9.6 and any Junior Indebtedness under Section
9.9 shall be calculated (x) on a Pro Forma Basis assuming such Limited Condition
Transaction and other transactions in connection therewith (including the
incurrence or assumption of Indebtedness) have been consummated and (y) assuming
such Limited Condition Transaction and other transactions in connection
therewith (including the incurrence or assumption of Indebtedness) have not been
consummated.
The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Condition Transactions such that each of the possible Limited
Condition Transactions is separately tested.
ARTICLE II    

REVOLVING CREDIT FACILITY
SECTION 2.1    Revolving Credit Loans. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans to the Borrower from time to time from the Closing Date to, but not
including, the Revolving Credit Maturity Date as requested by the Borrower in
accordance with the terms of Section 2.3; provided, that (a) the Revolving
Credit Outstandings shall not exceed the Revolving Credit Commitment and (b) the
Revolving Credit Exposure of any Revolving Credit Lender shall not at any time
exceed such Revolving Credit Lender’s Revolving Credit Commitment. Each
Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date.
SECTION 2.2    Swingline Loans.
(a)    Availability. Subject to the terms and conditions of this Agreement and
the other Loan Documents, including, without limitation, Section 6.2(d) of this
Agreement, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, the Swingline Lender may, in its
sole discretion, make


36


119071794_7

--------------------------------------------------------------------------------





Swingline Loans to the Borrower from time to time from the Closing Date to, but
not including, the Revolving Credit Maturity Date; provided, that (a) after
giving effect to any amount requested, the Revolving Credit Outstandings shall
not exceed the Revolving Credit Commitment and (b) the aggregate principal
amount of all outstanding Swingline Loans (after giving effect to any amount
requested) shall not exceed the Swingline Commitment. Subject to the terms and
conditions hereof, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder until the Revolving Credit Maturity Date.
(b)    Refunding.
(i)    Swingline Loans shall be refunded by the Revolving Credit Lenders on
demand by the Swingline Lender. Such refundings shall be made by the Revolving
Credit Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made. No Revolving Credit Lender’s obligation to fund its
respective Revolving Credit Commitment Percentage of a Swingline Loan shall be
affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.
(ii)    The Borrower shall pay to the Swingline Lender on demand the amount of
such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. In addition, the Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the
Borrower with the Swingline Lender (up to the amount available therein) in order
to immediately pay the Swingline Lender the amount of such Swingline Loans to
the extent amounts received from the Revolving Credit Lenders are not sufficient
to repay in full the outstanding Swingline Loans requested or required to be
refunded. If any portion of any such amount paid to the Swingline Lender shall
be recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages (unless the amounts so
recovered by or on behalf of the Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 11.3 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).
(iii)    Each Revolving Credit Lender acknowledges and agrees that its
obligation to refund Swingline Loans in accordance with the terms of this
Section is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article VI. Further, each Revolving Credit Lender agrees
and acknowledges that if prior to the refunding of any outstanding Swingline
Loans pursuant to this Section, one of the events described in Section 10.1(h)
or (i) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Revolving Credit Lender a certificate evidencing such participation dated the
date of receipt of such funds and for such amount. Whenever, at any time after
the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded).


37


119071794_7

--------------------------------------------------------------------------------





(c)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.
SECTION 2.3    Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
(a)    Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 12:00 p.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan (or, in the case of any LIBOR Rate Loans to be
borrowed on the Closing Date, such shorter period of time as may be agreed to by
the Administrative Agent and the Revolving Credit Lenders), of its intention to
borrow, specifying (A) the date of such borrowing, which shall be a Business
Day, (B) the amount of such borrowing, which shall be, (x) with respect to Base
Rate Loans (other than Swingline Loans) in an aggregate principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof, (y) with respect
to LIBOR Rate Loans in an aggregate principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and (z) with respect to Swingline Loans
in an aggregate principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof, (C) whether such Loan is to be a Revolving Credit Loan or
Swingline Loan, (D) in the case of a Revolving Credit Loan whether the Loans are
to be LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a LIBOR Rate
Loan, the duration of the Interest Period applicable thereto. If the Borrower
fails to specify a type of Loan in a Notice of Borrowing, then the applicable
Loans shall be made as Base Rate Loans. If the Borrower requests a borrowing of
LIBOR Rate Loans in any such Notice of Borrowing, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. A Notice of Borrowing received after 12:00 p.m. shall be deemed received
on the next Business Day. The Administrative Agent shall promptly notify the
Revolving Credit Lenders of each Notice of Borrowing.
(b)    Disbursement of Revolving Credit and Swingline Loans. Not later than 2:00
p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time. Subject to Section 5.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).
SECTION 2.4    Repayment and Prepayment of Revolving Credit and Swingline Loans.
(a)    Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but, in any event, no later than the Revolving Credit Maturity
Date), together, in each case, with all accrued but unpaid interest thereon.
(b)    Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrower agrees to repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the Revolving Credit Lenders, Extensions of Credit in
an amount equal to such excess with each such repayment applied first, to the
principal amount of outstanding Swingline Loans, second to the principal amount
of outstanding Revolving Credit Loans and third, with respect to any Letters of
Credit then outstanding, a payment of Cash Collateral into a Cash Collateral
account opened by the Administrative Agent, for the


38


119071794_7

--------------------------------------------------------------------------------





benefit of the Revolving Credit Lenders, in an amount equal to such excess (such
Cash Collateral to be applied in accordance with Section 10.2(b)).
(c)    Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
12:00 p.m. (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan and (ii) at least three (3) Business Days before each LIBOR Rate
Loan, specifying the date and amount of prepayment and whether the prepayment is
of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Revolving
Credit Lender. If any such notice is given, the amount specified in such notice
shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of $3,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to Base Rate Loans (other than
Swingline Loans), $5,000,000 or a whole multiple of $1,000,000 in excess thereof
with respect to LIBOR Rate Loans and $500,000 or a whole multiple of $100,000 in
excess thereof with respect to Swingline Loans. A Notice of Prepayment received
after 12:00 p.m. shall be deemed received on the next Business Day. Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof. Notwithstanding the foregoing, any Notice of Prepayment
delivered in connection with any refinancing of all or any portion of the Credit
Facility with the proceeds of such refinancing or of any incurrence of
Indebtedness or the occurrence of some other identifiable event or condition,
may be, if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence or occurrence of such other identifiable event or
condition and may be revoked by the Borrower in the event such condition is not
satisfied (provided that the failure of such contingency shall not relieve the
Borrower from its obligations in respect thereof under Section 5.9).
(d)    Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.
(e)    Hedge Agreements. No repayment or prepayment of the Loans pursuant to
this Section shall affect any of the Borrower’s obligations under any Hedge
Agreement entered into with respect to the Loans.
SECTION 2.5    Permanent Reduction of the Revolving Credit Commitment.
(a)    Voluntary Reduction. The Borrower shall have the right at any time and
from time to time, upon at least three (3) Business Days prior irrevocable
written notice to the Administrative Agent, to permanently reduce, without
premium or penalty, (i) the entire Revolving Credit Commitment at any time or
(ii) portions of the Revolving Credit Commitment, from time to time, in an
aggregate principal amount not less than $3,000,000 or any whole multiple of
$1,000,000 in excess thereof. Any reduction of the Revolving Credit Commitment
shall be applied to the Revolving Credit Commitment of each Revolving Credit
Lender according to its Revolving Credit Commitment Percentage. All Commitment
Fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.
Notwithstanding the foregoing, any notice to reduce the Revolving Credit
Commitment delivered in connection with any refinancing of all of the Credit
Facility with the proceeds of such refinancing or of any incurrence of
Indebtedness or the occurrence of some other identifiable event or condition,
may be, if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence or occurrence of such identifiable event or condition
and may be revoked by the Borrower in the event such condition is not satisfied
(provided that the failure of such contingency shall not relieve the Borrower
from its obligations in respect thereof under Section 5.9).
(b)    Corresponding Payment. Each permanent reduction permitted pursuant to
this Section shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrower
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Administrative Agent in an amount equal to such excess. Such Cash
Collateral shall be applied in accordance with


39


119071794_7

--------------------------------------------------------------------------------





Section 10.2(b). Any reduction of the Revolving Credit Commitment to zero shall
be accompanied by payment of all outstanding Revolving Credit Loans and
Swingline Loans (and furnishing of Cash Collateral satisfactory to the
Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment and the Swingline Commitment and
the Revolving Credit Facility. If the reduction of the Revolving Credit
Commitment requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 5.9 hereof.
SECTION 2.6    Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.
SECTION 2.7    Incremental Commitments.
(a)    Request for Incremental Commitments. At any time after the earlier to
occur of the Delayed Draw Funding Deadline and the Delayed Draw Funding Date, or
in conjunction with borrowing the Delayed Draw Term Loan, and from time to time,
the Borrower may by written notice to the Administrative Agent (who shall
promptly notify the Lenders) request (i) one or more increases in the Revolving
Credit Commitments (a “Revolving Commitment Increase”) or (ii) one or more
incremental term loan commitments (an “Incremental Term Loan Commitment” and,
together with any Revolving Commitment Increases, the “Incremental Commitments”)
to make one or more additional term loans, including a borrowing of an
additional term loan the principal amount of which will be added to the
outstanding principal amount of the existing tranche of Term Loans with the
latest scheduled maturity date (an “Incremental Term Loan”); provided that (A)
the total aggregate principal amount for all such Incremental Commitments and
Incremental Term Loans made after the Closing Date shall not exceed an amount
equal to the Incremental Facilities Amount; (B) any such request for an
Incremental Commitment shall be in a minimum amount of $5,000,000 or, if less,
the remaining amount permitted pursuant to the foregoing clause (A); and (C) no
Lender will be required or otherwise obligated to provide any portion of such
Incremental Commitment.
(b)    Lenders. Each notice from the Borrower pursuant to this Section shall set
forth the requested amount and proposed terms of the relevant Incremental
Commitment. Incremental Commitments may be provided by any existing Lender or by
any other Persons (an “Incremental Lender”); provided that the Administrative
Agent, the Issuing Lender and/or the Swingline Lender, as applicable, shall have
consented (not to be unreasonably withheld, conditioned or delayed) to such
Incremental Lender’s providing such Incremental Commitment to the extent any
such consent would be required under Section 12.9(b) for an assignment of Loans
or Revolving Credit Commitments, as applicable, to such Incremental Lender. At
the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each
Incremental Lender is requested to respond, which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the proposed
Incremental Lenders. Each proposed Incremental Lender may elect or decline, in
its sole discretion, and shall notify the Administrative Agent within such time
period whether it agrees, to provide an Incremental Commitment and, if so,
whether by an amount equal to, greater than or less than requested. Any Person
not responding within such time period shall be deemed to have declined to
provide an Incremental Commitment.
(c)    Effective Date and Allocations. The Administrative Agent and the Borrower
shall determine the effective date (each, an “Increase Effective Date”) for each
Incremental Commitment and the final allocation of such Incremental Commitment.
The Administrative Agent shall promptly notify the Borrower and the Lenders of
the final allocations of such Incremental Commitment and the Increase Effective
Date.
(d)    Conditions to Effectiveness of Increase. Each Incremental Commitment
shall become effective as of the applicable Increase Effective Date and shall be
subject to the following conditions precedent, which, in the case of an
Incremental Term Loan incurred to finance a Limited Condition Transaction and
related transaction costs and expenses associated with such Limited Condition
Transaction, shall be subject to Section 1.13:
(i)    no Default or Event of Default shall exist on such Increase Effective
Date immediately prior to or after giving effect to (A) such Incremental
Commitment or (B) the making of any Extensions of Credit pursuant thereto;


40


119071794_7

--------------------------------------------------------------------------------





(ii)    the Borrower is in compliance on a Pro Forma Basis with the financial
covenants set forth in Section 9.13 (after giving effect to any increase in the
Consolidated Net Leverage Ratio and/or Consolidated Senior Secured Net Leverage
Ratio pursuant to Section 9.13(a) and (b)) based on the financial statements
most recently delivered pursuant to Section 8.1(a) or (b), as applicable, after
giving effect to such Incremental Commitment (assuming that the entire
applicable Incremental Term Loan and/or Revolving Commitment Increase is fully
funded on the effective date thereof and giving effect to any permanent
repayment of Indebtedness, Permitted Acquisition, other Investment or other
event giving rise to a pro forma adjustment in connection therewith, but without
deducting the net cash proceeds from such Incremental Term Loan and/or Revolving
Commitment Increase in the calculation of the Consolidated Senior Secured Net
Leverage Ratio);
(iii)    each such Incremental Commitment shall be effected pursuant to an
amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, executed by the Borrower, the Administrative Agent and
the applicable Incremental Lenders, which Incremental Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section
2.7;
(iv)    in the case of each Incremental Term Loan (the terms of which shall be
set forth in the relevant Incremental Amendment):
(A)    such Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Incremental Lenders making such Incremental Term
Loan and the Borrower, but will not in any event have (x) a Weighted Average
Life to Maturity that is shorter than the remaining Weighted Average Life to
Maturity of any outstanding Term Loans with the Latest Maturity Date or (y) a
maturity date earlier than the Latest Maturity Date;
(B)    the Applicable Margin and pricing grid, if applicable, for such
Incremental Term Loan shall be determined by the applicable Incremental Lenders
and the Borrower on the applicable Increase Effective Date and shall be
consistent with then current market conditions; and
(C)    except as provided above, all other terms and conditions applicable to
any Incremental Term Loan, to the extent not consistent with the terms and
conditions of this Agreement prior to giving effect thereto, shall be reasonably
satisfactory to the Administrative Agent and the Borrower (but in no event shall
such terms and conditions be more restrictive, taken as a whole, than those set
forth in this Agreement and any other Loan Document);
(v)    in the case of each Revolving Commitment Increase (the terms of which
shall be set forth in the relevant Incremental Amendment):
(A)    Revolving Credit Loans made with respect to the Revolving Commitment
Increase shall mature on the Revolving Credit Maturity Date and shall be subject
to the same terms and conditions as the other Revolving Credit Loans;
(B)    the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increase Effective Date among the
Revolving Credit Lenders (including the Incremental Lenders providing such
Revolving Commitment Increase) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Revolving Commitment Increase) agree to make
all payments and adjustments necessary to effect such reallocation and the
Borrower shall pay any and all costs required pursuant to Section 5.9 in
connection with such reallocation as if such reallocation were a repayment); and


41


119071794_7

--------------------------------------------------------------------------------





(C)    except as provided above, all of the other terms and conditions
applicable to such Revolving Commitment Increase shall, except to the extent
otherwise provided in this Section 2.7, be identical to the terms and conditions
applicable to the Revolving Credit Facility;
(vi)    each Incremental Commitment shall constitute Obligations of the Borrower
and shall be secured and guaranteed with the other Extensions of Credit on a
pari passu basis and no Incremental Commitment shall be secured by any Property
and/or guaranteed by any Person to the extent the Obligations of the Borrower
are not secured by such Property and/or guaranteed by such Person on a pari
passu basis; and
(vii)    any Incremental Lender with a Revolving Commitment Increase shall be
entitled to the same voting rights as the existing Revolving Credit Lenders
under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Revolving Commitment Increase shall receive proceeds of
prepayments on the same basis as the other Revolving Credit Loans made
hereunder.
(e)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 5.6 or 12.2 to the contrary.
ARTICLE III    

LETTER OF CREDIT FACILITY
SECTION 3.1    L/C Facility.
(a)    Availability. Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the Revolving Credit Lenders set forth
in Section 3.4(a), agrees to issue standby Letters of Credit in an aggregate
amount not to exceed its L/C Commitment for the account of the Borrower or,
subject to Section 3.8, any Subsidiary thereof, Letters of Credit may be issued
on any Business Day from the Closing Date to but not including the fifth (5th)
Business Day prior to the Revolving Credit Maturity Date in such form as may be
approved from time to time by the Issuing Lender; provided, that the Issuing
Lender shall not issue any Letter of Credit if, after giving effect to such
issuance, (a) the L/C Obligations would exceed the L/C Commitment or (b) the
Revolving Credit Outstandings would exceed the Revolving Credit Commitment. Each
Letter of Credit shall (i) be denominated in Dollars in a minimum amount of
$500,000 (or such lesser amount as agreed to by the Issuing Lender and the
Administrative Agent), (ii) expire on a date no more than twelve (12) months
after the date of issuance or last renewal of such Letter of Credit (subject to
automatic renewal for additional one (1) year periods pursuant to the terms of
the Letter of Credit Application or other documentation acceptable to the
Issuing Lender), which date shall be no later than the fifth (5th) Business Day
prior to the Revolving Credit Maturity Date and (iii) unless otherwise expressly
agreed by the Issuing Lender and the Borrower when a Letter of Credit is issued
by it (including any such agreement applicable to an Existing Letter of Credit),
be subject to the ISP98, as set forth in the Letter of Credit Application or as
determined by the Issuing Lender and, to the extent not inconsistent therewith,
the laws of the State of New York. The Issuing Lender shall not at any time be
obligated to issue any Letter of Credit hereunder if (A) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain the Issuing Lender from issuing such Letter of Credit, or any
Applicable Law applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Issuing Lender with respect to
letters of credit generally or such Letter of Credit in particular any
restriction or reserve or capital requirement (for which the Issuing Lender is
not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect or known
to the Issuing Lender as of the Closing Date and that the Issuing Lender in good
faith deems material to it, or (B) the conditions set forth in Section 6.2 are
not satisfied. References herein to “issue” and derivations thereof with respect
to Letters of Credit shall also include extensions or modifications of any
outstanding Letters of Credit, unless the context otherwise requires. As of the
Closing Date, each of the Existing Letters of Credit shall constitute, for all
purposes of this Agreement and the other Loan Documents, a Letter of Credit
issued and outstanding hereunder.


42


119071794_7

--------------------------------------------------------------------------------





(b)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.
SECTION 3.2    Procedure for Issuance of Letters of Credit. The Borrower may
from time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its applicable office (with a copy to the
Administrative Agent at the Administrative Agent’s Office) a Letter of Credit
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender or the Administrative Agent may request. Upon receipt of any
Letter of Credit Application, the Issuing Lender shall process such Letter of
Credit Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article VI, promptly
issue the Letter of Credit requested thereby (but in no event shall the Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by the Issuing Lender and the Borrower. The Issuing
Lender shall promptly furnish to the Borrower and the Administrative Agent a
copy of such Letter of Credit and the Administrative Agent shall promptly notify
each Revolving Credit Lender of the issuance and upon request by any Lender,
furnish to such Revolving Credit Lender a copy of such Letter of Credit and the
amount of such Revolving Credit Lender’s participation therein.
SECTION 3.3    Commissions and Other Charges.
(a)    Letter of Credit Commissions. Subject to Section 5.15(a)(iii)(B), the
Borrower shall pay to the Administrative Agent, for the account of the Issuing
Lender and the L/C Participants, a letter of credit commission with respect to
each Letter of Credit in the amount equal to the daily amount available to be
drawn under such standby Letters of Credit times the Applicable Margin with
respect to Revolving Credit Loans that are LIBOR Rate Loans (determined, in each
case, on a per annum basis). Such commission shall be payable quarterly in
arrears on the first Business Day of each calendar quarter (commencing with the
first such date to occur after the issuance of such Letter of Credit), on the
Revolving Credit Maturity Date and thereafter on demand of the Administrative
Agent. The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Lender and the L/C Participants all commissions
received pursuant to this Section 3.3 in accordance with their respective
Revolving Credit Commitment Percentages.
(b)    Fronting Fee. In addition to the foregoing commission, the Borrower shall
pay directly to the Issuing Lender, for its own account, a fronting fee with
respect to each Letter of Credit issued by the Issuing Lender in such amount as
set forth in the Engagement Letter or as otherwise agreed between the Issuing
Lender and the Borrower. Such fronting fee shall be payable quarterly in arrears
on the first Business Day of each calendar quarter commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Revolving
Credit Maturity Date and thereafter on demand of the Issuing Lender. For the
avoidance of doubt, such fronting fee shall be applicable to and paid upon each
of the Existing Letters of Credit.
(c)    Other Fees, Costs, Charges and Expenses. In addition to the foregoing
fees and commissions, the Borrower shall pay or reimburse the Issuing Lender for
such normal and customary fees, costs, charges and expenses as are incurred or
charged by the Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit issued by it.
SECTION 3.4    L/C Participations.
(a)    The Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by the Issuing Lender thereunder. Each L/C Participant


43


119071794_7

--------------------------------------------------------------------------------





unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit issued by the Issuing Lender for which the
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to the Issuing Lender upon demand at the Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.
(b)    Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, issued by it, the Issuing Lender shall notify the Administrative
Agent of such unreimbursed amount and the Administrative Agent shall notify each
L/C Participant (with a copy to the Issuing Lender) of the amount and due date
of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay the Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to the Issuing
Lender after the date such payment is due, such L/C Participant shall pay to the
Issuing Lender on demand, in addition to such amount, the product of (i) such
amount, times (ii) the daily average Federal Funds Rate as determined by the
Administrative Agent during the period from and including the date such payment
is due to the date on which such payment is immediately available to the Issuing
Lender, times (iii) a fraction the numerator of which is the number of days that
elapse during such period and the denominator of which is 360. A certificate of
the Issuing Lender with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error. With respect to payment to the
Issuing Lender of the unreimbursed amounts described in this Section, if the L/C
Participants receive notice that any such payment is due (A) prior to 1:00 p.m.
on any Business Day, such payment shall be due that Business Day, and (B) after
1:00 p.m. on any Business Day, such payment shall be due on the following
Business Day.
(c)    Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, the Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, the Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by the Issuing Lender shall be required to be returned by
the Issuing Lender, such L/C Participant shall return to the Issuing Lender the
portion thereof previously distributed by the Issuing Lender to it.
SECTION 3.5    Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the Issuing Lender on each
date on which the Issuing Lender notifies the Borrower of the date and amount of
a draft paid by it under any Letter of Credit for the amount of (a) such draft
so paid and (b) any amounts referred to in Section 3.3(c) incurred by the
Issuing Lender in connection with such payment. Unless the Borrower shall
immediately notify the Issuing Lender that the Borrower intends to reimburse the
Issuing Lender for such drawing from other sources or funds, the Borrower shall
be deemed to have timely given a Notice of Borrowing to the Administrative Agent
requesting that the Revolving Credit Lenders make a Revolving Credit Loan
bearing interest at the Base Rate on the applicable repayment date in the amount
of (i) such draft so paid and (ii) any amounts referred to in Section 3.3(c)
incurred by the Issuing Lender in connection with such payment, and the
Revolving Credit Lenders shall make a Revolving Credit Loan bearing interest at
the Base Rate in such amount, the proceeds of which shall be applied to
reimburse the Issuing Lender for the amount of the related drawing and such fees
and expenses. Each Revolving Credit Lender acknowledges and agrees that its
obligation to fund a Revolving Credit Loan in accordance with this Section to
reimburse the Issuing Lender for any draft paid under a Letter of Credit issued
by it is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Section 2.3(a) or Article VI. If the Borrower has
elected to pay the amount of such drawing with funds from other sources and
shall fail to reimburse the Issuing Lender as provided above, the unreimbursed
amount of such drawing shall bear interest at the rate which would be payable on
any outstanding Base Rate Loans which were then overdue from the date such
amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.


44


119071794_7

--------------------------------------------------------------------------------





SECTION 3.6    Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrower may have
or have had against the Issuing Lender or any beneficiary of a Letter of Credit
or any other Person. The Borrower also agrees that the Issuing Lender and the
L/C Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit
issued by it, except for errors or omissions caused by the Issuing Lender’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The Borrower agrees that any
action taken or omitted by the Issuing Lender under or in connection with any
Letter of Credit issued by it or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct shall be binding on the
Borrower and shall not result in any liability of the Issuing Lender or any L/C
Participant to the Borrower. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit issued to it shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment substantially conforms to the requirements
under such Letter of Credit.
SECTION 3.7    Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.
SECTION 3.8    Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse, or to cause the applicable Subsidiary to reimburse, the
Issuing Lender hereunder for any and all drawings under such Letter of Credit.
The Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of any of its Subsidiaries inures to the benefit of the Borrower and
that the Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries.
ARTICLE IV    

TERM LOAN FACILITY
SECTION 4.1    Term Loans.
(a)    Initial Term Loan. Subject to the terms and conditions of this Agreement
and the other Loan Documents, and in reliance upon the representations and
warranties set forth in this Agreement and the other Loan Documents, each Term
Loan Lender severally agrees to make the Initial Term Loan to the Borrower on
the Closing Date in a principal amount equal to such Term Loan Lender’s Initial
Term Loan Commitment as of the Closing Date. Notwithstanding the foregoing, if
the total Initial Term Loan Commitment as of the Closing Date is not drawn on
the Closing Date, the undrawn Initial Term Loan Commitment shall automatically
be cancelled.
(b)    Delayed Draw Term Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Term Loan Lender with a Delayed Draw Term Loan Commitment severally agrees to
make the Delayed Draw Term Loan to the Borrower in a single draw on the Delayed
Draw Funding Date in a principal amount not to exceed such Term Loan Lender’s
Delayed Draw Term Loan Commitment as of the Delayed Draw Funding Date. Upon
funding, the Delayed Draw Term Loan shall be deemed to be part of, and added to,
the Initial Term Loan. Notwithstanding the foregoing, any unfunded portion of
the Delayed Draw Term Loan Commitment shall automatically


45


119071794_7

--------------------------------------------------------------------------------





terminate in its entirety on the earlier to occur of the Delayed Draw Funding
Deadline and the Delayed Draw Funding Date.
SECTION 4.2    Procedure for Advance of Term Loans.
(a)    Initial Term Loan. The Borrower shall give the Administrative Agent an
irrevocable Notice of Borrowing prior to 12:00 p.m. on the Closing Date
requesting that the Term Loan Lenders make the Initial Term Loan as a Base Rate
Loan on such date (provided that the Borrower may request, no later than three
(3) Business Days (or such shorter period of time as may be agreed to by the
Administrative Agent and the Term Loan Lenders) prior to the Closing Date, that
the Term Loan Lenders make the Initial Term Loan as a LIBOR Rate Loan if the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Term Loan Lenders in the manner set forth in Section 5.9 of this Agreement).
Upon receipt of such Notice of Borrowing from the Borrower, the Administrative
Agent shall promptly notify each Term Loan Lender thereof. Not later than 2:00
p.m. on the Closing Date, each Term Loan Lender will make available to the
Administrative Agent for the account of the Borrower, at the Administrative
Agent’s Office in immediately available funds, the amount of such Initial Term
Loan to be made by such Term Loan Lender on the Closing Date. The Borrower
hereby irrevocably authorizes the Administrative Agent to disburse the proceeds
of the Initial Term Loan in immediately available funds by wire transfer to such
Person or Persons as may be designated by the Borrower in writing.
(b)    Delayed Draw Term Loan. The Borrower shall deliver an irrevocable Notice
of Borrowing to the Administrative Agent not later than 12:00 p.m. (i) on the
same Business Day for a Base Rate Loan and (ii) at least three (3) Business Days
before a LIBOR Rate Loan (or such shorter period of time as may be agreed to by
the Administrative Agent and the applicable Term Loan Lenders), of its intention
to borrow the Delayed Draw Term Loan, specifying (A) the Delayed Draw Funding
Date, which shall be a Business Day, (B) whether the Delayed Draw Term Loan is
to be LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a LIBOR Rate
Loan, the duration of the Interest Period applicable thereto. A Notice of
Borrowing received after 12:00 p.m. shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the Term Loan
Lenders of such Notice of Borrowing. Not later than 2:00 p.m. on the Delayed
Draw Funding Date, each Term Loan Lender with a Delayed Draw Term Loan
Commitment will make available to the Administrative Agent for the account of
the Borrower, at the Administrative Agent’s Office in immediately available
funds, the amount of such Delayed Draw Term Loan to be made by such Term Loan
Lender on the Delayed Draw Funding Date. The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of the Delayed Draw
Term Loan in immediately available funds by wire transfer to the Borrower as
directed by the Borrower in writing.
(c)    Incremental Term Loans. Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with Section 2.7.
SECTION 4.3    Repayment of Term Loans.
(a)    Initial Term Loan. The Borrower shall repay the aggregate outstanding
principal amount of the Initial Term Loan (including the Delayed Draw Term Loan
after the funding thereof) in consecutive quarterly installments on the last
Business Day of each March, June, September and December commencing with
December 31, 2019, based on the percentages times the initial principal amount
of the Initial Term Loan (including the Delayed Draw Term Loan after the funding
thereof) as set forth below (in each case, as such installments may be adjusted
pursuant to Section 4.4):


46


119071794_7

--------------------------------------------------------------------------------





Payment Date
 
Percentage of Initial Principal Amount
December 31, 2019
 
0.625%
March 31, 2020
 
0.625%
June 30, 2020
 
0.625%
September 30, 2020
 
0.625%
December 31, 2020
 
1.250%
March 31, 2021
 
1.250%
June 30, 2021
 
1.250%
September 30, 2021
 
1.250%
December 31, 2021
 
1.250%
March 31, 2022
 
1.250%
June 30, 2022
 
1.250%
September 30, 2022
 
1.250%
December 31, 2022
 
1.875%
March 31, 2023
 
1.875%
June 30, 2023
 
1.875%
September 30, 2023
 
1.875%
December 31, 2023
 
2.500%
March 31, 2024
 
2.500%
June 30, 2024
 
2.500%
Term Loan Maturity Date
 
Remaining Outstanding Balance
 
 
 

The amortization amounts set forth above will include the initial principal
amount of the Delayed Draw Term Loan when made. If not sooner paid, the Initial
Term Loan (including the Delayed Draw Term Loan, if made) shall be paid in full,
together with accrued interest thereon, on the Term Loan Maturity Date with
respect thereto.
(b)    Incremental Term Loans. The Borrower shall repay the aggregate
outstanding principal amount of each Incremental Term Loan (if any) as
determined pursuant to, and in accordance with, Section 2.7.
SECTION 4.4    Prepayments of Term Loans.
(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time, without premium or penalty, to prepay the Term Loans, in
whole or in part, upon delivery to the Administrative Agent of a Notice of
Prepayment not later than 11:00 a.m. (i) on the same Business Day as each Base
Rate Loan and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of repayment, whether the repayment is of LIBOR
Rate Loans or Base Rate Loans or a combination thereof, and if a combination
thereof, the amount allocable to each and the specific tranche of Term Loan to
be prepaid, if applicable. Each optional prepayment of the Term Loans hereunder
shall be in an aggregate principal amount of at least $5,000,000 or any whole
multiple of $1,000,000 in excess thereof and shall be applied to reduce the
remaining scheduled principal installments of the applicable Term Loan as
directed by the Borrower. Each repayment shall be accompanied by any amount
required to be paid pursuant to Section 5.9. A Notice of Prepayment received
after 11:00 a.m. shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the applicable Term Loan Lenders of
each such Notice of Prepayment. Notwithstanding the foregoing, any Notice of
Prepayment delivered in connection with any refinancing of all or any portion of
the Credit Facility with the proceeds of such refinancing or of any other
incurrence of Indebtedness or the occurrence of some other identifiable event or
condition, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence or occurrence of such
identifiable event or condition and may be revoked by the Borrower in the event
such refinancing is not consummated or such condition is


47


119071794_7

--------------------------------------------------------------------------------





not satisfied (provided that the failure of such contingency shall not relieve
the Borrower from its obligations in respect thereof under Section 5.9).
(b)    Mandatory Prepayments.
(i)    Debt Issuances. The Borrower shall make mandatory principal prepayments
of the Term Loans in the manner set forth in clause (iv) below in an amount
equal to one hundred percent (100%) of the aggregate Net Cash Proceeds from any
Debt Issuance not otherwise permitted pursuant to Section 9.1. Such prepayment
shall be made within three (3) Business Days after the date of receipt of the
Net Cash Proceeds of any such Debt Issuance.
(ii)    Asset Dispositions and Insurance and Condemnation Events. The Borrower
shall make mandatory principal prepayments of the Term Loans in the manner set
forth in clause (iv) below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from (A) any Asset Disposition made under clause (q)
of Section 9.5, or (B) any Insurance and Condemnation Event, if the aggregate
amount of all such Net Cash Proceeds for such clauses (A) and (B) exceeds
$15,000,000 during any Fiscal Year. Such prepayments shall be made within three
(3) Business Days after the date of receipt of the Net Cash Proceeds; provided
that, so long as no Event of Default has occurred and is continuing, no
prepayment shall be required under this Section 4.4(b)(ii) with respect to such
portion of such Net Cash Proceeds that the Borrower shall have, on or prior to
such date, given written notice to the Administrative Agent of its intent to
reinvest in accordance with Section 4.4(b)(iii).
(iii)    Reinvestment Option. With respect to any Net Cash Proceeds realized or
received with respect to any Asset Disposition or any Insurance and Condemnation
Event by any Credit Party of any Subsidiary thereof (in each case, to the extent
not excluded pursuant to Section 4.4(b)(ii)), at the option of the Borrower, the
Credit Parties may reinvest all or any portion of such Net Cash Proceeds in
assets used or useful for the business of the Credit Parties and their
Subsidiaries (including Permitted Acquisitions) within twelve (12) months
following receipt of such Net Cash Proceeds; provided that if any Net Cash
Proceeds are no longer intended to be or cannot be so reinvested at any time
after delivery of a notice of reinvestment election, an amount equal to any such
Net Cash Proceeds shall be applied within three (3) Business Days after the
applicable Credit Party reasonably determines that such Net Cash Proceeds are no
longer intended to be or cannot be so reinvested to the prepayment of the Term
Loans as set forth in this Section 4.4(b).  Pending the final application of any
such Net Cash Proceeds, the applicable Credit Party may invest (or repay
Revolving Credit Loans) an amount equal to such Net Cash Proceeds in any manner
that is not prohibited by this Agreement.
(iv)    Notice; Manner of Payment. Upon the occurrence of any event triggering
the prepayment requirement under clause (i), (ii) or (iii) above, the Borrower
shall promptly deliver a Notice of Prepayment to the Administrative Agent and,
upon receipt of such notice, the Administrative Agent shall promptly so notify
the Term Loan Lenders. Each prepayment of the Term Loans under this Section
shall be applied ratably among the then outstanding Term Loans (unless otherwise
agreed by the Term Loan Lenders) and such prepayment shall reduce the remaining
scheduled principal installments of the applicable Term Loans on a pro rata
basis.
(v)    Prepayment of LIBOR Rate Loans. Each prepayment shall be accompanied by
any amount required to be paid pursuant to Section 5.9; provided that, so long
as no Default or Event of Default shall have occurred and be continuing, if any
prepayment of LIBOR Rate Loans is required to be made under this Section 4.4(b)
prior to the last day of the Interest Period therefor, in lieu of making any
payment pursuant to this Section 4.4(b) in respect of any such LIBOR Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into an account held at, and subject to the
sole control of, the Administrative Agent until the last day of such Interest
Period, at which time the Administrative Agent shall be authorized (without any
further action by or notice to or from the Borrower or any other Credit Party)
to apply such amount to the prepayment of such Term Loans


48


119071794_7

--------------------------------------------------------------------------------





in accordance with this Section 4.4(b).  Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Credit Party) to apply such amount to the prepayment of the
outstanding Term Loans in accordance with the relevant provisions of this
Section 4.4(b).
(c)    No Reborrowings. Amounts prepaid under any Term Loan pursuant to this
Section may not be reborrowed.


ARTICLE V    

GENERAL LOAN PROVISIONS
SECTION 5.1    Interest.
(a)    Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, (i) Revolving Credit Loans and the Term Loans (other
than any Incremental Term Loans) shall bear interest at (A) the Base Rate plus
the Applicable Margin or (B) the LIBOR Rate plus the Applicable Margin (provided
that the LIBOR Rate shall not be available until three (3) Business Days after
the Closing Date unless the Borrower has delivered to the Administrative Agent a
letter in form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 5.9 of this
Agreement), (ii) any Swingline Loan shall bear interest at the Base Rate plus
the Applicable Margin and (iii) any Incremental Term Loans shall bear interest
at the rate determined pursuant to Section 2.7. The Borrower shall select the
rate of interest and Interest Period, if any, applicable to any Loan at the time
a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 5.2.
(b)    Default Rate. Subject to Section 10.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under
Section 10.1(a), (b), (h) or (i), or (ii) at the election of the Required
Lenders, upon the occurrence and during the continuance of any other Event of
Default, (A) the Borrower shall no longer have the option to request LIBOR Rate
Loans, Swingline Loans or Letters of Credit, (B) all outstanding LIBOR Rate
Loans shall bear interest at a rate per annum of two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to LIBOR Rate Loans
until the end of the applicable Interest Period and thereafter at a rate equal
to two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document and (D) all
accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.
(c)    Interest Payment and Computation. Interest on each Base Rate Loan shall
be due and payable in arrears on the first calendar day of each calendar quarter
commencing with the calendar quarter ending September 30, 2019; and interest on
each LIBOR Rate Loan shall be due and payable on the last day of each Interest
Period applicable thereto, and if such Interest Period extends over three (3)
months, at the end of each three (3) month interval during such Interest Period.
All computations of interest for Base Rate Loans when the Base Rate is
determined by the Prime Rate shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest provided hereunder shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365/366-day year).
(d)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Applicable Law which a court of competent jurisdiction shall, in a
final determination, deem


49


119071794_7

--------------------------------------------------------------------------------





applicable hereto. In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by Applicable Law and the Lenders shall at the Administrative
Agent’s option (i) promptly refund to the Borrower any interest received by the
Lenders in excess of the maximum lawful rate or (ii) apply such excess to the
principal balance of the Obligations. It is the intent hereof that the Borrower
not pay or contract to pay, and that neither the Administrative Agent nor any
Lender receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by the Borrower under
Applicable Law.
SECTION 5.2    Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time all or
any portion of any outstanding Base Rate Loans (other than Swingline Loans) in a
principal amount equal to $5,000,000 or any whole multiple of $1,000,000 in
excess thereof into one or more LIBOR Rate Loans and (b) upon the expiration of
any Interest Period, (i) convert all or any part of its outstanding LIBOR Rate
Loans in a principal amount equal to $3,000,000 or a whole multiple of
$1,000,000 in excess thereof into Base Rate Loans (other than Swingline Loans)
or (ii) continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the
Borrower desires to convert or continue Loans as provided above, the Borrower
shall give the Administrative Agent irrevocable prior written notice in the form
attached as Exhibit E (a “Notice of Conversion/Continuation”) not later than
12:00 p.m. (A) on the same Business Day as, in the case of a conversion to a
Base Rate Loan, or (B) three (3) Business Days before, in the case of a
conversion to, or continuation of, a LIBOR Rate Loan, the day on which a
proposed conversion or continuation of such Loan is to be effective specifying
(1) the Loans to be converted or continued, and, in the case of any LIBOR Rate
Loan to be converted or continued, the last day of the Interest Period therefor,
(2) the effective date of such conversion or continuation (which shall be a
Business Day), (3) the principal amount of such Loans to be converted or
continued, and (4) the Interest Period to be applicable to such converted or
continued LIBOR Rate Loan. If the Borrower fails to give a timely Notice of
Conversion/Continuation prior to the end of the Interest Period for any LIBOR
Rate Loan, then the applicable LIBOR Rate Loan shall be converted to a Base Rate
Loan. Any such automatic conversion to a Base Rate Loan shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable LIBOR Rate Loan. If the Borrower requests a conversion to, or
continuation of, LIBOR Rate Loans, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a LIBOR Rate Loan. The Administrative Agent shall promptly notify
the affected Lenders of such Notice of Conversion/Continuation.
SECTION 5.3    Fees.
(a)    Commitment Fee. Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be payable in arrears on the first calendar day of each
calendar quarter during the term of this Agreement commencing with the calendar
quarter ending September 30, 2019 and ending on the date upon which all
Obligations (other than contingent indemnification obligations not then due)
arising under the Revolving Credit Facility shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Revolving Credit
Commitment has been terminated. The Commitment Fee shall be distributed by the
Administrative Agent to the Revolving Credit Lenders (other than any Defaulting
Lender) pro rata in accordance with such Revolving Credit Lenders’ respective
Revolving Credit Commitment Percentages.
(b)    Delayed Draw Ticking Fee. The Borrower shall pay to the Administrative
Agent, for the account of each Term Loan Lender with a Delayed Draw Term Loan
Commitment, non-refundable ticking fees (each, a “Delayed Draw Ticking Fee”) (i)
from and including the Closing Date to the earliest to occur of (A) the Delayed
Draw Funding Date, (B) the Delayed Draw Funding Deadline (which shall (x) in the
case of the Delayed Draw Funding Date, exclude the Delayed Draw Funding Date and
(y) in the case of the Delayed Draw Funding Deadline, include the Delayed Draw
Funding Deadline) and (C) the termination in full of the Delayed Draw Term Loan
Commitments (which shall include


50


119071794_7

--------------------------------------------------------------------------------





the date of termination of the Delayed Draw Term Loan Commitments), in each
case, at a rate per annum equal to the Applicable Margin on the Delayed Draw
Term Loan Commitment. Each Delayed Draw Ticking Fee shall be payable in arrears
on the first calendar day of each calendar quarter that includes the period
during which the Delayed Draw Ticking Fee has accrued. Each Delayed Draw Ticking
Fee shall be distributed by the Administrative Agent to each Term Loan Lender
pro rata in accordance with such Term Loan Lender’s respective Delayed Draw Term
Loan Commitment (as in effect immediately prior to the payment date for such
Delayed Draw Ticking Fee).
(c)    Other Fees. The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Engagement Letter. The Borrower shall pay to the
Lenders such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.
SECTION 5.4    Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of the Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 5.9, 5.10, 5.11 or 12.3 shall be
paid to the Administrative Agent for the account of the applicable Lender.
Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment. Notwithstanding the foregoing, if there exists
a Defaulting Lender each payment by the Borrower to such Defaulting Lender
hereunder shall be applied in accordance with Section 5.15(a)(ii).
SECTION 5.5    Evidence of Indebtedness.
(a)    Extensions of Credit. The Extensions of Credit made by each Lender and
the Issuing Lender shall be evidenced by one or more accounts or records
maintained by such Lender or the Issuing Lender and by the Administrative Agent
in the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the Issuing Lender shall be conclusive
absent manifest error of the amount of the Extensions of Credit made by the
Lenders or the Issuing Lender to the Borrower and its Subsidiaries and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender or the
Issuing Lender and the accounts and records of the Administrative Agent in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error. Upon the request of any Lender
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Revolving Credit Note, Term
Loan Note and/or Swingline Note, as applicable, which shall evidence such
Lender’s Revolving Credit Loans, Term Loans and/or Swingline Loans, as
applicable, in addition to such accounts or records. Each Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.


51


119071794_7

--------------------------------------------------------------------------------





(b)    Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.
SECTION 5.6    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii)    the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any of its Subsidiaries or
Affiliates (as to which the provisions of this paragraph shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
SECTION 5.7    Administrative Agent’s Clawback.
(a)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 1:00 p.m. on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.3(b) and 4.2 and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the daily average
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included


52


119071794_7

--------------------------------------------------------------------------------





in such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(b)    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders, the Issuing Lender or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lender
or the Swingline Lender, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lender or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
(c)    Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.
SECTION 5.8    Changed Circumstances.
(a)    Circumstances Affecting LIBOR Rate Availability. Subject to clause (c)
below, in connection with any request for a LIBOR Rate Loan or a conversion to
or continuation thereof, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan, (ii) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that reasonable and
adequate means do not exist for the ascertaining the LIBOR Rate for such
Interest Period with respect to a proposed LIBOR Rate Loan or (iii) the Required
Lenders shall determine (which determination shall be conclusive and binding
absent manifest error) that the LIBOR Rate does not adequately and fairly
reflect the cost to such Lenders of making or maintaining such Loans during such
Interest Period, then the Administrative Agent shall promptly give notice
thereof to the Borrower. Thereafter, until the Administrative Agent notifies the
Borrower that such circumstances no longer exist, the obligation of the Lenders
to make LIBOR Rate Loans and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan shall be suspended, and the Borrower
shall either (A) repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such LIBOR Rate Loan together with accrued
interest thereon (subject to Section 5.1(d)), on the last day of the then
current Interest Period applicable to such LIBOR Rate Loan; or (B) convert the
then outstanding principal amount of each such LIBOR Rate Loan to a Base Rate
Loan as of the last day of such Interest Period.
(b)    Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current


53


119071794_7

--------------------------------------------------------------------------------





Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Base Rate Loan for the remainder of such Interest Period.
(c)    Effect of Benchmark Transition Event.
(i)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace LIBOR with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of LIBOR with a Benchmark Replacement pursuant to this
Section 5.8(c) will occur prior to the applicable Benchmark Transition Start
Date.
(ii)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(iii)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
5.8(c), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 5.8(c).
(iv)    Benchmark Unavailability Period. Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrower may
revoke any request for a borrowing of, conversion to or continuation of LIBOR
Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
the Base Rate based upon LIBOR will not be used in any determination of the Base
Rate.
SECTION 5.9    Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss (other than loss of anticipated
profit) or expense arising from the liquidation or reemployment of funds
obtained by it to maintain a LIBOR Rate Loan or from fees payable to terminate
the deposits from which such funds were obtained) which may arise or be
attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by the Borrower to make any payment when due of any amount due
hereunder in connection with a LIBOR Rate Loan, (b) due to any failure of the
Borrower to borrow or continue a LIBOR Rate Loan or convert to a LIBOR Rate Loan
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss (other than loss of anticipated profit) or
expense shall be determined, in the applicable Lender’s sole discretion,


54


119071794_7

--------------------------------------------------------------------------------





based upon the assumption that such Lender funded its portion of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical. A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error. All of the obligations of the Credit Parties
under this Section 5.9 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.
SECTION 5.10    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or the Issuing Lender;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, the Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, the Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, the Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, the Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any Lending
Office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by the Issuing Lender, to a level below that which such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Lender’s policies and the policies of such Lender’s or the Issuing
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time upon written request of such Lender or the Issuing Lender the
Borrower shall promptly pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender or such Lender’s or the Issuing Lender’s holding company for any
such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender, or the Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or the Issuing Lender, such other


55


119071794_7

--------------------------------------------------------------------------------





Recipient or any of their respective holding companies, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower,
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Lender or such other Recipient, as the case may be, the amount shown
as due on any such certificate within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or the Issuing Lender’s
or such other Recipient’s right to demand such compensation; provided that the
Borrower shall not be required to compensate any Lender or the Issuing Lender or
any other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than one hundred eighty (180) days prior to the date
that such Lender or the Issuing Lender or such other Recipient, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s or the Issuing Lender’s or such other
Recipient’s intention to claim compensation therefor (except that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the one hundred eighty (180) day period referred to above shall be extended to
include the period of retroactive effect thereof).
(e)    Survival. All of the obligations of the Credit Parties under this Section
5.10 shall survive the resignation or replacement of the Administrative Agent or
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
SECTION 5.11    Taxes.
(a)    Defined Terms. For purposes of this Section 5.11, the term “Lender”
includes the Issuing Lender and the term “Applicable Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
(d)    Indemnification by the Credit Parties. The Credit Parties shall jointly
and severally indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and


56


119071794_7

--------------------------------------------------------------------------------





without limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.9(d) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 5.11,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption


57


119071794_7

--------------------------------------------------------------------------------





from, or reduction of, United States federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.11 (including by
the payment of additional amounts pursuant to this Section 5.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes


58


119071794_7

--------------------------------------------------------------------------------





giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 5.11 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
SECTION 5.12    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 5.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 5.10 or
Section 5.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 12.9;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 5.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter;


59


119071794_7

--------------------------------------------------------------------------------





(iv)    such assignment does not conflict with Applicable Law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
SECTION 5.13    [Reserved].
SECTION 5.14    Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, the Issuing Lender (with a copy to the Administrative
Agent) or the Swingline Lender (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize the Fronting Exposure of the Issuing Lender
and/or the Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Lender and the Swingline Lender
as herein provided (other than, to the extent agreed by the Administrative Agent
in its reasonable discretion, Permitted Liens in favor of a depository bank), or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.14 or Section 5.15 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lender and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lender and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.
SECTION 5.15    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:


60


119071794_7

--------------------------------------------------------------------------------





(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders”, “Required
Revolving Credit Lenders” or “Required Term Loan Lenders” and Section 12.2.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lender or the Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee or
Delayed Draw Ticking Fee for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.


61


119071794_7

--------------------------------------------------------------------------------





(C)    With respect to any Commitment Fee or Delayed Draw Ticking Fee or letter
of credit commission not required to be paid to any Defaulting Lender pursuant
to clause (A) or (B) above, the Borrower shall (1) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (2) pay to the Issuing Lender and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the Issuing Lender’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (3) not be required to pay the
remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Credit Commitment Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Credit Commitment. Subject to Section 12.22, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lender’ Fronting Exposure in accordance with the procedures set forth in
Section 5.14.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Lender and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to
Section 5.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
ARTICLE VI    

CONDITIONS OF CLOSING AND BORROWING
SECTION 6.1    Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction (or waiver) of each of the following conditions (other than
those items set forth on Schedule 8.18 to the Disclosure Letter):
(a)    Executed Loan Documents. This Agreement, a Revolving Credit Note in favor
of each Revolving Credit Lender requesting a Revolving Credit Note, a Term Loan
Note in favor of each Term Loan Lender requesting a Term Loan Note, a Swingline
Note in favor of the Swingline Lender (if requested thereby), the Security
Documents


62


119071794_7

--------------------------------------------------------------------------------





and the Guaranty Agreement, together with any other applicable Loan Documents,
shall have been duly authorized, executed and delivered to the Administrative
Agent by the parties thereto, shall be in full force and effect and no Default
or Event of Default shall exist hereunder or thereunder.
(b)    Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
(i)    Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that (A) all representations and warranties of the Credit
Parties contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects); (B) none of the Credit Parties is in
violation of any of the covenants contained in this Agreement and the other Loan
Documents; (C) after giving effect to the Transactions, no Default or Event of
Default has occurred and is continuing; (D) since December 31, 2018, no event
has occurred or condition arisen, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect; and
(E)  each of the Credit Parties, as applicable, has satisfied each of the
conditions set forth in Section 6.1 and Section 6.2.
(ii)    Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, and
(C) resolutions duly adopted by the board of directors (or other governing body)
of such Credit Party authorizing and approving the transactions contemplated
hereunder and the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party.
(iii)    Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable.
(iv)    Opinions of Counsel. Opinions of counsel to the Credit Parties addressed
to the Administrative Agent and the Lenders with respect to the Credit Parties,
the Loan Documents and such other matters as the Administrative Agent shall
reasonably request.
(c)    Personal Property Collateral.
(i)    Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens).
(ii)    Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof; provided
that no pledge shall be required of more than sixty-five percent (65%) of the
total outstanding voting stock of a Foreign Subsidiary or Foreign Subsidiary
Holding Company.


63


119071794_7

--------------------------------------------------------------------------------





(iii)    Lien Search. The Administrative Agent shall have received the results
of a Lien search (including a search as to bankruptcy and tax matters), in form
and substance reasonably satisfactory thereto, made against the Credit Parties
under the Uniform Commercial Code as in effect in each jurisdiction in which
filings or recordations under the Uniform Commercial Code should be made to
evidence or perfect security interests in all assets of such Credit Party,
indicating among other things that the assets of each such Credit Party are free
and clear of any Lien (except for certain Permitted Liens).
(iv)    Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property and liability insurance covering each
Credit Party, evidence of payment of all insurance premiums for the current
policy year of each policy (with appropriate endorsements naming the
Administrative Agent as lender’s loss payee on all policies for property hazard
insurance and as additional insured on all policies for liability insurance),
and if requested by the Administrative Agent, copies of such insurance policies.
(v)    Other Collateral Documentation. The Administrative Agent shall have
received any documents reasonably requested thereby or as required by the terms
of the Security Documents to evidence its security interest in the Collateral
(including, without limitation, any landlord waivers or collateral access
agreements and filings evidencing a security interest in any intellectual
property included in the Collateral.
(d)    Consents; Defaults.
(i)    Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary in connection with the transactions contemplated by this
Agreement and the other Loan Documents and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.
(ii)    No Injunction, Etc. No action, suit, proceeding or investigation shall
be pending or, to the knowledge of the Borrower, threatened in writing in any
court or before any arbitrator or Governmental Authority that could reasonably
be expected to have a Material Adverse Effect.
(e)    Financial Matters.
(i)    Financial Statements. The Administrative Agent shall have received
(A) the audited Consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2018 and the related audited statements of income and
retained earnings and cash flows for the Fiscal Year then ended and
(B) unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as
of June 30, 2019 and related unaudited interim statements of income and retained
earnings for the fiscal quarter then ended.
(ii)    Financial Projections. The Administrative Agent shall have received pro
forma Consolidated financial statements for the Borrower and its Subsidiaries,
and projections prepared by management of the Borrower, of balance sheets,
income statements and cash flow statements on a quarterly basis for the first
year following the Closing Date and on an annual basis for each year thereafter
during the term of the Credit Facility, which shall not be materially
inconsistent with any financial information or projections previously delivered
to the Administrative Agent.
(iii)    Solvency Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of the Borrower, that on a pro forma basis after giving effect
to the Transactions, the Credit Parties, taken as a whole, are Solvent.


64


119071794_7

--------------------------------------------------------------------------------





(iv)    Payment at Closing. The Borrower shall have paid or made arrangements to
pay contemporaneously with closing (A) to the Administrative Agent, the
Arrangers and the Lenders the fees set forth or referenced in Section 5.3 and
any other accrued and unpaid fees or commissions due hereunder, (B) all
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) and (C) to any other Person such amount as may be due
thereto in connection with the transactions contemplated hereby, including all
taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.
(f)    Miscellaneous.
(i)    Notice of Account Designation. The Administrative Agent shall have
received a Notice of Account Designation specifying the account or accounts to
which the proceeds of any Loans made on or after the Closing Date are to be
disbursed.
(ii)    Existing Credit Agreement. All accrued and unpaid interest and fees due
under the Existing Credit Agreement shall be paid in full and all outstanding
principal of the loans and commitments under the Existing Credit Agreement shall
be refinanced in full pursuant to the terms hereof. Each of the Lenders party to
the Existing Credit Agreement hereby waives any notice of prepayment required
thereunder in connection with such refinancing.  
(iii)    PATRIOT Act, etc.
(A)    The Borrower and each of the Subsidiary Guarantors shall have provided to
the Administrative Agent and the Lenders at least five Business Days prior to
the Closing Date the documentation and other information requested by the
Administrative Agent in order to comply with requirements of any Anti-Money
Laundering Laws, including the PATRIOT Act and any applicable “know your
customer” rules and regulations.
(B)    The Borrower shall have delivered to the Administrative Agent, if
requested, and directly to any Lender requesting the same, a Beneficial
Ownership Certification in relation to it (or a certification that the Borrower
qualifies for an express exclusion from the “legal entity customer” definition
under the Beneficial Ownership Regulations), in each case at least five Business
Days prior to the Closing Date.
(iv)    Other Documents. All opinions, certificates and other instruments and
all proceedings in connection with the transactions contemplated by this
Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent. The Administrative Agent shall have received copies of all
other documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.
Without limiting the generality of the provisions of the last paragraph of
Section 11.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
SECTION 6.2    Conditions to All Extensions of Credit. Subject to Section 2.7
and Section 1.13 solely with respect to any Incremental Term Loan or Delayed
Draw Term Loan incurred to finance a substantially concurrent Limited Condition
Transaction, the obligations of the Lenders to make or participate in any
Extensions of Credit (including the initial Extension of Credit), and/or the
Issuing Lender to issue or extend any Letter of Credit are subject to the
satisfaction of the following conditions precedent on the relevant borrowing,
issuance or extension date:


65


119071794_7

--------------------------------------------------------------------------------





(a)    Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date).
(b)    No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.
(c)    Notices. The Administrative Agent shall have received a Notice of
Borrowing or Letter of Credit Application, as applicable, from the Borrower in
accordance with Section 2.3(a) or Section 3.2, as applicable.
(d)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Lender shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
ARTICLE VII    

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:
SECTION 7.1    Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof (a) is duly organized, validly existing and in good standing
(to the extent applicable) under the laws of the jurisdiction of its
incorporation or formation, (b) has the power and authority to own its
Properties and to carry on its business as now being and hereafter proposed to
be conducted and (c) is duly qualified and authorized to do business in each
jurisdiction in which the character of its Properties or the nature of its
business requires such qualification and authorization except in jurisdictions
where the failure to be so qualified or in good standing (to the extent
applicable) could not reasonably be expected to result in a Material Adverse
Effect. The jurisdictions in which each Credit Party is organized and qualified
to do business as of the Closing Date are described on Schedule 7.1 to the
Disclosure Letter. No Credit Party nor any Subsidiary thereof is an EEA
Financial Institution. No Credit Party nor any Subsidiary thereof is a Covered
Entity.
SECTION 7.2    Ownership. Each Subsidiary of each Credit Party as of the Closing
Date is listed on Schedule 7.2 to the Disclosure Letter. As of the Closing Date,
the capitalization of each Credit Party (other than the Borrower) and its
Subsidiaries consists of the number of shares, authorized, issued and
outstanding, of such classes and series, with or without par value, described on
Schedule 7.2 to the Disclosure Letter. All such outstanding shares have been
duly authorized and validly issued and are fully paid and nonassessable. As of
the Closing Date, no outstanding shares of any Credit Party (other than the
Borrower) or its Subsidiaries are subject to any preemptive or similar rights,
except as described in Schedule 7.2 to the Disclosure Letter. As of the Closing
Date, there are no outstanding stock purchase warrants, subscriptions, options,
securities, instruments or other rights of any type or nature whatsoever, which


66


119071794_7

--------------------------------------------------------------------------------





are convertible into, exchangeable for or otherwise provide for or require the
issuance of Equity Interests of any Credit Party (other than the Borrower) or
any Subsidiary thereof, except as described on Schedule 7.2 to the Disclosure
Letter.
SECTION 7.3    Authorization; Enforceability. Each Credit Party and each
Subsidiary thereof has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms. This Agreement and each of
the other Loan Documents have been duly executed and delivered by the duly
authorized officers of each Credit Party and each Subsidiary thereof that is a
party thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.
SECTION 7.4    Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party and each
Subsidiary thereof of the Loan Documents to which each such Person is a party,
in accordance with their respective terms, the Extensions of Credit hereunder
and the transactions contemplated hereby or thereby do not and will not, by the
passage of time, the giving of notice or otherwise, (a) require any Governmental
Approval or violate any Applicable Law relating to any Credit Party or any
Subsidiary thereof where the failure to obtain such Governmental Approval or
such violation could reasonably be expected to have a Material Adverse Effect,
(b) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof, (c) conflict with, result in a breach of
or constitute a default under any Material Contract or any Governmental Approval
relating to such Person, which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (d) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Permitted
Liens or (e) require any consent or authorization of, filing with, or other act
in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than
(i) consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) consents or
filings under the UCC or with respect to the Collateral to be made, or otherwise
delivered to Administrative Agent for filing and/or recordation, as of the
Closing Date, (iii) filings with the United States Copyright Office and/or the
United States Patent and Trademark Office and (iv) consents and authorizations
that have been obtained and are in full force and effect.
SECTION 7.5    Compliance with Law; Governmental Approvals. Each Credit Party
and each Subsidiary thereof (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to its knowledge, threatened (in writing) attack by direct or
collateral proceeding, (b) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (c) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law except
in each case (a), (b) or (c) where the failure to have, comply or file could not
reasonably be expected to have a Material Adverse Effect.
SECTION 7.6    Tax Returns and Payments. Each Credit Party and each Subsidiary
thereof has duly filed or caused to be filed all federal and state income tax
returns and all other material tax returns required by Applicable Law to be
filed, and has paid, or made adequate provision for the payment of, all material
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable (other than any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of the relevant Credit Party or Subsidiary). Such
returns accurately reflect in all material respects all liability for taxes of
any Credit Party or any Subsidiary thereof for the periods covered thereby. As
of the Closing Date, except as set forth on Schedule 7.6 to the Disclosure
Letter, there is no ongoing audit or examination or, to its knowledge, other
investigation by any Governmental Authority of any material tax liability of any
Credit Party or any Subsidiary thereof. No Governmental Authority has


67


119071794_7

--------------------------------------------------------------------------------





asserted any Lien or other claim against any Credit Party or any Subsidiary
thereof with respect to material unpaid taxes which has not been discharged or
resolved (other than (a) any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit Party and (b) Permitted Liens).
SECTION 7.7    Intellectual Property Matters. Each Credit Party and each
Subsidiary thereof owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are material and reasonably necessary to conduct its business.
No event has occurred which permits, or after notice or lapse of time or both
would permit, the revocation or termination of any such rights which are
material and reasonably necessary to conduct its business, and to the knowledge
of any Credit Party, no Credit Party nor any Subsidiary thereof is liable to any
Person for infringement under Applicable Law with respect to any such rights
which are material and reasonably necessary to conduct its business as a result
of its business operations.
SECTION 7.8    Environmental Matters.
(a)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, the real properties owned, leased
or operated by each Credit Party and each Subsidiary thereof now or, to the
knowledge of any Credit Party, in the past do not contain, and to their
knowledge have not previously contained, any Hazardous Materials in amounts or
concentrations which constitute or constituted a violation of applicable
Environmental Laws;
(b)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, to its knowledge, each Credit
Party and each Subsidiary thereof and such real properties owned, leased or
operated by each Credit Party and each Subsidiary thereof and all operations
conducted in connection therewith by the Credit Parties or their respective
Subsidiaries are in compliance, and have been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about such real
properties or such operations which could interfere with the continued operation
of such real properties or impair the fair saleable value thereof;
(c)    No Credit Party nor any Subsidiary thereof has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters, Hazardous Materials, or compliance with
Environmental Laws that could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, nor does any Credit Party or any
Subsidiary thereof have knowledge or reason to believe that any such notice will
be received or is being threatened in writing;
(d)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, to its knowledge, Hazardous
Materials have not been transported or disposed of to or from the real
properties owned, leased or operated by any Credit Party or any Subsidiary
thereof in violation of, or in a manner or to a location which could give rise
to liability under, Environmental Laws, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of such properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws;
(e)    No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower, threatened in writing, under any
Environmental Law to which any Credit Party or any Subsidiary thereof is or will
be named as a potentially responsible party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any applicable
Environmental Law with respect to any Credit Party, any Subsidiary thereof, with
respect to any real property owned, leased or operated by any Credit Party or
any Subsidiary thereof or operations conducted in connection therewith that
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; and
(f)    There has been no release, or to its knowledge, threat of release, of
Hazardous Materials at or from real properties owned, leased or operated by any
Credit Party or any Subsidiary, now or in the past, in violation of or


68


119071794_7

--------------------------------------------------------------------------------





in amounts or in a manner that could give rise to liability under applicable
Environmental Laws that could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
SECTION 7.9    Employee Benefit Matters.
(a)    Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations published
thereunder with respect to all Employee Benefit Plans except for any required
amendments for which the remedial amendment period as defined in Section 401(b)
of the Code has not yet expired and except where a failure to so comply could
not reasonably be expected to have a Material Adverse Effect. No liability has
been incurred by any Credit Party or any ERISA Affiliate which remains
unsatisfied for any taxes or penalties assessed with respect to any Employee
Benefit Plan or any Multiemployer Plan except for a liability that could not
reasonably be expected to have a Material Adverse Effect;
(b)    As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan;
(c)    Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has:
(i) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (iii) failed to make a required
contribution or payment to a Multiemployer Plan, or (iv) failed to make a
required installment or other required payment under Sections 412 or 430 of the
Code;
(d)    No Termination Event has occurred or is reasonably expected to occur;
(e)    Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to its knowledge, threatened in writing concerning or involving (i)
any employee welfare benefit plan (as defined in Section 3(1) of ERISA)
currently maintained or contributed to by any Credit Party or any ERISA
Affiliate, (ii) any Pension Plan or (iii) any Multiemployer Plan; and
(f)    As of the Closing Date, the Borrower is not nor will be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit or the Commitments.
SECTION 7.10    Margin Stock. No Credit Party nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors.
SECTION 7.11    Government Regulation. No Credit Party nor any Subsidiary
thereof is or is required to be registered as an “investment company” (as such
term is defined or used in the Investment Company Act of 1940) and no Credit
Party nor any Subsidiary thereof is, or after giving effect to any Extension of
Credit will be, subject to


69


119071794_7

--------------------------------------------------------------------------------





regulation under the Interstate Commerce Act, or any other Applicable Law, in
each case which limits its ability to incur or consummate the transactions
contemplated hereby.
SECTION 7.12    Material Contracts. As of the Closing Date, no Credit Party nor
any Subsidiary thereof (nor, to its knowledge, any other party thereto) is in
breach of or in default under any Material Contract in any material respect.
SECTION 7.13    Employee Relations. As of the Closing Date, no Credit Party or
any Subsidiary thereof is party to any collective bargaining agreement, nor has
any labor union been recognized as the representative of its employees except as
set forth on Schedule 7.13 to the Disclosure Letter. The Borrower knows of no
pending, threatened in writing or contemplated strikes, work stoppage or other
collective labor disputes involving its employees or those of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
SECTION 7.14    Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 6.1(e)(i) are complete and correct in
all material respects and fairly present in all material respects on a
Consolidated basis the assets, liabilities and financial position of the
Borrower and its Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements and the
absence of footnotes from unaudited financial statements). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP (other than customary year-end adjustments for
unaudited financial statements and the absence of footnotes from unaudited
financial statements). The pro forma projections delivered pursuant to
Section 6.1(e)(ii) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions are believed by the Borrower to be reasonable
in light of then existing conditions except that such financial projections
shall be subject to normal year end closing and audit adjustments and the
absence of footnote disclosures (it being recognized by the Lenders that
projections are not to be viewed as facts and that the actual results during the
period or periods covered by such projections may vary from such projections and
such variations could be material).
SECTION 7.15    No Material Adverse Change. Since December 31, 2018, no event
has occurred or condition arisen that, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
SECTION 7.16    Solvency. The Credit Parties, taken as a whole, are Solvent.
SECTION 7.17    Title to Properties. As of the Closing Date, the real property
listed on Schedule 7.17 to the Disclosure Letter constitutes all of the real
property that is owned, leased or subleased by any Credit Party. Each Credit
Party and each Subsidiary thereof has such title to the real property owned or
leasehold interests leased by it as is necessary or desirable to the conduct of
its business and valid and legal title to all of its personal property and
assets, except those which have been disposed of by the Credit Parties and their
Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder and
except where the failure to have such title could not reasonably be expected to
have a Material Adverse Effect.
SECTION 7.18    Litigation. Except for matters existing on the Closing Date and
set forth on Schedule 7.18 to the Disclosure Letter, there are no actions, suits
or proceedings pending nor, to its knowledge, threatened in writing against or
in any other way relating adversely to or affecting any Credit Party or any
Subsidiary thereof or any of their respective properties in any court or before
any arbitrator of any kind or before or by any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.
SECTION 7.19    Anti-Corruption Laws and Sanctions.
(a)    None of (i) the Borrower, any Subsidiary or, to the knowledge of the
Borrower or such Subsidiary, any of their respective directors, officers or
employees, or (ii) to the knowledge of the Borrower, any agent or Affiliate of
the Borrower or any Subsidiary that will act in any capacity in connection with
or benefit from the Credit Facility, (A) is a Sanctioned Person or currently the
subject or target of any Sanctions, (B) has its assets located in a Sanctioned


70


119071794_7

--------------------------------------------------------------------------------





Country, (C) derives revenues from investments in, or transactions with,
Sanctioned Persons or (D) has taken any action, directly or indirectly, that
would result in a violation by such Persons of any applicable Anti-Corruption
Laws. Each of the Borrower and its Subsidiaries, and to the knowledge of the
Borrower, director, officer, employee, agent and Affiliate of the Borrower and
each such Subsidiary, is in compliance with all applicable Anti-Corruption Laws,
applicable Anti-Money Laundering Laws and applicable Sanctions in all material
respects.
(b)    No proceeds of any Extension of Credit have been used, directly or
indirectly, by the Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees and agents in violation of Section
8.15(b).
SECTION 7.20    Disclosure. No financial statement, material report, material
certificate or other written material information (other than projected
financial information, pro forma financial information, estimated financial
information and other projected or estimated information, other forward-looking
information and information of a general or economic or industry specific
nature) furnished by or on behalf of any Credit Party or any Subsidiary thereof
to the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole with Borrower’s filings with the SEC, as of the date furnished,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, pro forma financial information, estimated
financial information and other projected or estimated information, such
information was prepared in good faith based upon assumptions believed by the
Borrower to be reasonable at the time (it being recognized by the Lenders that
projections are not to be viewed as facts and that the actual results during the
period or periods covered by such projections may vary from such projections or
estimates and such variations could be material). As of the Closing Date, all of
the information included in the Beneficial Ownership Certification is true and
correct.
SECTION 7.21    Leases. The Borrower and/or its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, except to the extent
being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP, all of such material
leases are valid and subsisting and no material default by the Borrower or its
Subsidiaries, as applicable, exists under any of them.
SECTION 7.22    Credit Parties. Except for any Subsidiary of the Borrower that
is an Excluded Subsidiary, or an Immaterial Subsidiary that is not required to
become a Credit Party pursuant to Section 8.13, each Domestic Subsidiary of the
Borrower is a Credit Party to the extent required by Section 8.13.
SECTION 7.23    Existing Obligations Pertaining to Acquisitions. Set forth on
Schedule 7.23 to the Disclosure Letter is a true and complete list of all
payment obligations, contingent or otherwise, owing by any Credit Party pursuant
to any Acquisition consummated prior to the Closing Date including, without
limitation, any Earn-outs, Holdbacks and principal payments in respect of
Indebtedness, and such Schedule accurately sets forth the aggregate amount of
each such obligation owing as of the Closing Date.
ARTICLE VIII    

AFFIRMATIVE COVENANTS
Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, each Credit Party will, and will cause each of its
Subsidiaries to:
SECTION 8.1    Financial Statements and Budgets. Deliver to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):


71


119071794_7

--------------------------------------------------------------------------------





(a)    Annual Financial Statements. As soon as available and in any event within
one hundred twenty (120) days (or, if earlier, on the date of any required
public filing thereof after giving effect to any extension permitted by the SEC)
after the end of each Fiscal Year (commencing with the Fiscal Year ended
December 31, 2019), an audited Consolidated balance sheet of the Borrower and
its Subsidiaries as of the close of such Fiscal Year and audited Consolidated
statements of income, retained earnings and cash flows including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year. Such
annual financial statements shall be audited by an independent certified public
accounting firm of recognized national standing or otherwise reasonably
acceptable to the Administrative Agent, and accompanied by a report and opinion
thereon by such certified public accountants prepared in accordance with
generally accepted auditing standards that is not subject to any “going concern”
or similar qualification or exception or any qualification as to the scope of
such audit (other than a qualification related solely to the maturity of the
Loans in the 15-month period following such report).
(b)    Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof after giving effect to any extension permitted by the SEC) after
the end of the first three fiscal quarters of each Fiscal Year (commencing with
the fiscal quarter ended September 30, 2019), an unaudited Consolidated balance
sheet of the Borrower and its Subsidiaries as of the close of such fiscal
quarter and unaudited Consolidated statements of income, retained earnings and
cash flows, including the notes thereto, all in reasonable detail setting forth
in comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Borrower
in accordance with GAAP and, if applicable, containing disclosure of the effect
on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments and the absence of
footnotes.
(c)    Annual Business Plan and Budget. As soon as practicable and in any event
within ninety (90) days after the end of each Fiscal Year (commencing with the
Fiscal Year ended December 31, 2019), a business plan and operating and capital
budget, in form and detail consistent with such business plan and operating
capital budget most recently delivered to the Administrative Agent prior to the
Closing Date, of the Borrower and its Subsidiaries for the immediately following
Fiscal Year, such plan to be prepared in accordance with GAAP and to include, on
a quarterly basis, the following: a quarterly operating and capital budget, a
projected income statement, statement of cash flows and balance sheet, and a
reasonable disclosure of the key assumptions and drivers with respect to such
budget, accompanied by a certificate from a Responsible Officer of the Borrower
to the effect that such budget contains good faith estimates (utilizing
assumptions believed to be reasonable at the time of delivery of such budget) of
the financial condition and operations of the Borrower and its Subsidiaries for
such period.
SECTION 8.2    Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a)    at each time financial statements are delivered pursuant to Sections
8.1(a) or (b) and at such other times as the Administrative Agent shall
reasonably request, a duly completed Officer’s Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower;
(b)    at each time financial statements are delivered pursuant to Sections
8.1(a) or (b) and at such other times as the Administrative Agent shall
reasonably request, a duly completed IP Reporting Certificate signed by a
Responsible Officer of the Borrower;
(c)    promptly after the same are filed, copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of


72


119071794_7

--------------------------------------------------------------------------------





the Exchange Act, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
(d)    promptly upon the request thereof, such other information and
documentation required under applicable “know your customer” rules and
regulations, the PATRIOT Act or any applicable Anti-Money Laundering Laws or
Anti-Corruption Laws, in each case as from time to time reasonably requested by
the Administrative Agent or any Lender (through the Administrative Agent); and
(e)    such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to Sections 8.1(a) or (b) or Section
8.2(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address www.realpage.com; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents. The Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, SyndTrak Online or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Lender and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 12.10); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.
SECTION 8.3    Notice of Litigation and Other Matters. Promptly (but in no event
later than ten (10) days after any Responsible Officer of any Credit Party
obtains knowledge thereof) notify the Administrative Agent in writing of (which
shall promptly make such information available to the Lenders in accordance with
its customary practice):
(a)    the occurrence of any Default or Event of Default; and
(b)    the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses in each case that
could reasonably be expected to result in a Material Adverse Effect.


73


119071794_7

--------------------------------------------------------------------------------





Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 8.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
SECTION 8.4    Preservation of Corporate Existence and Related Matters. Except
as permitted by Section 9.4, preserve and maintain its separate corporate (or
equivalent form) existence and all rights, franchises, licenses and privileges
necessary to the conduct of its business if the failure to maintain such rights,
franchises, licenses or privileges would reasonably be expected to result in a
Material Adverse Effect, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
in which the failure to so qualify could reasonably be expected to have a
Material Adverse Effect.
SECTION 8.5    Maintenance of Property. In addition to the requirements of any
of the Security Documents, protect and preserve all Properties necessary in and
material to its business, including copyrights, patents, trade names, service
marks and trademarks; maintain in good working order and condition, ordinary
wear and tear, casualty and condemnation excepted, all buildings, equipment and
other tangible real and personal property; and from time to time make or cause
to be made all repairs, renewals and replacements thereof and additions to such
Property necessary for the conduct of its business, so that the business carried
on in connection therewith may be conducted in a commercially reasonable manner,
in each case except as such action or inaction would not reasonably be expected
to result in a Material Adverse Effect.
SECTION 8.6    Insurance. Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts as are customarily maintained by similar businesses and as may be
required by Applicable Law and as are required by any Security Documents
(including, without limitation, hazard and business interruption insurance). All
such insurance shall, (a) provide that if such policies are cancelled before
their respective expiration dates, notice will be delivered in accordance with
such policy provisions, (b) in the case of general liability insurance policies,
name the Administrative Agent as an additional insured party thereunder as its
interests may appear and (c) in the case of each casualty insurance policy, name
the Administrative Agent as lender’s loss payee as its interests may appear.
Deliver to the Administrative Agent upon its request information in reasonable
detail as to the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.
SECTION 8.7    Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
material compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its Properties.
SECTION 8.8    Payment of Taxes. Pay all material taxes, assessments and other
governmental charges that may be levied or assessed upon it or any of its
Property, except where (i) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (ii) the Borrower or such other Credit
Party has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (iii) such contest effectively suspends collection of the
contested obligation and the enforcement of any Lien securing such obligation
and (iv) the failure to make payment pending such contest could not reasonably
be expected to have a Material Adverse Effect.
SECTION 8.9    Compliance with Laws and Approvals. Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except in each case where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
SECTION 8.10    Environmental Laws. In addition to and without limiting the
generality of Section 8.9, and except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, (a) comply with, and
take commercially reasonable efforts to ensure such compliance by all tenants
and subtenants, if any, with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants,


74


119071794_7

--------------------------------------------------------------------------------





if any, obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, and (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws.
SECTION 8.11    Compliance with ERISA. In addition to and without limiting the
generality of Section 8.9, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.
SECTION 8.12    Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon prior reasonable
notice and at such times during normal business hours, all at the expense of the
Borrower, to visit and inspect its properties; inspect, audit and make extracts
from its books, records and files, including, but not limited to, management
letters prepared by independent accountants; and discuss with its principal
officers, and its independent accountants, its business, assets, liabilities,
financial condition, results of operations and business prospects; provided that
(a) such visits and exceptions shall be subject to reasonable data security
restrictions imposed by the Borrower that are customary in the Borrower’s
industry, (b) upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent or any Lender may do any of the foregoing at
the expense of the Borrower at any time without advance notice and (c) unless an
Event of Default has occurred and is continuing, such visitation, inspection and
audit rights may only be exercised once per calendar year.
SECTION 8.13    Additional Subsidiaries.
(a)    Additional Domestic Subsidiaries. Promptly (and, in any event, within
sixty (60) days, as such time period may be extended by the Administrative Agent
in its sole discretion) after (i) the creation or Acquisition (including by
statutory division) of any Domestic Subsidiary (other than an Excluded
Subsidiary or an Immaterial Subsidiary) or (ii) a Domestic Subsidiary (other
than an Excluded Subsidiary) ceases to be an Immaterial Subsidiary, in each
case, cause such Person to (A) become a Subsidiary Guarantor by delivering to
the Administrative Agent a duly executed supplement to the Guaranty Agreement or
such other document as the Administrative Agent shall reasonably request and
deem appropriate for such purpose, (B) grant a security interest in all
Collateral (subject to the exceptions specified in the Collateral Agreement)
owned by such Subsidiary by delivering to the Administrative Agent a duly
executed supplement to each applicable Security Document or such other document
as the Administrative Agent shall reasonably request and deem appropriate for
such purpose and comply with the terms of each applicable Security Document,
(C) deliver to the Administrative Agent such opinions, documents and
certificates referred to in Section 6.1 as may be reasonably requested by the
Administrative Agent, (D) deliver to the Administrative Agent such original
certificated Equity Interests or other certificates and stock or other transfer
powers evidencing the Equity Interests of such Person, (E) deliver to the
Administrative Agent such updated Schedules to the Disclosure Letter and Loan
Documents as requested by the Administrative Agent with respect to such Domestic
Subsidiary, and (F) deliver to the Administrative Agent such other documents as
may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.
(b)    Additional Foreign Subsidiaries. Promptly (and, in any event, within
sixty (60) days, as such time period may be extended by the Administrative Agent
in its sole discretion) after any Person becomes a First Tier Foreign Subsidiary
or a Foreign Subsidiary Holding Company (other than an Immaterial Subsidiary or
a Subsidiary described in clause (a), (b), or (c) of the definition of “Excluded
Subsidiary”), cause (i) the applicable Credit Party to deliver to the
Administrative Agent Security Documents pledging sixty-five percent (65%) of the
total outstanding voting Equity Interests (and one hundred percent (100%) of the
non-voting Equity Interests) of any such new First Tier Foreign


75


119071794_7

--------------------------------------------------------------------------------





Subsidiary or Foreign Subsidiary Holding Company, as applicable, and a consent
thereto executed by such new First Tier Foreign Subsidiary or Foreign Subsidiary
Holding Company (including, without limitation, if applicable, original
certificated Equity Interests (or the equivalent thereof pursuant to the
Applicable Laws and practices of any relevant foreign jurisdiction), as
applicable, evidencing the Equity Interests of such new First Tier Foreign
Subsidiary or Foreign Subsidiary Holding Company, as applicable, together with
an appropriate undated stock or other transfer power for each certificate duly
executed in blank by the registered owner thereof), (ii) such Person to deliver
to the Administrative Agent such opinions, documents and certificates referred
to in Section 6.1 as may be reasonably requested by the Administrative Agent,
(iii) such Person to deliver to the Administrative Agent such updated Schedules
to the Disclosure Letter and Loan Documents as requested by the Administrative
Agent with regard to such Person and (iv) such Person to deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.
(c)    Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 8.13(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 8.13(a) or (b), as
applicable, within the time period specified in Section 8.13(a) or (b), as
applicable, following the consummation of such Permitted Acquisition, as such
time period may be extended by the Administrative Agent in its sole discretion).
SECTION 8.14    Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions. The Borrower will (a)
maintain in effect and enforce policies and procedures designed to ensure
compliance in all material respects by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with all applicable
Anti-Corruption Laws, applicable Anti-Money Laundering Laws and applicable
Sanctions, (b) notify the Administrative Agent and each Lender that previously
received a Beneficial Ownership Certification (or a certification that the
Borrower qualifies for an express exclusion to the “legal entity customer”
definition under the Beneficial Ownership Regulation) of any change in the
information provided in the Beneficial Ownership Certification that would result
in a change to the list of beneficial owners identified therein (or, if
applicable, the Borrower ceasing to fall within an express exclusion to the
definition of “legal entity customer” under the Beneficial Ownership Regulation)
and (c) promptly upon the reasonable request of the Administrative Agent or any
Lender, provide the Administrative Agent or directly to such Lender, as the case
may be, any information or documentation requested by it for purposes of
complying with the Beneficial Ownership Regulation.
SECTION 8.15    Use of Proceeds.
(a)    The Borrower shall use the proceeds of the Extensions of Credit solely
(i) to finance the Transactions, and (ii) for working capital and general
corporate purposes of the Borrower and its Subsidiaries, including, without
limitation, the financing of Permitted Acquisitions and other Investments
permitted pursuant to Section 9.3.
(b)    The Borrower will not request any Extension of Credit, and the Borrower
shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Extension of Credit (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any applicable Anti-Corruption Laws or
Anti-Money Laundering Laws, (ii) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or (iii) in any manner that would result
in the material violation of any Sanctions applicable to any party hereto.
SECTION 8.16    Disclosure Updates. Promptly (and, in any event, within five (5)
Business Days after obtaining knowledge thereof) notify the Administrative Agent
if any written information, exhibit, or report (other than projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information, other forward-looking information
and information of a general or economic or industry specific nature) furnished
to the Administrative Agent and/or the Lenders contained, at the time it was
furnished, when


76


119071794_7

--------------------------------------------------------------------------------





taken together with the Borrower’s filings with the SEC, any untrue statement of
a material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made. The foregoing to the contrary notwithstanding, any notification
pursuant to the foregoing provision will not cure or remedy the effect of the
prior untrue statement of a material fact or omission of any material fact nor
shall any such notification have the effect of amending or modifying this
Agreement or any other Loan Document.
SECTION 8.17    Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), which the Administrative Agent or the Required Lenders may
reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Credit Parties. The Borrower also
agrees to provide to the Administrative Agent, from time to time upon the
reasonable request by the Administrative Agent, evidence reasonably satisfactory
to the Administrative Agent as to the perfection and priority of the Liens
created or intended to be created by the Security Documents.
SECTION 8.18    Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 8.18 to the Disclosure Letter, in each
case within the time limits specified on such schedule.
ARTICLE IX    

NEGATIVE COVENANTS
Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, the Credit Parties will not, and will not permit any of
their respective Subsidiaries to.
SECTION 9.1    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:
(a)    the Obligations;
(b)    Indebtedness owing under Hedge Agreements entered into in order to manage
existing or anticipated interest rate, exchange rate or commodity price risks
and not for speculative purposes;
(c)    Indebtedness existing on the Closing Date and listed on Schedule 9.1 to
the Disclosure Letter, and any Permitted Refinancing Indebtedness in respect
thereof;
(d)    Indebtedness with respect to Capital Lease Obligations and purchase money
Indebtedness so long as at the time such Indebtedness is incurred, the aggregate
outstanding principal amount thereof does not exceed the greater of (x)
$25,000,000 or (y) 1.0% of Consolidated total assets of the Borrower and its
Subsidiaries as of the most recently ended fiscal quarter for which financial
statements have been provided pursuant to Section 8.1(a) or (b), as applicable,
and any Permitted Refinancing Indebtedness in respect thereof;
(e)    Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 9.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness and
(iii) the Borrower is in compliance with the financial covenants set forth in
Section 9.13 on a Pro Forma Basis (based on the financial statements for the
most recent fiscal quarter end for which financial statements have been provided
pursuant to Section 8.1(a) or (b), as applicable) immediately after giving
effect to the acquisition or assumption of such Indebtedness (without deducting
the net cash proceeds of such Indebtedness in the calculation of the
Consolidated Net Leverage Ratio or the Consolidated Senior Secured Net Leverage
Ratio);


77


119071794_7

--------------------------------------------------------------------------------





(f)    Guarantees with respect to Indebtedness permitted pursuant to this
Section (other than Section 9.1(g));
(g)    unsecured intercompany Indebtedness:
(i)     owed by any Credit Party to another Credit Party;
(ii)     owed by any Credit Party to any Non-Guarantor Subsidiary (provided that
such Indebtedness shall be subordinated in right of payment to the Obligations
on terms and conditions reasonably satisfactory to the Administrative Agent);
(i)    owed by any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary; and
(iv)     owed by any Non-Guarantor Subsidiary to any Credit Party to the extent
permitted pursuant to Section 9.3(a)(vi);
(h)    Indebtedness arising as a result of, or pursuant to, Cash Management
Agreements (entered into in the ordinary course of business) and other
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or other similar instrument drawn against insufficient funds
in the ordinary course of business;
(i)    [reserved];
(j)    obligations in respect of bankers’ acceptances, performance bonds, surety
bonds, release, appeal and similar bonds, completion guarantees, statutory
obligations or with respect to workers’ compensation claims, payment obligations
in connection with self-insurance or similar obligations provided by the
Borrower or any of its Subsidiaries in the ordinary course of business, and
obligations owed to (including in respect of letters of credit for the benefit
of) any Person in connection with workers’ compensation, health, disability, or
other employee benefit or property, casualty or liability insurance provided by
such Person to the Borrower or any of its Subsidiaries pursuant to reimbursement
or indemnification obligations to such Person, in each case incurred in the
ordinary course of business;
(k)    contingent liabilities, to the extent constituting Indebtedness, in
respect of any indemnification obligation, adjustment of purchase price,
non-compete, or similar obligation of the Borrower or any of its Subsidiaries
incurred in connection with the consummation of one or more Permitted
Acquisitions;
(l)    Earn-outs and Holdbacks; provided that any such Indebtedness in the form
of Earn-outs or Holdbacks shall be unsecured;
(m)    Indebtedness composing Investments permitted pursuant to Section 9.3;
(n)    contingent liabilities in respect of any indemnification obligation given
by a Credit Party or its Subsidiaries to a licensee or customer in the ordinary
course of business;
(o)    Indebtedness with respect to letters of credit not issued under this
Agreement, so long as the aggregate liability in respect of all such letters of
credit does not exceed $15,000,000 at any time;
(p)    unsecured Guarantees (other than Guarantees of Indebtedness for borrowed
money) in the ordinary course of business of the obligations of suppliers,
customers, franchisees and licensees of the Borrower and its Subsidiaries;
(q)    Indebtedness consisting of insurance premium financing in the ordinary
course of business;
(r)    unsecured Indebtedness of any Credit Party or any Subsidiary thereof not
otherwise permitted pursuant to this Section; provided that (i) the Borrower
shall be in compliance with the financial covenants set forth in


78


119071794_7

--------------------------------------------------------------------------------





Section 9.13, on a Pro Forma Basis (based on the financial statements for the
most recent fiscal quarter end for which financial statements have been provided
pursuant to Section 8.1(a) or (b), as applicable) immediately after giving
effect to the incurrence of such Indebtedness (without deducting the net cash
proceeds of such Indebtedness in the calculation of the Consolidated Net
Leverage Ratio or the Consolidated Senior Secured Net Leverage Ratio), (ii) the
final maturity of such Indebtedness shall not be prior to the date that is
one-hundred eighty (180) days after the Latest Maturity Date, (iii) such
Indebtedness will not have mandatory prepayment or mandatory amortization,
redemption, sinking fund or similar prepayments (other than asset sale,
casualty, condemnation or extraordinary receipts events, change of control,
fundamental change, make-whole fundamental change or similar event risk
provisions providing for mandatory offers to repurchase customary for debt
securities, and, for the avoidance of doubt, any Net Share Settlement
provisions) prior to the date that is one-hundred eighty (180) days after the
Latest Maturity Date at the time of the issuance of such Indebtedness, (iv) such
Indebtedness is not guaranteed by any Domestic Subsidiary that is not a
Subsidiary Guarantor, (v) to the extent such Indebtedness is subordinated in
right of payment to the Obligations, any guaranty thereof by the Credit Parties
shall be expressly subordinated to the Secured Obligations on terms materially
not less favorable to the Lenders than the subordination terms of such
Indebtedness, (vi) the terms of such Indebtedness, taken as a whole, are not
materially more restrictive on the Borrower and its Subsidiaries than the terms
of the Loan Documents, taken as a whole (as determined in good faith by the
Borrower, it being understood that (1) customary repurchase obligations
described in the parenthetical to clause (iii) above and (2) customary
additional interest provisions for failure to file required reports or
additional interest in lieu of customary events of default, in each case shall
not be materially more restrictive), and (vii) no Event of Default shall have
occurred and be continuing or result from the incurrence of such Indebtedness;
and
(s)    other Indebtedness so long as at the time such Indebtedness is incurred,
the aggregate outstanding principal amount thereof does not exceed the greater
of (x) $40,000,000 or (y) 1.75% of Consolidated total assets of the Borrower and
its Subsidiaries as of the most recently ended fiscal quarter for which
financial statements have been provided pursuant to Section 8.1(a) or (b), as
applicable.
SECTION 9.2    Liens. Create, incur, assume or suffer to exist, any Lien on or
with respect to any of its Property, whether now owned or hereafter acquired,
except:
(a)    Liens created pursuant to the Loan Documents (including, without
limitation, Liens in favor of the Swingline Lender and/or the Issuing Lender, as
applicable, on Cash Collateral granted pursuant to the Loan Documents);
(b)    Liens in existence on the Closing Date and described on Schedule 9.2 to
the Disclosure Letter, and the replacement, renewal or extension thereof
(including Liens incurred, assumed or suffered to exist in connection with any
Permitted Refinancing Indebtedness pursuant to Section 9.1(c) (solely to the
extent that such Liens were in existence on the Closing Date and described on
Schedule 9.2 to the Disclosure Letter)); provided that the scope of any such
Lien shall not be increased, or otherwise expanded, to cover any additional
property or type of asset, as applicable, beyond that in existence on the
Closing Date, except for products and proceeds of the foregoing;
(c)    Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;
(d)    the claims of materialmen, mechanics, carriers, warehousemen, processors
or landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which (i) are not overdue for a period of more than thirty
(30) days, or if more than thirty (30) days overdue, no action has been taken to
enforce such Liens and such Liens are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP and (ii) do not, individually or in the aggregate, materially
impair the use thereof in the operation of the business of the Borrower or any
of its Subsidiaries;
(e)    deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar


79


119071794_7

--------------------------------------------------------------------------------





legislation, or to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business, in each case, so long
as no foreclosure sale or similar proceeding has been commenced with respect to
any material portion of the Collateral on account thereof;
(f)    encumbrances in the nature of zoning restrictions, easements and rights
or restrictions of record on the use of real property, which in the aggregate
are not substantial in amount and which do not, in any case, materially detract
from the value of such property or materially impair the use thereof in the
ordinary conduct of business;
(g)    Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Borrower and its Subsidiaries;
(h)    Liens securing Indebtedness permitted under Section 9.1(d); provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition, repair, improvement or lease, as applicable, of the related
Property, (ii) such Liens do not at any time encumber any property other than
the Property financed by such Indebtedness, (iii) the amount of Indebtedness
secured thereby is not increased and (iv) the principal amount of Indebtedness
secured by any such Lien shall at no time exceed one hundred percent (100%) of
the original price for the purchase, repair improvement or lease amount (as
applicable) of such Property at the time of purchase, repair, improvement or
lease (as applicable);
(i)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 10.1(l) or securing appeal or other surety bonds
relating to such judgments;
(j)    Liens on Property (i) of any Subsidiary which are in existence at the
time that such Subsidiary is acquired pursuant to a Permitted Acquisition or an
Investment permitted pursuant to Section 9.3 and (ii) of the Borrower or any of
its Subsidiaries existing at the time such tangible property or tangible assets
are purchased or otherwise acquired by the Borrower or such Subsidiary thereof
pursuant to a transaction permitted pursuant to this Agreement; provided that,
with respect to each of the foregoing clauses (i) and (ii), (A) such Liens are
not incurred in connection with, or in anticipation of, such Permitted
Acquisition or other Investment, (B) such Liens do not attach to any other
Property of the Borrower or any of its Subsidiaries not securing such
Indebtedness at the date of such Permitted Acquisition or other Investment and
(C) the Indebtedness secured by such Liens is permitted under Section 9.1(e));
(k)    (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of the Borrower or any Subsidiary thereof;
(l)    (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;
(m)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition;
(n)    any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Borrower or its Subsidiaries or materially
detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (ii) secure any Indebtedness;
(o)    leases, licenses, subleases and sublicenses granted to others in the
ordinary course of business that do not interfere in any material respect with
the business of the Borrower and its Subsidiaries, taken as a whole; and


80


119071794_7

--------------------------------------------------------------------------------





(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(q)    Liens on cash collateral to secure the letters of credit permitted under
Section 9.1(o);
(r)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any of the Borrower or its
Subsidiaries in the ordinary course of business;
(s)    customary encumbrances or restrictions (including put and call
arrangements) with respect to the Equity Interests of any joint venture in favor
of the other parties to such joint venture;
(t)    Liens on specific items of inventory or other goods and the proceeds
thereof securing obligations in respect of documentary letters of credit or
bankers’ acceptances issued or created for the account of Borrower or any of its
Subsidiaries in the ordinary course of business to facilitate the purchase,
shipment or storage of such inventory or other goods;
(u)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 9.1(q); and
(v)    Liens not otherwise permitted hereunder on assets (other than
intellectual property or Equity Interests in Subsidiaries constituting
Collateral) securing Indebtedness or other obligations, so long as at the time
such Indebtedness or other obligations are incurred, the aggregate outstanding
principal amount thereof does not exceed the greater of (x) $40,000,000 or (y)
1.75% of Consolidated total assets of the Borrower and its Subsidiaries as of
the most recently ended fiscal quarter for which financial statements have been
provided pursuant to Section 8.1(a) or (b), as applicable.
SECTION 9.3    Investments. Purchase, own, invest in or otherwise acquire (in
one transaction or a series of transactions), by statutory division or
otherwise, any Equity Interests, interests in any partnership or joint venture
(including, without limitation, the creation or capitalization of any
Subsidiary), evidence of Indebtedness or other obligation or security,
substantially all or a portion of the business or assets of any other Person or
any other investment or interest whatsoever in any other Person, or make or
permit to exist any loans, advances or extensions of credit to, or any
investment in cash or by delivery of Property in, any Person (all the foregoing,
“Investments”) except:
(a)    (1)    Investments existing on the Closing Date in Subsidiaries existing
on the Closing Date;
(i)    Investments existing on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) and described on Schedule 9.3 to the
Disclosure Letter;
(ii)    Investments (including the creation and capitalization of new
Subsidiaries) made after the Closing Date by any Credit Party in any other
Credit Party;
(iii)    Investments (including the creation and capitalization of new
Subsidiaries) made after the Closing Date by any Non-Guarantor Subsidiary in any
other Non-Guarantor Subsidiary;
(iv)    Investments made after the Closing Date by any Non-Guarantor Subsidiary
in any Credit Party; provided that any Indebtedness owing by such Credit Party
to such Non-Guarantor Subsidiary shall be subordinated in right of payment to
the Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent; and
(v)    Investments (including the creation and capitalization of new
Subsidiaries) made after the Closing Date by any Credit Party in any
Non-Guarantor Subsidiary (other than any Venture Capital Fund Subsidiary) in an
aggregate amount at any time outstanding not to exceed, when taken together with
the amount


81


119071794_7

--------------------------------------------------------------------------------





of consideration for all Acquisitions made pursuant to clause (j) of the
definition of Permitted Acquisition, $300,000,000; provided that no Default or
Event of Default shall have occurred and be continuing;
(b)    Investments in cash and Cash Equivalents;
(c)    Investments by the Borrower or any of its Subsidiaries consisting of
capital expenditures permitted by this Agreement;
(d)    deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 9.2;
(e)    (i) Hedge Agreements permitted pursuant to Section 9.1 and (ii) Permitted
Call Spread Agreements;
(f)    purchases of assets in the ordinary course of business;
(g)    Investments by the Borrower or any Subsidiary thereof in the form of
Permitted Acquisitions;
(h)    Investments in the form of non-cash loans to employees, officers, and
directors of the Borrower or any of its Subsidiaries for the purpose of
purchasing Equity Interests in the Borrower so long as the proceeds of such
loans are used, in their entirety, to purchase such Equity Interests in the
Borrower;
(i)    Investments in the form of Restricted Payments permitted pursuant to
Section 9.6;
(j)    Guarantees permitted pursuant to Section 9.1 and Guarantees of
liabilities not constituting Indebtedness to the extent such guarantees or
liabilities are not otherwise prohibited by this Agreement;
(k)    Investments acquired in connection with the satisfaction or enforcement
of Indebtedness or claims due or owing to any Credit Party or any Subsidiary
thereof (in bankruptcy of customers or suppliers or otherwise outside the
ordinary course of business) or as security for any such Indebtedness or claims;
(l)    Investments received in connection with Asset Dispositions permitted by
Section 9.5;
(m)    Investments consisting of extensions of trade credit in the ordinary
course of business;
(n)    loans or advances to officers, directors and employees of the Borrower
and its Subsidiaries for reasonable and customary business-related travel,
entertainment, relocation and similar ordinary business purposes;
(o)    advances of payroll payments to employees in the ordinary course of
business;
(p)    Investments consisting of deposit and investment accounts holding cash
and Cash Equivalents of the Borrower and its Subsidiaries;
(q)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;
(r)    advances made in connection with purchases of goods or services in the
ordinary course of business and intercompany liabilities arising under services,
cost sharing, cost-plus or similar arrangements in the ordinary course of
business;
(s)    Investments consisting of earnest money deposits required in connection
with a Permitted Acquisition or consisting of earnest money deposits required in
connection with an acquisition of property not otherwise prohibited hereunder;


82


119071794_7

--------------------------------------------------------------------------------





(t)    Investments not otherwise permitted pursuant to this Section in an
aggregate amount not to exceed $50,000,000 at any time outstanding; provided
that, immediately before and immediately after giving pro forma effect to any
such Investments, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Borrower shall be in compliance (based on the financial
statements for the most recent fiscal quarter end for which financial statements
have been provided pursuant to Section 8.1(a) or (b), as applicable) with the
financial covenants set forth in Section 9.13;
(u)    (i) Investments in Venture Capital Fund Subsidiaries in an aggregate
amount in any Fiscal Year, including any unfunded or contingent commitment by
the Borrower or any of its Subsidiaries to make such Investments in any Venture
Capital Fund Subsidiary during such Fiscal Year, not to exceed $100,000,000;
provided that, immediately before and immediately after giving pro forma effect
to any such Investments, (i) no Default or Event of Default shall have occurred
and be continuing and (ii) the Borrower shall be in compliance on a Pro Forma
Basis (based on the financial statements for the most recent fiscal quarter end
for which financial statements have been provided pursuant to Section 8.1(a) or
(b), as applicable) with (x) a Consolidated Senior Secured Net Leverage Ratio of
at least 0.25 to 1.00 less than the maximum Consolidated Senior Secured Net
Leverage Ratio then in effect pursuant to Section 9.13(b) and (y) a Consolidated
Net Leverage Ratio of at least 0.25 to 1.00 less than the maximum Consolidated
Net Leverage Ratio then in effect pursuant to Section 9.13(a), and (ii)
subsequent Investments by such Venture Capital Fund Subsidiaries using the
proceeds of such Investments under clause (i) above; and
(v)    Investments not otherwise permitted pursuant to this Section; provided
that, subject to Section 1.13 with respect to any Investment in the form of a
Limited Condition Transaction, immediately before and immediately after giving
pro forma effect to any such Investments, (i) no Default or Event of Default
shall have occurred and be continuing and (ii) the Borrower shall be in
compliance (based on the financial statements for the most recent fiscal quarter
end for which financial statements have been provided pursuant to Section 8.1(a)
or (b), as applicable) with (x) a Consolidated Senior Secured Net Leverage Ratio
of not greater than 3.50 to 1.00 and (y) a Consolidated Net Leverage Ratio of
not greater than 4.25 to 1.00.
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
SECTION 9.4    Fundamental Changes. Merge, consolidate or consummate any similar
combination with (including by statutory division), or enter into any Asset
Disposition of all or substantially all of its assets (whether in a single
transaction or a series of transactions) with, any other Person or liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution) except:
(a)    (i) any Subsidiary of the Borrower may be merged, amalgamated or
consolidated with or into, or be liquidated into, the Borrower (provided that
the Borrower shall be the continuing or surviving entity) or (ii) any Subsidiary
of the Borrower may be merged, amalgamated or consolidated with or into, or be
liquidated into, any Subsidiary Guarantor (provided that the Subsidiary
Guarantor shall be the continuing or surviving entity or simultaneously with
such transaction, the continuing or surviving entity shall become a Subsidiary
Guarantor and the Borrower shall comply with Section 8.13 in the time periods
specified therein in connection with such transaction);
(b)    any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be merged,
amalgamated or consolidated with or into, or be liquidated into, any other
Non-Guarantor Subsidiary (ii) any Non-Guarantor Subsidiary that is a Domestic
Subsidiary may be merged, amalgamated or consolidated with or into, or be
liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;
(c)    Asset Dispositions permitted by Section 9.5 (including an Asset
Disposition consisting of a disposition of a Subsidiary by means of a merger
transaction);


83


119071794_7

--------------------------------------------------------------------------------





(d)    any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up, statutory division or
otherwise) to the Borrower or any Subsidiary Guarantor; provided that, with
respect to any such disposition by any Non-Guarantor Subsidiary, the
consideration for such disposition shall not exceed the fair value of such
assets;
(e)    (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may dispose
of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding up, statutory division or otherwise) to any other
Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up, statutory division or otherwise)
to any other Non-Guarantor Subsidiary that is a Domestic Subsidiary;
(f)    any Subsidiary of the Borrower may merge with or into the Person such
Subsidiary was formed to acquire in connection with any acquisition permitted
hereunder (including, without limitation, any Permitted Acquisition permitted
pursuant to Section 9.3(g)); provided that in the case of any merger involving a
Subsidiary that is a Subsidiary Guarantor, (i) a Subsidiary Guarantor shall be
the continuing or surviving entity or (ii) simultaneously with such transaction,
the continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 8.13 in the time periods specified therein in
connection with such transaction; and
(g)    any Person may merge into the Borrower or any of its Subsidiaries in
connection with a Permitted Acquisition permitted pursuant to Section 9.3(g);
provided that (i) in the case of a merger involving the Borrower or a Subsidiary
Guarantor, the continuing or surviving Person shall be the Borrower or such
Subsidiary Guarantor and (ii) the continuing or surviving Person shall be the
Borrower or a Subsidiary of the Borrower.
SECTION 9.5    Asset Dispositions. Make any Asset Disposition except:
(a)    the sale of obsolete, worn-out or surplus assets no longer used or usable
in the business of the Borrower or any of its Subsidiaries or non‑core assets
acquired in a Permitted Acquisition;
(b)    non-exclusive licenses and sublicenses of intellectual property rights in
the ordinary course of business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Borrower and its Subsidiaries;
(c)    leases, subleases, licenses or sublicenses of real or personal property
granted by the Borrower or any of its Subsidiaries to others in the ordinary
course of business not detracting from the value of such real or personal
property or interfering in any material respect with the business of the
Borrower or any of its Subsidiaries;
(d)    Asset Dispositions in connection with Insurance and Condemnation Events;
provided that the requirements of Section 4.4(b) are complied with in connection
therewith;
(e)    Asset Dispositions in connection with transactions permitted by Section
9.2, Section 9.4 and Section 9.3, in each case to the extent constituting Asset
Dispositions;
(f)    the sale of inventory in the ordinary course of business;
(g)    the transfer of assets to the Borrower or any Subsidiary Guarantor
pursuant to any other transaction permitted pursuant to Section 9.4;
(h)    the write-off, discount, sale or other disposition of defaulted or
past-due receivables and similar obligations in the ordinary course of business
and not undertaken as part of an accounts receivable financing transaction;
(i)    the disposition of Investments in cash and Cash Equivalents;


84


119071794_7

--------------------------------------------------------------------------------





(j)    the transfer (i) by any Credit Party of its assets to any other Credit
Party, (ii) by any Non-Guarantor Subsidiary of its assets to any Credit Party
(provided that in connection with any new transfer, such Credit Party shall not
pay more than an amount equal to the fair market value of such assets as
determined in good faith at the time of such transfer), (iii) by any
Non-Guarantor Subsidiary of its assets to any other Non-Guarantor Subsidiary and
(iv) by any Credit Party of its assets to any Non-Guarantor Subsidiary subject
to the limitation and requirements set forth in Section 9.3(a)(vi) (provided
that in connection with any new transfer, such Non-Guarantor Subsidiary shall
not pay less than an amount equal to the fair market value of such assets as
determined in good faith at the time of such transfer);
(k)    the lapse of registered intellectual property of the Borrower and its
Subsidiaries to the extent not economically desirable in the conduct of their
business;
(l)    (i) the sale of any Subsidiary’s Equity Interests to the Borrower or any
Subsidiary Guarantor and (ii) the issuance of directors’ qualifying shares and
nominal shares issued to foreign nationals to the extent required by Applicable
Law;
(m)    (i) the transfer for fair value of Property (including Equity Interests
of Subsidiaries) to another Person in connection with a joint venture
arrangement with respect to such transferred Property so long as, after
accounting for the value of such transferred Property, the requirements of
Section 9.3 are complied with in connection therewith, and (ii) Asset
Dispositions of Investments in joint ventures to the extent required by, or made
pursuant to customary buy/sell arrangements between, the joint venture parties
set forth in joint venture arrangements and similar binding arrangements;
(n)    the unwinding of Hedge Agreements permitted hereunder and Permitted Call
Spread Agreements;
(o)    Asset Dispositions in respect of fixed assets (which, for the avoidance
of doubt, shall not include any intellectual property) to the extent that (i)
such fixed assets are exchanged for credit against the purchase price of similar
replacement fixed assets or (ii) the proceeds of such Asset Disposition are
promptly applied to the purchase price of such replacement fixed assets;
(p)    Asset Dispositions in Sale Leaseback transactions in connection with
Indebtedness permitted pursuant to Section 9.1(d); and
(q)    Asset Dispositions not otherwise permitted pursuant to this Section;
provided that (i) at the time of such Asset Disposition, no Default or Event of
Default shall exist or would result from such Asset Disposition, (ii) such Asset
Disposition is made for fair market value and the consideration received shall
be no less than seventy-five percent (75%) in cash, and (iii) the aggregate fair
market value of all property disposed of in reliance on this clause (q) shall
not exceed ten percent (10%) of the Consolidated tangible assets of the Borrower
and its Subsidiaries, as shown on the most recent balance sheet of the Borrower
delivered pursuant to Section 6.1(e)(i) or Section 8.1(a) or (b), as applicable,
in any Fiscal Year; provided further that any Designated Non-Cash Consideration
received by the Borrower or such Subsidiary in such Asset Disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this proviso that is at that time
outstanding, not to exceed $25,000,000 (with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value) shall be deemed to be cash
for purposes of this provision and for no other purpose; provided further that
the requirements of Section 4.4(b) are complied with in connection therewith.
SECTION 9.6    Restricted Payments. Declare or pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire, or set apart assets for a sinking or other analogous fund for
the purchase, redemption, retirement or other acquisition of, any class of
Equity Interests of any Credit Party or any Subsidiary thereof, or make any
distribution of cash, property or assets to the holders of shares of any Equity
Interests of any Credit Party or any Subsidiary thereof (all of the foregoing,
the “Restricted Payments”) provided that:


85


119071794_7

--------------------------------------------------------------------------------





(a)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower or any of its Subsidiaries may pay
dividends in shares of its own Qualified Equity Interests;
(b)    any Subsidiary of the Borrower may pay cash dividends to the Borrower or
any Subsidiary Guarantor (and, if applicable, to other holders of its
outstanding Qualified Equity Interests on a pro rata basis);
(c)    (i) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may make
Restricted Payments to any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary (and, if applicable, to other holders of its outstanding Equity
Interests on a ratable basis) and (ii) any Non-Guarantor Subsidiary that is a
Foreign Subsidiary may make Restricted Payments to any other Non-Guarantor
Subsidiary (and, if applicable, to other holders of its outstanding Equity
Interests on a ratable basis);
(d)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower may make Restricted Payments to redeem,
retire or otherwise acquire shares of its Equity Interests or options or other
equity or phantom equity in respect of its Equity Interests from present or
former officers, employees, directors or consultants (or their family members or
trusts or other entities for the benefit of any of the foregoing) (i) to the
extent that such purchase is made with the net cash proceeds of any offering of
equity securities of or capital contributions to the Borrower or (ii) otherwise
in an aggregate amount not to exceed $5,000,000 during any Fiscal Year;
(e)    the Borrower may make Restricted Payments consisting of the repurchase of
fractional shares of its Equity Interests arising out of stock dividends, splits
or combinations, or conversions of convertible securities;
(f)    to the extent constituting Restricted Payments, the Borrower and its
Subsidiaries may enter into and consummate transactions expressly permitted
pursuant to any provision of Sections 9.4 and 9.5.
(g)    the Borrower may declare and make Restricted Payments not otherwise
permitted pursuant to this Section in an aggregate amount, when taken together
with payments made under Section 9.9(b)(v), not to exceed $50,000,000 in any
Fiscal Year; provided that, immediately before and immediately after giving pro
forma effect to the making of any such Restricted Payment, (i) no Default or
Event of Default shall have occurred and be continuing and (ii) the Borrower
shall be in compliance (based on the financial statements for the most recent
fiscal quarter end for which financial statements have been provided pursuant to
Section 8.1(a) or (b), as applicable) with the financial covenants set forth in
Section 9.13; and
(h)    the Borrower may declare and make Restricted Payments not otherwise
permitted pursuant to this Section; provided that, immediately before and
immediately after giving pro forma effect to the making of any such Restricted
Payment, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Borrower shall be in compliance (based on the financial
statements for the most recent fiscal quarter end for which financial statements
have been provided pursuant to Section 8.1(a) or (b), as applicable) with (x) a
Consolidated Senior Secured Net Leverage Ratio of not greater than 3.50 to 1.00
and (y) a Consolidated Net Leverage Ratio of not greater than 4.25 to 1.00.
SECTION 9.7    Transactions with Affiliates. Directly or indirectly enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate of the Borrower or any
of its Subsidiaries, other than:
(a)    transactions permitted by Sections 9.1, 9.3, 9.4, 9.5 and 9.6;
(b)    transactions existing on the Closing Date and described on Schedule 9.7
to the Disclosure Letter;
(c)    transactions among Credit Parties;


86


119071794_7

--------------------------------------------------------------------------------





(d)    other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party;
(e)    employment and severance arrangements (including equity incentive plans
and employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business; and
(f)    payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors (or their equivalent), officers and
employees of the Borrower and its Subsidiaries in the ordinary course of
business to the extent attributable to the ownership or operation of the
Borrower and its Subsidiaries.
SECTION 9.8    Accounting Changes; Organizational Documents.
(a)    Change its Fiscal Year end or make any material change in its accounting
treatment and reporting practices except as permitted by GAAP, in each case,
without the consent of the Administrative Agent.
(b)    Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in any manner materially adverse to the
rights or interests of the Lenders.
SECTION 9.9    Payments and Modifications of Junior Indebtedness.
(a)    Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of any Junior
Indebtedness in any respect which would materially and adversely affect the
rights or interests of the Administrative Agent and Lenders hereunder.
(b)    Make any voluntary or optional payment or prepayment on, or redeem or
acquire for value (including, without limitation, by way of depositing with any
trustee with respect thereto money or securities before due for the purpose of
paying when due) any Junior Indebtedness, except:
(i)    with the proceeds of Permitted Refinancing Indebtedness in respect
thereof;
(ii)    payments in exchange for, or with proceeds of any issuance of, Qualified
Equity Interests of the Borrower or any Subsidiary;
(iii)    payments (i) as a result of the conversion or exchange of all or any
portion of any Junior Indebtedness into Qualified Equity Interests of the
Borrower or any Subsidiary or in connection with Net Share Settlement of the
conversion of any Junior Indebtedness, and (ii) in connection with events of the
type described in the parenthetical to clause (iii) of Section 9.1(r) that does
not result from a default thereunder or an event of the type that constitutes an
Event of Default (excluding a Change in Control);
(iv)    payments of interest and customary fees, expenses and premiums in
respect of any Junior Indebtedness permitted pursuant to Section 9.1 (to the
extent not prohibited by any subordination provisions set forth therein or in
any subordination agreement with respect thereto);
(v)    payments not otherwise permitted pursuant to this Section in an aggregate
amount, when taken together with Restricted Payments made under Section 9.6(g),
not to exceed $50,000,000 in any Fiscal Year; provided that, immediately before
and immediately after giving pro forma effect to the making of any such payment,
(A) no Default or Event of Default shall have occurred and be continuing and (B)
the Borrower shall have demonstrated compliance (based on the financial
statements for the most recent fiscal quarter end for which financial statements
have been provided pursuant to Section 8.1(a) or (b), as applicable) with the
financial covenants set forth in Section 9.13;


87


119071794_7

--------------------------------------------------------------------------------





(vi)    payments not otherwise permitted pursuant to this Section; provided
that, immediately before and immediately after giving pro forma effect to the
making of any such payment, (A) no Default or Event of Default shall have
occurred and be continuing and (B) the Borrower shall be in compliance (based on
the financial statements for the most recent fiscal quarter end for which
financial statements have been provided pursuant to Section 8.1(a) or (b), as
applicable) with (x) a Consolidated Senior Secured Net Leverage Ratio of not
greater than 3.50 to 1.00 and (y) a Consolidated Net Leverage Ratio of not
greater than 4.25 to 1.00; and
(vii)    payments of Earn-outs and Holdbacks; provided that, immediately before
and immediately after the making of any such payment, no Default or Event of
Default shall have occurred and be continuing.
SECTION 9.10    No Further Negative Pledges; Restrictive Agreements.
(a)    Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien in favor of the
Administrative Agent upon its properties or assets, whether now owned or
hereafter acquired, or requiring the grant of any security for such obligation
if security is given for some other obligation, except (i) pursuant to this
Agreement and the other Loan Documents, (ii) pursuant to any document or
instrument governing Indebtedness incurred pursuant to Section 9.1(d), (i) and
(s) (provided that any such restriction contained therein relates only to the
asset or assets financed thereby), (iii)  restrictions contained in the
organizational documents of any Non-Guarantor Subsidiary, (iv)  restrictions in
connection with any Permitted Lien or any document or instrument governing any
Permitted Lien (provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien), (v) obligations
that are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary of the Borrower (which obligation is not applicable to any Person, or
the properties or assets of any Person, other than such Subsidiary), so long as
such obligations are not entered into in contemplation of such Person becoming a
Subsidiary, and any extension or renewal thereof so long as such extension or
renewal does not expand the scope of such restrictions in any material respect,
(vi) customary anti-assignment provisions in contracts restricting the
assignment thereof, (vii) restrictions existing on the Closing Date and
described on Schedule 9.10 to the Disclosure Letter and any extension or renewal
thereof so long as such extension or renewal does not expand the scope of such
restrictions in any material respect, (viii) customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 9.3, (ix) restrictions imposed by Applicable Law, (x)
customary restrictions contained in leases, subleases or licenses otherwise
permitted hereby so long as such restrictions relate only to the assets subject
thereto, (xi) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Borrower and its Subsidiaries, (xii)
restrictions on cash or Cash Equivalents or deposits imposed by customers under
contracts entered into in the ordinary course of business (or otherwise
constituting Liens permitted by Section 9.2 on such cash or Cash Equivalents or
deposits), (xiii) customary net worth provisions contained in real property
leases or licenses of intellectual property entered into by the Borrower or any
of its Subsidiaries, so long as the Borrower has determined in good faith that
such net worth provisions could not reasonably be expected to impair the ability
of the Credit Parties and their Subsidiaries to meet their ongoing obligations
and (xiv) customary restrictions and conditions contained in asset sale
agreements, purchase agreements, acquisition agreements (including by way of
merger, acquisition or consolidation) entered into by the Borrower or any
Subsidiary, solely to the extent in effect pending consummation of such
transaction and so long as such restrictions relate only to the assets subject
thereto.
(b)    Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Equity Interests or with respect to any
other interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to any Credit Party, (iii) make loans or
advances to any Credit Party or (iv) sell, lease or transfer any of its
properties or assets to any Credit Party, except in each case for such
encumbrances or restrictions existing under or by reason of (A) this Agreement
and the other Loan Documents, (B) Applicable Law, (C) any document or instrument
governing Indebtedness incurred pursuant to Section 9.1(d) (provided that any
such restriction contained therein relates only to the asset or assets acquired
in connection therewith), (D) any Permitted Lien or any document or instrument
governing any Permitted Lien (provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien),
(E) obligations that are binding on a Subsidiary at the time such Subsidiary
first becomes a Subsidiary of the Borrower,


88


119071794_7

--------------------------------------------------------------------------------





so long as such obligations are not entered into in contemplation of such Person
becoming a Subsidiary, and any extension or renewal thereof so long as such
extension or renewal does not expand the scope of such restrictions in any
material respect, (F) customary restrictions contained in an agreement related
to the sale of Property (to the extent such sale is permitted pursuant to
Section 9.5) that limit the transfer of such Property pending the consummation
of such sale, (G) customary restrictions in leases, subleases, licenses and
sublicenses or asset sale agreements otherwise permitted by this Agreement so
long as such restrictions relate only to the assets subject thereto,
(H) customary provisions restricting assignment of any agreement,
(I) restrictions existing on the Closing Date and described on Schedule 9.10 to
the Disclosure Letter and any extension or renewal thereof so long as such
extension or renewal does not expand the scope of such restrictions in any
material respect, (J) customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 6.3, (K)
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest of the Borrower and its Subsidiaries, (L) restrictions on
cash or Cash Equivalents or deposits imposed by customers under contracts
entered into in the ordinary course of business (or otherwise constituting Liens
permitted by Section 9.2 on such cash or Cash Equivalents or deposits), (M)
customary net worth provisions contained in real property leases or licenses of
intellectual property entered into by the Borrower or any of its Subsidiaries,
so long as the Borrower has determined in good faith that such net worth
provisions could not reasonably be expected to impair the ability of the Credit
Parties and their Subsidiaries to meet their ongoing obligations and (N)
customary restrictions and conditions contained in asset sale agreements,
purchase agreements and acquisition agreements (including by way of merger,
acquisition or consolidation) entered into by the Borrower or any Subsidiary
solely to the extent in effect pending consummation of such transaction and so
long as such restrictions relate only to the assets subject thereto.
SECTION 9.11    Nature of Business. Engage in any business other than the
business conducted by the Borrower and its Subsidiaries as of the Closing Date
and business activities reasonably related, incidental, complimentary or
ancillary thereto.
SECTION 9.12    Reserved.
SECTION 9.13    Financial Covenants.
(a)    Consolidated Net Leverage Ratio. As of the last day of any fiscal
quarter, permit the Consolidated Net Leverage Ratio to be greater than 5.00 to
1.00.
Notwithstanding the foregoing, upon the consummation of any Permitted
Acquisition or series of Permitted Acquisitions occurring during any nine (9)
month period having aggregate consideration (including cash, Cash Equivalents,
Equity Interests, Earn-outs, Holdbacks and other deferred payment obligations)
in excess of $150,000,000, the Borrower may, at its election (in connection with
such Permitted Acquisition or series of Permitted Acquisitions and by not less
than five (5) Business Days’ written notice to the Administrative Agent prior to
delivery of financial statements pursuant to Section 8.1(a) or (b), as
applicable, for the fiscal quarter in which such Permitted Acquisition or the
last of such series of Permitted Acquisitions is consummated), increase the
required Consolidated Net Leverage Ratio pursuant to this Section to 5.50 to
1.00, which increase shall be applicable (i) with respect to a Permitted
Acquisition that is not a Limited Condition Transaction, for the fiscal quarter
in which such Permitted Acquisition or the last of such series of Permitted
Acquisitions is consummated and the three (3) consecutive fiscal quarters
thereafter or (ii) with respect to a Permitted Acquisition that is a Limited
Condition Transaction, for purposes of determining compliance on a Pro Forma
Basis with this Section 9.13(a) and the definition of “Permitted Acquisition”,
on the LCT Test Date, for the fiscal quarter in which such Permitted Acquisition
is consummated and for the three (3) consecutive fiscal quarters after which
such Permitted Acquisition is consummated; provided, that the Borrower shall be
permitted to exercise such increase option under this sentence no more than one
time during any consecutive twenty-four (24) month period.
(b)    Consolidated Senior Secured Net Leverage Ratio. As of the last day of any
fiscal quarter, permit the Consolidated Senior Secured Net Leverage Ratio to be
greater than 3.75 to 1.00.


89


119071794_7

--------------------------------------------------------------------------------





Notwithstanding the foregoing, upon the consummation of any Permitted
Acquisition or series of Permitted Acquisitions occurring during any nine (9)
month period having aggregate consideration (including cash, Cash Equivalents,
Equity Interests, Earn-outs, Holdbacks and other deferred payment obligations)
in excess of $150,000,000, the Borrower may, at its election (in connection with
such Permitted Acquisition or series of Permitted Acquisitions and by not less
than five (5) Business Days’ written notice to the Administrative Agent prior to
delivery of financial statements pursuant to Section 8.1(a) or (b), as
applicable, for the fiscal quarter in which such Permitted Acquisition or the
last of such series of Permitted Acquisitions is consummated), increase the
required Consolidated Senior Secured Net Leverage Ratio pursuant to this Section
to 4.25 to 1.00, which increase shall be applicable (i) with respect to a
Permitted Acquisition that is not a Limited Condition Transaction, for the
fiscal quarter in which such Permitted Acquisition or the last of such series of
Permitted Acquisitions is consummated and the three (3) consecutive fiscal
quarters thereafter or (ii) with respect to a Permitted Acquisition that is a
Limited Condition Transaction, for purposes of determining compliance on a Pro
Forma Basis with this Section 9.13(b) and the definition of “Permitted
Acquisition”, on the LCT Test Date, for the fiscal quarter in which such
Permitted Acquisition is consummated and for the three (3) consecutive fiscal
quarters after which such Permitted Acquisition is consummated; provided that
the Borrower shall be permitted to exercise such increase option under this
sentence no more than one time during any consecutive twenty-four (24) month
period.
(c)    Consolidated Interest Coverage Ratio. As of the last day of any fiscal
quarter, permit the Consolidated Interest Coverage Ratio to be less than 3.00 to
1.00.
ARTICLE X    

DEFAULT AND REMEDIES
SECTION 10.1    Events of Default. Each of the following shall constitute an
Event of Default:
(a)    Default in Payment of Principal of Loans and Reimbursement Obligations.
The Borrower shall default in any payment of principal of any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
(b)    Other Payment Default. The Borrower shall default in the payment when and
as due (whether at maturity, by reason of acceleration or otherwise) of interest
on any Loan or Reimbursement Obligation or the payment of any other Obligation,
and such default shall continue for a period of three (3) Business Days.
(c)    Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, in any other
Loan Document, or in any document delivered in connection herewith or therewith
that is not subject to materiality or Material Adverse Effect qualifications,
shall be incorrect or misleading in any material respect when made or deemed
made.
(d)    Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1, 8.2, 8.3, 8.4 (with respect to
the existence of any Credit Party), 8.12, 8.13, 8.14 or 8.15 or Article IX.
(e)    Default in Performance of Other Covenants and Conditions. Any Credit
Party or any Subsidiary thereof shall default in the performance or observance
of any term, covenant, condition or agreement contained in this Agreement (other
than as specifically provided for in this Section) or any other Loan Document
and such default shall continue for a period of thirty (30) days after the
earlier of (i) the Administrative Agent’s delivery of written notice thereof to
the Borrower and (ii) a Responsible Officer of any Credit Party having obtained
knowledge thereof.


90


119071794_7

--------------------------------------------------------------------------------





(f)    Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof
shall (i) default in the payment of any Indebtedness (other than the Loans or
any Reimbursement Obligation) the aggregate outstanding principal amount, or
with respect to any Hedge Agreement, the Hedge Termination Value, of which is in
excess of the Threshold Amount beyond the period of grace if any, provided in
the instrument or agreement under which such Indebtedness was created, or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding principal amount, or with
respect to any Hedge Agreement, the Hedge Termination Value, of which is in
excess of the Threshold Amount or contained in any instrument or agreement
evidencing, securing or relating thereto or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
and/or lapse of time, if required, any such Indebtedness to become due prior to
its stated maturity (any applicable grace period having expired); provided that
this clause (ii) shall not apply to (x) secured Indebtedness becoming due solely
as a result of the voluntary sale or transfer of the assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and so long as
such Indebtedness is repaid when required under the documentation for such
Indebtedness, (y) any events of the type described in the parenthetical to
clause (iii) of Section 9.1(r), or any conversion or settlement provisions with
respect to any Convertible Debt Securities or the satisfaction of any condition
to conversion or required repurchase with respect to any Convertible Debt
Securities, in each case not resulting from an event of default thereunder or an
event of the type that constitutes an Event of Default (excluding a Change in
Control); or (z) any early payment requirement or unwinding or termination with
respect to any Permitted Call Spread Agreement.
(g)    Change in Control. Any Change in Control shall occur.
(h)    Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary
(other than any Immaterial Subsidiary or any Excluded Subsidiary) thereof shall
(i) commence a voluntary case under any Debtor Relief Laws, (ii) file a petition
seeking to take advantage of any Debtor Relief Laws, (iii) consent to or fail to
contest in a timely and appropriate manner any petition filed against it in an
involuntary case under any Debtor Relief Laws, (iv) apply for or consent to, or
fail to contest in a timely and appropriate manner, the appointment of, or the
taking of possession by, a receiver, custodian, trustee, or liquidator of itself
or of a substantial part of its property, domestic or foreign, (v) admit in
writing its inability to pay its debts as they become due, (vi) make a general
assignment for the benefit of creditors, or (vii) take any corporate action for
the purpose of authorizing any of the foregoing.
(i)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary (other than any Immaterial
Subsidiary or any Excluded Subsidiary) thereof in any court of competent
jurisdiction seeking (i) relief under any Debtor Relief Laws, or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like for any
Credit Party or any Subsidiary thereof or for all or any substantial part of
their respective assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of sixty (60) consecutive days,
or an order granting the relief requested in such case or proceeding (including,
but not limited to, an order for relief under such federal bankruptcy laws)
shall be entered.
(j)    Failure of Agreements. Any provision of this Agreement or any provision
of any other Loan Document shall for any reason cease to be valid and binding on
any Credit Party or any Subsidiary thereof party thereto or any such Person
shall so state in writing, or any Loan Document shall for any reason cease to
create a valid and perfected first priority Lien (subject to Permitted Liens)
on, or security interest in, any of the Collateral purported to be covered
thereby, in each case other than in accordance with the express terms hereof or
thereof.
(k)    ERISA Events. The occurrence of any of the following events: (i) any
Credit Party or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Sections 412 or 430
of the Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and such unpaid amounts are in excess of the Threshold
Amount, (ii) a Termination Event or (iii) any Credit Party or any ERISA
Affiliate as employers under one or more Multiemployer Plans makes a complete or
partial withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding the
Threshold Amount.


91


119071794_7

--------------------------------------------------------------------------------





(l)    Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without having been discharged,
vacated or stayed for a period of thirty (30) consecutive days after the entry
thereof.
SECTION 10.2    Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:
(a)    Acceleration; Termination of Credit Facility. Terminate the Commitments
and declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Obligations, to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by each Credit Party,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the Borrower
to request borrowings or Letters of Credit thereunder; provided, that upon the
occurrence of an Event of Default specified in Section 10.1(h) or (i), the
Credit Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
(b)    Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations in accordance with Section 10.4. After all such
Letters of Credit shall have expired or been fully drawn upon, the Reimbursement
Obligation shall have been satisfied and all other Secured Obligations shall
have been paid in full, the balance, if any, in such Cash Collateral account
shall be returned to the Borrower.
(c)    General Remedies. Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.
SECTION 10.3    Rights and Remedies Cumulative; Non-Waiver; etc.
(a)    The enumeration of the rights and remedies of the Administrative Agent
and the Lenders set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or


92


119071794_7

--------------------------------------------------------------------------------





any of them shall be vested exclusively in, and all actions and proceedings at
law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Section 10.2 for the
benefit of all the Lenders and the Issuing Lender; provided that the foregoing
shall not prohibit (a) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Lender or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as the Issuing Lender or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 12.4 (subject to the terms of Section 5.6), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 10.2 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 5.6, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
SECTION 10.4    Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall,
subject to the provisions of Sections 5.14 and 5.15, be applied by the
Administrative Agent as follows:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swingline Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swingline Lender in proportion to
the respective amounts described in this clause First payable to them;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and Reimbursement Obligations and Secured Hedge
Obligations and Secured Cash Management Obligations then owing and to Cash
Collateralize any L/C Obligations then outstanding, ratably among the holders of
such obligations in proportion to the respective amounts described in this
clause Fourth payable to them; and
Last, the balance, if any, after all of the Secured Obligations (other than
contingent indemnification obligations not then due) have been paid in full, to
the Borrower or as otherwise required by Applicable Law.
Notwithstanding the foregoing, Secured Cash Management Obligations and Secured
Hedge Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable holders thereof following such acceleration or exercise of remedies
and at least three (3) Business Days prior to the application of the proceeds
thereof. Each holder of Secured Cash Management Obligations or Secured Hedge
Obligations not a party to this Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Article XI for itself and its Affiliates as if a “Lender” party hereto.
SECTION 10.5    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein


93


119071794_7

--------------------------------------------------------------------------------





expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lender and the
Administrative Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 12.3.
SECTION 10.6    Credit Bidding.
(a)    The Administrative Agent, on behalf of itself and the Lenders, shall have
the right to credit bid and purchase for the benefit of the Administrative Agent
and the Lenders all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law. Such credit bid or purchase may be completed
through one or more acquisition vehicles formed by the Administrative Agent to
make such credit bid or purchase and, in connection therewith, the
Administrative Agent is authorized, on behalf of itself and the other Secured
Parties, to adopt documents providing for the governance of the acquisition
vehicle or vehicles, and assign the applicable Secured Obligations to any such
acquisition vehicle in exchange for Equity Interests and/or debt issued by the
applicable acquisition vehicle (which shall be deemed to be held for the ratable
account of the applicable Secured Parties on the basis of the Secured
Obligations so assigned by each Secured Party); provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof, shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 12.2.
(b)    Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a Secured Party, that, except as otherwise provided in any Loan Document
or with the written consent of the Administrative Agent and the Required
Lenders, it will not take any enforcement action, accelerate obligations under
any of the Loan Documents, or exercise any right that it might otherwise have
under Applicable Law to credit bid at foreclosure sales, UCC sales or other
similar dispositions of Collateral.
ARTICLE XI    

THE ADMINISTRATIVE AGENT


94


119071794_7

--------------------------------------------------------------------------------





SECTION 11.1    Appointment and Authority.
(a)    Each of the Lenders and the Issuing Lender hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lender, and neither the Borrower nor any Subsidiary thereof shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including each holder of Secured
Hedge Obligations and Secured Cash Management Obligations) and the Issuing
Lender hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and the Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Credit Parties to secure any of the Secured Obligations, together with
such powers and discretion as are reasonably incidental thereto (including,
without limitation, to enter into additional Loan Documents or supplements to
existing Loan Documents on behalf of the Secured Parties). In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to this
Article XI for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
SECTION 11.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 11.3    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic


95


119071794_7

--------------------------------------------------------------------------------





stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default and indicating that such notice is a “Notice of Default” is given to the
Administrative Agent by the Borrower, a Lender or the Issuing Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or (vi) the utilization of the Issuing
Lender’s L/C Commitment (it being understood and agreed that the Issuing Lender
shall monitor compliance with its own L/C Commitment without any further action
by the Administrative Agent).
SECTION 11.4    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
SECTION 11.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.


96


119071794_7

--------------------------------------------------------------------------------





SECTION 11.6    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower (provided that the consent of the Borrower shall not be
required if an Event of Default has occurred and is continuing), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent meeting
the qualifications set forth above and acceptable to the Borrower (provided that
the consent of the Borrower shall not be required if an Event of Default has
occurred and is continuing). Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 12.3 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent or relating to its duties as Administrative Agent that are
carried out following its retirement or removal.
(d)    Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as the Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, if in its sole discretion it elects to, and Swingline Lender,
(b) the retiring Issuing Lender and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Lender, if in its sole discretion it
elects to, shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.


97


119071794_7

--------------------------------------------------------------------------------





SECTION 11.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 11.8    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the Issuing Lender hereunder.
SECTION 11.9    Collateral and Guaranty Matters.
(a)    Each of the Lenders (including in its or any of its Affiliate’s
capacities as a holder of Secured Hedge Obligations and Secured Cash Management
Obligations) irrevocably authorize the Administrative Agent, at its option and
in its discretion:
(i)    to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Commitments and payment in full of
all Secured Obligations (other than (1) contingent indemnification obligations
and (2) Secured Cash Management Obligations or Secured Hedge Obligations as to
which arrangements satisfactory to the applicable holders thereof shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit which have been Cash Collateralized or as to which other
arrangements satisfactory to the Administrative Agent and the Issuing Lender
shall have been made), (B) that is sold or otherwise disposed of or to be sold
or otherwise disposed of as part of or in connection with any sale or other
disposition to a Person other than a Credit Party permitted under the Loan
Documents, or (C) if approved, authorized or ratified in writing in accordance
with Section 12.2;
(ii)    to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
pursuant to Section 9.2; and
(iii)    to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents, as certified by the Borrower.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty Agreement
pursuant to this Section 11.9. In each case as specified in this Section 11.9,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Guaranty Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 11.9 as certified by the Borrower.
In the case of any such sale, transfer or disposal of any property constituting
Collateral in a transaction constituting an Asset Disposition permitted pursuant
to Section 9.5 to a Person other than a Credit Party, the Liens created by any
of the Security Documents on such property shall be automatically released
without need for further action by any person.
(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection


98


119071794_7

--------------------------------------------------------------------------------





therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
SECTION 11.10    Secured Hedge Obligations and Secured Cash Management
Obligations. No holder of any Secured Hedge Obligations or Secured Cash
Management Obligations that obtains the benefits of Section 10.4 or any
Collateral by virtue of the provisions hereof or of any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XI to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Obligations and Secured Hedge
Obligations unless the Administrative Agent has received written notice of such
Secured Cash Management Obligations and Secured Hedge Obligations, together with
such supporting documentation as the Administrative Agent may request, from the
applicable holders thereof.
ARTICLE XII    

MISCELLANEOUS
SECTION 12.1    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
If to the Borrower:
RealPage, Inc.
2201 Lakeside Boulevard
Richardson, Texas 75082
Attention of: Chief Legal Officer
Telephone No.: (972) 820-3915
Facsimile No.: (972) 820-3932
E-mail: david.monk@realpage.com


With copies to:
Wilson Sonsini Goodrich & Rosati
Attention of: Jill Monnin Fulwiler
701 Fifth Avenue, Suite 5100
Seattle, WA 98104-7036
Telephone No.: (206) 883-2577
Facsimile No.: (206) 883-2699
E-mail: jfulwiler@wsgr.com
If to Wells Fargo as
Administrative
Agent (for all notices other than Notices of Borrowing):
Wells Fargo Bank, National Association
Attention of: Reid R. Landers
2450 Colorado Ave, Suite 3000W


99


119071794_7

--------------------------------------------------------------------------------





Santa Monica, CA 90404
Telephone No.: (310) 453-7221
E-mail: reid.landers@wellsfargo.com
If to Wells Fargo as
Administrative
Agent (for Notices of Borrowing):
Wells Fargo Bank, National Association
Attention of: Reid R. Landers
2450 Colorado Ave, Suite 3000W
Santa Monica, CA 90404
Telephone No.: (310) 453-7221
E-mail: WFCFLoanServicingTechnologyFinanceLA@wellsfargo.com
If to any Lender:
To the address set forth on the Register
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II if such Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.
(c)    Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
(d)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(e)    Platform.


100


119071794_7

--------------------------------------------------------------------------------





(i)    Each Credit Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Borrower Materials available to the Issuing Lender and
the other Lenders by posting the Borrower Materials on the Platform.
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).
(f)    Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.
SECTION 12.2    Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:
(a)    increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 10.2) or increase the amount of Loans
of any Lender, in any case, without the written consent of such Lender;
(b)    waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby (it being understood that a waiver of a mandatory prepayment under
Section 4.4(b) shall only require the consent of the Required Term Loan
Lenders);
(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 5.1(b) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;


101


119071794_7

--------------------------------------------------------------------------------





(d)    change Section 5.6 or Section 10.4 in a manner that would alter the pro
rata sharing of payments or order of application required thereby without the
written consent of each Lender directly and adversely affected thereby;
(e)    change Section 4.4(b)(iv) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Term Loan Lender directly and adversely affected thereby;
(f)    amend, modify or waive Section 6.2 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
(i) the Revolving Credit Lenders (pursuant to, in the case of any such amendment
to a provision hereof other than Section 6.2, any substantially concurrent
request by the Borrower for a borrowing of Revolving Credit Loans) to make
Revolving Credit Loans when such Revolving Credit Lenders would not otherwise be
required to do so, without the prior written consent of the Required Revolving
Credit Lenders or (ii) the Term Loan Lenders (pursuant to, in the case of any
such amendment to a provision hereof other than Section 6.2, any substantially
concurrent request by the Borrower for a borrowing of Delayed Draw Term Loans)
to make Delayed Draw Term Loans when such Term Loan Lenders would not otherwise
be required to do so, without the prior written consent of the Required Term
Loan Lenders;
(g)    except as otherwise permitted by this Section 12.2 change any provision
of this Section or reduce the percentages specified in the definitions of
“Required Lenders,” “Required Revolving Credit Lenders” or “Required Term Loan
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly and adversely affected thereby;
(h)    consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.4), in each case, without the written
consent of each Lender; or
(i)    release (i)  all of the Subsidiary Guarantors or (iii) Subsidiary
Guarantors comprising substantially all of the credit support for the Secured
Obligations, in any case, from any Guaranty Agreement (other than as authorized
in Section 11.9), without the written consent of each Lender; or
(j)    release all or substantially all of the Collateral or release any
Security Document which would have the effect of releasing all or substantially
all of the Collateral (other than as authorized in Section 11.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document or modify Section 12.23 hereof; (iv) the Engagement Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto, (v) each Letter of Credit Application may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; provided that a copy of such amended Letter of Credit
Application shall be promptly delivered to the Administrative Agent upon such
amendment or waiver, (vi) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error, ambiguity, defect or inconsistency or
omission of a technical or immaterial nature in any such provision and (vii) the
Administrative Agent may, without the consent of any Lender, enter into
amendments or modifications to this Agreement or any of the other Loan Documents
or enter into additional Loan Documents as the Administrative Agent reasonably
deems appropriate in order to implement any Benchmark Replacement or any
Benchmark Replacement Conforming Changes or otherwise effectuate the terms of
Section 5.8(c)


102


119071794_7

--------------------------------------------------------------------------------





in accordance with the terms of Section 5.8(c). Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to (x) amend and restate this Agreement and the other Loan
Documents if, upon giving effect to such amendment and restatement, such Lender
shall no longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated, such Lender shall have no
other commitment or other obligation hereunder and shall have been paid in full
all principal, interest and other amounts owing to it or accrued for its account
under this Agreement and the other Loan Documents and (y) enter into amendments
or modifications to this Agreement (including, without limitation, amendments to
this Section 12.2) or any of the other Loan Documents or to enter into
additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to effectuate the terms of Section 2.7 (including, without
limitation, as applicable, (1) to permit the Incremental Term Loans and the
Incremental Commitments to share ratably in the benefits of this Agreement and
the other Loan Documents and (2) to include the Incremental Term Loan
Commitments and the Revolving Commitment Increases, as applicable, or
outstanding Incremental Term Loans and outstanding Revolving Commitment
Increases, as applicable, in any determination of (i) Required Lenders, Required
Revolving Credit Lenders or Required Term Loan Lenders, as applicable, or
(ii) similar required lender terms applicable thereto); provided that no
amendment or modification shall result in any increase in the amount of any
Lender’s Commitment or any increase in any Lender’s Commitment Percentage, in
each case, without the written consent of such affected Lender.
SECTION 12.3    Expenses; Indemnity.
(a)    Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable and documented out of pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented fees, expenses and charges of one firm of counsel and
one local counsel, as necessary, in each appropriate jurisdiction, for the
Administrative Agent, within thirty (30) days following written demand therefor,
together with reasonable backup documentation), in connection with the
syndication of the Credit Facility, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out of pocket expenses incurred
by the Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the reasonable
and documented fees, expenses and charges of one firm of counsel (and, one local
counsel, as necessary, in each appropriate jurisdiction and, in the case of an
actual or perceived conflict of interest of any of the aforementioned counsel,
another firm of counsel for such affected parties) for the Administrative Agent,
any Lender or the Issuing Lender, within thirty (30) days following written
demand therefor, together with reasonable backup documentation), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), penalties, damages,
liabilities and related expenses (including the reasonable and documented fees,
expenses and charges of one firm of counsel for all Indemnitees (and, one local
counsel, as necessary, in each appropriate jurisdiction and, in the case of an
actual or perceived conflict of interest of any of the aforementioned counsel,
another firm of counsel for such affected Indemnitees)), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Credit Party), other than such Indemnitee and its Related
Parties, arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations


103


119071794_7

--------------------------------------------------------------------------------





hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby (including, without limitation, the Transactions), (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Credit Party or any Subsidiary thereof, or any
Environmental Claim related in any way to any Credit Party or any Subsidiary,
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Credit Party or any
Subsidiary thereof, and regardless of whether any Indemnitee is a party thereto,
or (v) any claim (including, without limitation, any Environmental Claims),
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Loans, this Agreement, any other
Loan Document, or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby, including without
limitation, reasonable attorneys and consultant’s fees, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(B) result from (1) a material breach by such Indemnitee of its express
obligations under this Agreement or any other Loan Document, (2) any claim,
litigation, investigation or proceeding between or among Indemnitees not arising
from any act or omission by the Borrower or any of its Affiliates (other than
any such claim, litigation, investigation or proceeding of any Indemnitee solely
in its capacity as, or fulfilling its role as, an agent or arranger or similar
role hereunder), or (3) any settlement entered into by such Indemnitee without
the Borrower’s written consent (which consent shall not be unreasonably
withheld, delayed or conditioned). This Section 12.3(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender’s
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to the
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), the Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party, the Administrative
Agent, each Lender, the Issuing Lender, the Swingline Lender and each Secured
Party shall not assert, and hereby waives, any claim against any other party, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that nothing in this clause (d) shall relieve the Borrower or
any other Credit Party of any obligation it may have to indemnify an Indemnitee
against special, indirect, consequential or punitive damages asserted against
such Indemnitee by a third party. No Indemnitee referred to in clause (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through


104


119071794_7

--------------------------------------------------------------------------------





telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, except to the extent of such Indemnitee’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.
(e)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
SECTION 12.4    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Lender or the Swingline Lender or any
of their respective Affiliates, irrespective of whether or not such Lender, the
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, the Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender or any Affiliate thereof shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 10.4 and, pending such payment, shall be
segregated by such Defaulting Lender or Affiliate of a Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender or its Affiliate shall provide promptly to the Administrative
Agent a statement describing in reasonable detail the Secured Obligations owing
to such Defaulting Lender or any of its Affiliates as to which such right of
setoff was exercised. The rights of each Lender, the Issuing Lender, the
Swingline Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Issuing Lender, the Swingline Lender or their respective
Affiliates may have. Each Lender, the Issuing Lender and the Swingline Lender
agree to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.
SECTION 12.5    Governing Law; Jurisdiction, Etc.
(a)    Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
(b)    Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, the Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that all claims in respect of any such action, litigation or proceeding may be
heard and determined in such New York State court or, to the fullest extent
permitted by Applicable Law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be


105


119071794_7

--------------------------------------------------------------------------------





conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent, any Lender,
the Issuing Lender or the Swingline Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.
(c)    Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
SECTION 12.6    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 12.7    Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of any
of the Secured Parties or to any Secured Party directly or the Administrative
Agent or any Secured Party receives any payment or proceeds of the Collateral or
any Secured Party exercises its right of setoff, which payments or proceeds
(including any proceeds of such setoff) or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Secured Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent, and each
Lender and the Issuing Lender severally agrees to pay to the Administrative
Agent upon demand its (or its applicable Affiliate’s) applicable ratable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent plus interest thereon at a per annum rate equal to the
Federal Funds Rate from the date of such demand to the date such payment is made
to the Administrative Agent.
SECTION 12.8    Injunctive Relief. The Borrower recognizes that, in the event
the Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
SECTION 12.9    Successors and Assigns; Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without


106


119071794_7

--------------------------------------------------------------------------------





the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (e)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Credit Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have given its consent
ten (10) Business Days after the date written notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower prior to such tenth (10th) Business Day;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of the
Credit Facility;


107


119071794_7

--------------------------------------------------------------------------------





(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility or any unfunded Term Loan Commitments if
such assignment is to a Person that is not a Lender with a Revolving Credit
Commitment or Term Loan Commitment, as applicable, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (ii) the Term Loans to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Term Loan Lender; and
(C)    the consents of the Issuing Lender and the Swingline Lender (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of its Subsidiaries or Affiliates or (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute a Defaulting Lender or a Subsidiary thereof.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply


108


119071794_7

--------------------------------------------------------------------------------





with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section (other than a purported assignment to a natural
Person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person) or the Borrower or any of
the Borrower’s Subsidiaries or Affiliates, which shall be null and void).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Santa Monica, California, a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of (and stated interest on) the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or the Borrower or any of the Borrower’s Subsidiaries or Affiliates) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Lender, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.3(c) with respect to any
payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 12.2(a), (b), (c) or (d) that directly and adversely affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 5.9, 5.10 and 5.11 (subject to the requirements and
limitations therein, including the requirements under Section 5.11(g) (it being
understood that the documentation required under Section 5.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.12 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.10 or 5.11, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.12(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.6 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant


109


119071794_7

--------------------------------------------------------------------------------





Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
SECTION 12.10    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties on a
need-to-know basis (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by, or required to be disclosed to, any regulatory or similar
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (in which case the Administrative Agent,
the Lender or the Issuing Lender, as applicable, shall use commercially
reasonable efforts to, except with respect to any audit or examination conducted
by bank accountants or any governmental regulatory authority exercising
examination or regulatory authority, promptly notify the Borrower, in advance,
to the extent permitted by Applicable Law), (c) as to the extent required by
Applicable Laws or regulations or in any legal, judicial, administrative or
other compulsory proceeding (in which case the Administrative Agent, the Lender
or the Issuing Lender, as applicable, shall use commercially reasonable efforts
to promptly notify the Borrower, in advance, to the extent permitted by
Applicable Law), (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Agreement, under any other Loan Document or
under any Secured Hedge Agreement or Secured Cash Management Agreement, or any
action or proceeding relating to this Agreement, any other Loan Document or any
Secured Hedge Agreement or Secured Cash Management Agreement, or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Credit Facility, (h) with the consent of the Borrower, (i)
to Gold Sheets and other similar bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications, (j) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, the Issuing Lender or any of their
respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to the Borrower, (k) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates (in which case the Administrative Agent, the
Lender or the Issuing Lender, as applicable, shall use commercially reasonable
efforts to, except with respect to any audit or examination conducted by any
governmental regulatory authority exercising examination or regulatory
authority, promptly notify the Borrower, in advance, to the extent permitted by
Applicable Law), (l) to the extent that such information is independently
developed by the Administrative Agent, a Lender or the Issuing Lender, so long
as such Person has not otherwise breached its confidentiality obligations
hereunder and has not developed such information based on information received
from a third party that to its knowledge has breached confidentiality
obligations owing to the Borrower, its Subsidiaries or their Affiliates, or (m)
for purposes of establishing a “due diligence” defense. For purposes of this
Section, “Information” means all information received from any Credit Party or
any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any Subsidiary thereof after the date hereof, such information is clearly


110


119071794_7

--------------------------------------------------------------------------------





identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 12.11    Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
SECTION 12.12    All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied (other than contingent indemnification
obligations not then due), any of the Commitments remain in effect or the Credit
Facility has not been terminated.
SECTION 12.13    Survival.
(a)    All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
(b)    Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.
SECTION 12.14    Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
SECTION 12.15    Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
SECTION 12.16    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.


111


119071794_7

--------------------------------------------------------------------------------





(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 12.17    Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) or otherwise satisfied in a manner acceptable to the Issuing
Lender) and the Commitments have been terminated. No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination or in respect of any provision of this Agreement which
survives such termination.
SECTION 12.18    USA PATRIOT Act; Anti-Money Laundering Laws. The Administrative
Agent and each Lender hereby notifies the Borrower that pursuant to the
requirements of the PATRIOT Act or any other Anti-Money Laundering Laws, each of
them is required to obtain, verify and record information that identifies each
Credit Party, which information includes the name and address of each Credit
Party and other information that will allow such Lender to identify each Credit
Party in accordance with the PATRIOT Act or such Anti-Money Laundering Laws.
SECTION 12.19    Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect.
SECTION 12.20    No Advisory or Fiduciary Responsibility.
(a)    In connection with all aspects of each transaction contemplated hereby,
each Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger or any Lender has advised or is currently advising the Borrower or any
of its Affiliates on other matters) and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents,
(iv) the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrower and its Affiliates, and none
of the Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.


112


119071794_7

--------------------------------------------------------------------------------





(b)    Each Credit Party acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Borrower, any Affiliate thereof or any
other person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the Credit Facilities) and without any duty to account
therefor to any other Lender, the Arrangers, the Borrower or any Affiliate of
the foregoing.  Each Lender, the Arrangers and any Affiliate thereof may accept
fees and other consideration from the Borrower or any Affiliate thereof for
services in connection with this Agreement, the Credit Facilities or otherwise
without having to account for the same to any other Lender, the Arrangers, the
Borrower or any Affiliate of the foregoing.
SECTION 12.21    Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.
SECTION 12.22    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
As used in this Section, the following definitions apply:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this


113


119071794_7

--------------------------------------------------------------------------------





definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 12.23    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit or the Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


114


119071794_7

--------------------------------------------------------------------------------





(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that none of the Administrative Agent, the
Arrangers and their respective Affiliates is a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).
SECTION 12.24    Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement,
effective from and after the Closing Date. The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Closing Date, the credit
facilities described in the Existing Credit Agreement, shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement, shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein and the term loans outstanding under the Existing Credit
Agreement shall be deemed to be repaid and refinanced with the Initial Term
Loan, without any further action by any Person, except that the Administrative
Agent shall make such transfers of funds as are necessary in order that the
outstanding balance of such Loans, together with any Loans funded on the Closing
Date, reflect the respective Commitments of the Lenders hereunder.
SECTION 12.25    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedge Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and, each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank
Wall Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 12.25, the following terms have the following
meanings:


115


119071794_7

--------------------------------------------------------------------------------





“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
[Signature pages follow]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.


BORROWER:


REALPAGE, INC.




By:    /s/ Thomas C. Ernst, Jr.                
Name:    Thomas C. Ernst, Jr.
Title:    Executive Vice President, Chief Financial Officer,
and Treasurer












ADMINISTRATIVE AGENT AND LENDERS:




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender




By:     /s/ Reid R. Landers                
Name:    Reid R. Landers
Title:    Director








116


119071794_7

--------------------------------------------------------------------------------






FIFTH THIRD BANK, as Lender
By: /s/Marisa Lake                    
Name: Marisa Lake
Title: Officer


RealPage, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





COMERICA BANK, as Lender
By:     /s/John Smithson                
Name:     John Smithson
Title:     Vice President


RealPage, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Lender
By: /s/ Jennifer Yan    
Name: Jennifer Yan
Title: Senior Vice President


RealPage, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Lender
By: /s/ Min Park    
Name: Min Park
Title: Vice President


RealPage, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





REGIONS BANK, as Lender
By: /s/ Jason Douglas    
Name: Jason Douglas
Title: Director






RealPage, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





CITIBANK, N.A., as Lender
By: /s/ John Torres    
Name: John Torres
Title: Senior Vice President




RealPage, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION, as Lender
By: /s/ Shae B. Patel    
Name: Shae B. Patel
Title: Duly Authorized Signatory


RealPage, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as Lender

By: /s/ R. Ruining Nguyen    
Name: R. Ruining Nguyen
Title: SVP


RealPage, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





SUNTRUST BANK, as Lender


By: /s/ Justin Lien    
Name: Justin Lien
Title: Director


RealPage, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





BMO HARRIS BANK, N.A., as Lender






By: /s/ Jeff LaRue    
Name: Jeff LaRue
Title: Vice President


RealPage, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





ROYAL BANK OF CANADA, as Lender






By: /s/ Mark Gronich    
Name: Mark Gronich
Title: Authorized Signatory


RealPage, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL ASSOCIATION, as Lender
By: /s/Andrew Laughlin                    
Name: Andrew Laughlin
Title: Senior Corporate Banking Manager




RealPage, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






EXHIBIT A-1
to
Amended and Restated Credit Agreement
dated as of September 5, 2019
by and among
RealPage, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent




FORM OF REVOLVING CREDIT NOTE









[[SECOND] AMENDED AND RESTATED] REVOLVING CREDIT NOTE
$__________    __________, 20___




FOR VALUE RECEIVED, the undersigned, REALPAGE, INC., a Delaware corporation (the
“Borrower”), promises to pay to _______________ (the “Lender”), at the place and
times provided in the Credit Agreement referred to below, the principal sum of
_______________ DOLLARS ($__________) or, if less, the unpaid principal amount
of all Revolving Credit Loans made by the Lender from time to time pursuant to
that certain Amended and Restated Credit Agreement, dated as of September 5,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, the Lenders party
thereto and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.
The unpaid principal amount of this [Second Amended and Restated] Revolving
Credit Note (the “Revolving Credit Note”) from time to time outstanding is
payable as provided in the Credit Agreement and shall bear interest as provided
in Section 5.1 of the Credit Agreement. All payments of principal and interest
on this Revolving Credit Note shall be payable in Dollars in immediately
available funds as provided in the Credit Agreement.
This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.
THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
The Indebtedness evidenced by this Revolving Credit Note is senior in right of
payment to all Subordinated Indebtedness referred to in the Credit Agreement.
The Borrower hereby waives, to the extent permitted by Applicable Law, all
requirements as to diligence, presentment, demand of payment, protest and
(except as required by the Credit Agreement) notice of any kind with respect to
this Revolving Credit Note.
[This Revolving Credit Note is issued in substitution for and replacement of,
but not repayment or novation of, the [Amended and Restated] Revolving Credit
Note dated [February 27, 2017][March 12, 2018], executed by the Borrower and
payable to the Lender.]





IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note
under seal as of the day and year first above written.
REALPAGE, INC.
 
 
By:                  
Name:
Title: 






EXHIBIT A-2
to
Amended and Restated Credit Agreement
dated as of September 5, 2019
by and among
RealPage, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF SWINGLINE NOTE




 



SWINGLINE NOTE
$__________    __________, 20___




FOR VALUE RECEIVED, the undersigned, REALPAGE, INC., a Delaware corporation (the
“Borrower”), promises to pay to WELLS FARGO BANK, NATIONAL ASSOCIATION (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal sum of _______________ DOLLARS ($__________) or, if less,
the unpaid principal amount of all Swingline Loans made by the Lender from time
to time pursuant to that certain Amended and Restated Credit Agreement, dated as
of September 5, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among the Borrower, the
Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
The unpaid principal amount of this Swingline Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 5.1 of the Credit Agreement. Swingline Loans refunded as
Revolving Credit Loans in accordance with Section 2.2(b) of the Credit Agreement
shall be payable by the Borrower as Revolving Credit Loans pursuant to the
Revolving Credit Notes, and shall not be payable under this Swingline Note as
Swingline Loans. All payments of principal and interest on this Swingline Note
shall be payable in Dollars in immediately available funds as provided in the
Credit Agreement.
This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.
THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.
The Borrower hereby waives, to the extent permitted by Applicable Law, all
requirements as to diligence, presentment, demand of payment, protest and
(except as required by the Credit Agreement) notice of any kind with respect to
this Swingline Note.



IN WITNESS WHEREOF, the undersigned has executed this Swingline Note under seal
as of the day and year first above written.
REALPAGE, INC.
 
 
By:                  
Name: 
Title: 








EXHIBIT A-3
to
Amended and Restated Credit Agreement
dated as of September 5, 2019
by and among
RealPage, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF TERM LOAN NOTE




 



TERM LOAN NOTE
$__________    __________, 20___




FOR VALUE RECEIVED, the undersigned, REALPAGE, INC., a Delaware corporation (the
“Borrower”), promises to pay to _______________ (the “Lender”), at the place and
times provided in the Credit Agreement referred to below, the principal sum of
_______________ DOLLARS ($__________) or, if less, the unpaid principal amount
of all Term Loans made by the Lender pursuant to that certain Amended and
Restated Credit Agreement, dated as of September 5, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among the Borrower, the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
The unpaid principal amount of this Term Loan Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest pursuant
to Section 5.1 of the Credit Agreement. All payments of principal and interest
on this Term Loan Note shall be payable in Dollars in immediately available
funds as provided in the Credit Agreement.
This Term Loan Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Term Loan Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Term Loan Note and on which such Obligations may be declared to be immediately
due and payable.
THIS TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
The Indebtedness evidenced by this Term Loan Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.
The Borrower hereby waives, to the extent permitted by Applicable Law, all
requirements as to diligence, presentment, demand of payment, protest and
(except as required by the Credit Agreement) notice of any kind with respect to
this Term Loan Note.



IN WITNESS WHEREOF, the undersigned has executed this Term Loan Note under seal
as of the day and year first above written.
REALPAGE, INC.
 
 
By:                  
Name: 
Title: 








EXHIBIT B
to
Amended and Restated Credit Agreement
dated as of September 5, 2019
by and among
RealPage, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF NOTICE OF BORROWING


 
NOTICE OF BORROWING


Dated as of: _____________


Wells Fargo Bank, National Association,
as Administrative Agent
MAC E2040-030
2450 Colorado Avenue, Suite 3000 West
Santa Monica, CA 90404
Attention: _____________


Ladies and Gentlemen:


This irrevocable Notice of Borrowing is delivered to you pursuant to Section
[2.3][4.2][2.7] of the Amended and Restated Credit Agreement dated as of
September 5, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among RealPage, Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.
1.    The Borrower hereby requests that the Lenders make [a Revolving Credit
Loan][a Swingline Loan][an Initial Term Loan][a Delayed Draw Term Loan][an
Incremental Term Loan] to the Borrower in the aggregate principal amount of
$___________. (Complete with an amount in accordance with Section 2.3 of the
Credit Agreement for Revolving Credit Loans or Swingline Loans, Section 4.2 of
the Credit Agreement for the Initial Term Loan or Delayed Draw Term Loan or
Section 2.7 of the Credit Agreement for an Incremental Term Loan.)
2.    The Borrower hereby requests that such Loan(s) be made on the following
Business Day: _____________________. (Complete with a Business Day in accordance
with Section 2.3 of the Credit Agreement for Revolving Credit Loans or Swingline
Loans, Section 4.2 of the Credit Agreement for the Initial Term Loan or Delayed
Draw Term Loan or Section 2.7 of the Credit Agreement for an Incremental Term
Loan.)
3.    The Borrower hereby requests that such Loan(s) bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:
Component of Loan
Interest Rate
Interest Period
 
(LIBOR
 
Rate only)
 
[Base Rate or LIBOR Rate]
 



4.    The aggregate principal amount of all Loans and L/C Obligations
outstanding as of the date hereof (including the Loan(s) requested herein) does
not exceed the maximum amount permitted to be outstanding pursuant to the terms
of the Credit Agreement.
5.    All of the conditions applicable to the Loan(s) requested herein as set
forth in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Loan.
[Signature Page Follows]



IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.
REALPAGE, INC.
 
 
By:                  
Name:
Title: 








EXHIBIT C
to
Amended and Restated Credit Agreement
dated as of September 5, 2019
by and among
RealPage, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent




FORM OF NOTICE OF ACCOUNT DESIGNATION







NOTICE OF ACCOUNT DESIGNATION


Dated as of: _________


Wells Fargo Bank, National Association,
as Administrative Agent
MAC E2040-030
2450 Colorado Avenue, Suite 3000 West
Santa Monica, CA 90404
Attention: _____________


Ladies and Gentlemen:


This Notice of Account Designation is delivered to you pursuant to Section
2.3(b) of the Amended and Restated Credit Agreement dated as of September 5,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among RealPage, Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.
1.    The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):
____________________________
Bank Name: ____________
ABA Routing Number: _________
Account Number: _____________


2.    This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.
[Signature Page Follows]



IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.
REALPAGE, INC.
 
 
By:                  
Name: 
Title: 








EXHIBIT D
to
Amended and Restated Credit Agreement
dated as of September 5, 2019
by and among
RealPage, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF NOTICE OF PREPAYMENT











NOTICE OF PREPAYMENT


Dated as of: _____________


Wells Fargo Bank, National Association,
as Administrative Agent
MAC E2040-030
2450 Colorado Avenue, Suite 3000 West
Santa Monica, CA 90404
Attention: _____________


Ladies and Gentlemen:



    This irrevocable Notice of Prepayment is delivered to you pursuant to
Section [2.4(c)][4.4(a)] of the Amended and Restated Credit Agreement dated as
of September 5, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among RealPage, Inc., a
Delaware corporation (the “Borrower”), the Lenders party thereto and Wells Fargo
Bank, National Association, as Administrative Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.
1.    The Borrower hereby provides notice to the Administrative Agent that it
shall repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
_______________. (Complete with an amount in accordance with Section 2.4 or
Section 4.4 of the Credit Agreement.)
2.    The Loan(s) to be prepaid consist of: [check each applicable box]
a Swingline Loan
a Revolving Credit Loan
the Initial Term Loan
a Delayed Draw Term Loan
an Incremental Term Loan
3.    The Borrower shall repay the above-referenced Loans on the following
Business Day: _______________. (Complete with a date no earlier than (i) the
same Business Day as of the date of this Notice of Prepayment with respect to
any Swingline Loan or Base Rate Loan and (ii) three (3) Business Days subsequent
to the date of this Notice of Prepayment with respect to any LIBOR Rate Loan.)
[Signature Page Follows]



IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.
REALPAGE, INC.
 
 
By:                  
Name:
Title:








EXHIBIT E
to
Amended and Restated Credit Agreement
dated as of September 5, 2019
by and among
RealPage, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF NOTICE OF CONVERSION/CONTINUATION











NOTICE OF CONVERSION/CONTINUATION


Dated as of: _____________


Wells Fargo Bank, National Association,
as Administrative Agent
MAC E2040-030
2450 Colorado Avenue, Suite 3000 West
Santa Monica, CA 90404
Attention: _____________


Ladies and Gentlemen:


This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 5.2 of the Amended and Restated Credit Agreement
dated as of September 5, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RealPage,
Inc., a Delaware corporation (the “Borrower”), the Lenders party thereto and
Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.
1.    The Loan to which this Notice relates is [a Revolving Credit Loan] [the
Initial Term Loan] [a Delayed Draw Term Loan] [an Incremental Term Loan].
(Delete as applicable.)
2.    This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)
Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan


Outstanding principal balance:    $______________
Principal amount to be converted:    $______________
Requested effective date of conversion:    _______________
Requested new Interest Period:    _______________


Converting all or a portion of a LIBOR Rate Loan into a Base Rate Loan


Outstanding principal balance:    $______________
Principal amount to be converted:    $______________
Last day of the current Interest Period:    _______________
Requested effective date of conversion:    _______________


Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan


Outstanding principal balance:    $______________
Principal amount to be continued:    $______________
Last day of the current Interest Period:    _______________
Requested effective date of continuation:    _______________
Requested new Interest Period:    _______________
3.    The aggregate principal amount of all Loans and L/C Obligations
outstanding as of the date hereof does not exceed the maximum amount permitted
to be outstanding pursuant to the terms of the Credit Agreement.
[Signature Page Follows]



IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.
REALPAGE, INC.
 
 
By:                  
Name:
Title: 








EXHIBIT F
to
Amended and Restated Credit Agreement
dated as of September 5, 2019
by and among
RealPage, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF OFFICER’S COMPLIANCE CERTIFICATE





OFFICER’S COMPLIANCE CERTIFICATE
Dated as of: _____________


The undersigned, on behalf of RealPage, Inc., a Delaware corporation (the
“Borrower”), hereby certifies to the Administrative Agent and the Lenders, each
as defined in the Credit Agreement referred to below, as follows:
1.    This certificate is delivered to you pursuant to Section 8.2 of the
Amended and Restated Credit Agreement dated as of September 5, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the Lenders party thereto and Wells
Fargo Bank, National Association, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.
2.    I have reviewed the financial statements of the Borrower and its
Subsidiaries dated as of _______________ and for the _______________ period[s]
then ended and such statements fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries on a Consolidated basis
as of the dates indicated and the results of their operations and cash flows for
the period[s] indicated subject, in the case of interim financial statements, to
normal year-end adjustments and the absence of footnotes.
3.    I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above. Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default or an Event of Default, nor do I have any knowledge of the
existence of any such condition or event as at the date of this certificate
[except, if such condition or event existed or exists, describe the nature and
period of existence thereof and what action the Borrower has taken, is taking
and proposes to take with respect thereto].
4.    As of the date of this certificate, the Applicable Margin and calculations
determining such figures are set forth on the attached Schedule 1, the Borrower
and its Subsidiaries are in compliance with the financial covenants contained in
Section 9.13 of the Credit Agreement as shown on such Schedule 1 and the
Borrower and its Subsidiaries are in compliance with the other covenants and
restrictions contained in the Credit Agreement.
5.    The attached Schedule 2 sets forth (a) the names of each Immaterial
Subsidiary as of the date of this certificate and (b) calculations demonstrating
that, as of the last day of the fiscal quarter set forth in paragraph 2 above,
the total assets and total revenues of the Immaterial Subsidiaries, taken as a
whole, do not exceed 10% of the Consolidated total assets (excluding restricted
cash and Cash Equivalents) or 10% of the Consolidated total revenues,
respectively, of the Borrower and its Subsidiaries (excluding any Excluded
Subsidiaries) as of such date.
[Signature Page Follows]





WITNESS the following signature as of the day and year first written above.
REALPAGE, INC.
 
 
By:                  
   Name:
   Title:



                        



Schedule 1
to
Officer’s Compliance Certificate


[See Attached.]





Schedule 2
to
Officer’s Compliance Certificate


[See Attached.]





EXHIBIT G
to
Amended and Restated Credit Agreement
dated as of September 5, 2019
by and among
RealPage, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF ASSIGNMENT AND ASSUMPTION









ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each] Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each, an
“Assignee”). [It is understood and agreed that the rights and obligations of the
Assignees hereunder are several and not joint.] Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the] [each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the [Assignee] [respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
Applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as, [the] [an] “Assigned
Interest”). Each such sale and assignment is without recourse to the Assignor
and, except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.
1.
Assignor:    [INSERT NAME OF ASSIGNOR]



2.
Assignee(s):    See Schedules attached hereto



3.
Borrower:    RealPage, Inc., a Delaware corporation



4.
Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement



5.
Credit Agreement:    The Amended and Restated Credit Agreement dated as of
September 5, 2019, by and among RealPage, Inc., a Delaware corporation, as
Borrower, the Lenders party thereto, and Wells Fargo Bank, National Association,
as Administrative Agent (as amended, restated, supplemented or otherwise
modified from time to time)



6.
Assigned Interest:     See Schedules attached hereto



[7.
Trade Date:    ______________]





[Remainder of Page Intentionally Left Blank]
 
Effective Date: _____________ ___, 2____ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
 
 
 
By:                  
Name:
Title:
 
 
ASSIGNEES
 
See Schedules attached hereto



[Consented to and] Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender and Swingline Lender




By:_________________________________
Name:
Title:




[Consented to:]


REALPAGE, INC.




By:________________________________
Name:
Title:













SCHEDULE 1
To Assignment and Assumption
By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.
Assigned Interests:


Facility Assigned
Aggregate Amount of Commitment/ Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/
Loans
 
$
$
%
 
$
$
%
 
$
$
%













[NAME OF ASSIGNEE]
[and is an Affiliate/Approved Fund of [identify Lender]]


By:______________________________
Name:
Title:









ANNEX 1
to Assignment and Assumption
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of [the] [the relevant] Assigned Interest, (ii) [the]
[such] Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets the requirements of an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under Section 12.9(b)(iii)
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the] [the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire [the]
[such] Assigned Interest, is experienced in acquiring assets of such type, (v)
it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to [Section 6.1] [Section 8.1] thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the] [such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent, [the]
[any] Assignor or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.













EXHIBIT H-1
to
Amended and Restated Credit Agreement
dated as of September 5, 2019
by and among
RealPage, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(NON-PARTNERSHIP FOREIGN LENDERS)



U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September 5, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among RealPage, Inc., a
Delaware corporation (the “Borrower”), the lenders who are or may become a party
thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (b) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two (2)
calendar years preceding such payments.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20__









EXHIBIT H-2
to
Amended and Restated Credit Agreement
dated as of September 5, 2019
by and among
RealPage, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(NON-PARTNERSHIP FOREIGN PARTICIPANTS)



U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September 5, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among RealPage, Inc., a
Delaware corporation (the “Borrower”), the lenders who are or may become party a
thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (b)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it
is not a ten percent (10%) shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (b) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two (2) calendar years preceding such payments.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20__











EXHIBIT H-3
to
Amended and Restated Credit Agreement
dated as of September 5, 2019
by and among
RealPage, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN PARTICIPANT PARTNERSHIPS)





U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September 5, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among RealPage, Inc., a
Delaware corporation (the “Borrower”), the lenders who are or may become party
thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (i) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (ii) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two (2) calendar years preceding
such payments.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20__



EXHIBIT H-4
to
Amended and Restated Credit Agreement
dated as of September 5, 2019
by and among
RealPage, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN LENDER PARTNERSHIPS)



U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September 5, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among RealPage, Inc., a
Delaware corporation (the “Borrower”), the lenders who are or may become party
thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (ii) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two (2) calendar
years preceding such payments.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20__



EXHIBIT I
to
Amended and Restated Credit Agreement
dated as of September 5, 2019
by and among
RealPage, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF IP REPORTING CERTIFICATE


IP REPORTING CERTIFICATE


Wells Fargo Bank, National Association,
as Administrative Agent
MAC E2040-030
2450 Colorado Avenue, Suite 3000 West
Santa Monica, CA 90404
Attention: _____________




The undersigned, RealPage, Inc., a Delaware corporation (the “Borrower”),
pursuant to Section 8.2(b) of the Amended and Restated Credit Agreement dated as
of September 5, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit
Agreement), by and among the Borrower, the Lenders party thereto and Wells Fargo
Bank, National Association, as Administrative Agent, hereby certifies to the
Administrative Agent that the following list identifies all Copyright (as
defined in the Collateral Agreement) registrations, Copyright applications,
issued Patents (as defined in the Collateral Agreement) and Patent applications,
Trademark (as defined in the Collateral Agreement) registrations and Trademark
applications of the Credit Parties, in each case, created or acquired after the
delivery of the IP Reporting Certificate most recently delivered prior to the
date hereof pursuant to Section 8.2(b) of the Credit Agreement:


1.    The listing of Trademarks should include: (a) the Trademark; (b)
Registration Number or Serial Number; (c) the Owner; (d) the Filing Date; and
(e) the Registration Date (if applicable).
2.    The listing of Trademark applications should include: (a) Application
Number; (b) Filing Date and (c) Owner.
3.    The listing of Patents should include: (a) Country; (b) Patent Number; (c)
Issue Date; (d) Owner; (e) Inventor(s); and (f) Title of Invention.
4.    The listing of Patent applications should include: (a) Application Number;
(b) Filing Date; (c) Owner; (d) Inventors; and (e) Title of Invention.
5.    The listing of Copyrights should include: (a) Registration Number; (b)
Registration Date; (c) Title as listed in Registration; (d) Publication Date;
(e) Creation Date; and (f) Owner.


[Remainder of page intentionally left blank]

WITNESS the following signature as of the day and year first written above.
REALPAGE, INC.
 
 
By:                  
   Name:
   Title:








SCHEDULE 1.1
Existing Letters of Credit


Issuing Lender
Applicant
Beneficiary
LC ID#
Original Issue Date
Expiry Date
Amount
Wells Fargo Bank, National Association
RealPage, Inc.
HIGHLAND POINTE, LLC
IS000019243U
November 8, 2017
November 1, 2019
$125,000.00












SCHEDULE 1.1(a)
Lenders and Commitments


Lender
Revolving Credit Commitment
Revolving Credit Commitment Percentage
Initial Term Loan Commitment
Initial Term Loan Commitment Percentage
Delayed Draw Term Loan Commitment
Delayed Draw Term Loan Commitment Percentage
Wells Fargo Bank, National Association
$55,000,000
9.166666666%
$42,500,000
14.166666670%
$42,500,000
14.166666670%
Bank of America, N.A.
$47,500,000
7.916666667%
$36,250,000
12.083333330%
$36,250,000
12.083333330%
Fifth Third Bank
$47,500,000
7.916666667%
$36,250,000
12.083333330%
$36,250,000
12.083333330%
Regions Bank
$52,500,000
8.750000000%
$26,250,000
8.750000000%
$26,250,000
8.750000000%
PNC Bank, National Association
$52,500,000
8.750000000%
$26,250,000
8.750000000%
$26,250,000
8.750000000%
Citibank, N.A.
$52,500,000
8.750000000%
$26,250,000
8.750000000%
$26,250,000
8.750000000%
Capital One, National Association
$40,000,000
6.666666667%
$20,000,000
6.666666667%
$20,000,000
6.666666667%
SunTrust Bank
$40,000,000
6.666666667%
$20,000,000
6.666666667%
$20,000,000
6.666666667%
BMO Harris Bank, N.A.
$40,000,000
6.666666667%
$20,000,000
6.666666667%
$20,000,000
6.666666667%
Royal Bank of Canada
$80,000,000
13.333333330%
$0
0%
$0
0%
HSBC Bank USA, National Association
$40,000,000
6.666666666%
$20,000,000
6.666666667%
$20,000,000
6.666666667%
Comerica Bank
$30,000,000
5.000000000%
$15,000,000
5.000000000%
$15,000,000
5.000000000%
JPMorgan Chase Bank, N.A.
$22,500,000
3.750000000%
$11,250,000
3.750000000%
$11,250,000
3.750000000%
Total:
$600,000,000
100.000000000%
$300,000,000
100.000000000%
$300,000,000
100.000000000%







119580332_3